 



Exhibit 10.7
 
REPURCHASE AGREEMENT
by and among
HCA INC.
and
LIFEPOINT HOSPITALS, INC.
Dated as of June 30, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS     2       1.1  
Defined Terms
    2          
 
        ARTICLE II PURCHASE AND SALE; CLOSING     16       2.1  
Sale of the Ownership Interests
    16       2.2  
Purchase Price
    18       2.3  
Closing
    21       2.4  
Closing Deliveries
    21       2.5  
Order Date Closing Conditions
    22       2.6  
Multiple Closings
    23          
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES OF LIFEPOINT     24       3.1
 
Organization of LifePoint and Seller Group
    25       3.2  
Organization and Capitalization of the Acquired Companies and the Acquired
Subsidiaries
    25       3.3  
Organization and Capitalization of the Related Companies and the Related
Subsidiaries
    28       3.4  
Dispositions
    31       3.5  
Authorization
    31       3.6  
No Conflicts
    31       3.7  
No Missing Assets
    32       3.8  
Contracts
    32       3.9  
Other Receivables
    33       3.10  
Real Property
    33       3.11  
Personal Property
    35       3.12  
Employees; Labor Matters; Company Plans; ERISA
    35       3.13  
Government Program Participation/Accreditation
    36       3.14  
Taxes
    37       3.15  
Inventory
    39       3.16  
Intellectual Property
    39       3.17  
Permits; Compliance With Laws
    39       3.18  
Environmental Conditions
    39       3.19  
Legal Proceedings, Court Orders
    40       3.20  
Insurance
    41       3.21  
Brokers
    41          
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER     41       4.1
 
Organization
    41       4.2  
Corporate Authorization
    42       4.3  
No Conflicts
    42       4.4  
Legal Proceedings, etc
    42  

i



--------------------------------------------------------------------------------



 



                              Page       4.5  
Brokers
    42       4.6  
Sufficient Resources
    42       4.7  
Solvency
    42       4.8  
Investment Representations
    43          
 
        ARTICLE V COVENANTS OF LIFEPOINT     43       5.1  
Regulatory Approvals
    43       5.2  
Conduct Prior to the Closing
    44       5.3  
Employee Matters
    45       5.4  
Investigation by Purchaser
    45       5.5  
Reports and Pre-Closing Deliverables
    45       5.6  
Closing Conditions
    48       5.7  
Transfer of Hospital
    48       5.8  
Entities Not Wholly-Owned by LifePoint
    49       5.9  
Condition of Assets
    49       5.10  
Consultative Process
    50       5.11  
Intercompany Accounts
    50       5.12  
Resignations
    50       5.13  
Tax Filings
    50       5.14  
Excluded Contracts
    51       5.15  
CON Challenges
    51       5.16  
Closure of Facility; Alternative Arrangements
    53       5.17  
Encumbrances
    53          
 
        ARTICLE VI COVENANTS OF PURCHASER; CERTAIN ADDITIONAL COVENANTS OF THE
PARTIES     53       6.1  
Regulatory Approvals
    53       6.2  
Post-Closing Access
    54       6.3  
WARN Act
    54       6.4  
Employee Matters
    54       6.5  
Compliance Program
    55       6.6  
Tax Matters
    55       6.7  
Tax Elections and Allocations
    59       6.8  
Certain National and Regional Contracts
    60       6.9  
Cost Reports
    60       6.10  
Closing Conditions
    60       6.11  
Insurance Arrangements
    60       6.12  
HCA Joinder Conveyance
    61       6.13  
PIP; Transition Patients; Government Patient Receivables; and Misdirected
Payments
    61          
 
        ARTICLE VII CONDITIONS TO OBLIGATIONS OF PURCHASER     64       7.1  
Representations and Warranties
    65       7.2  
Compliance with Agreement
    65       7.3  
Closing Certificates
    66       7.4  
Secretary’s Certificates
    66  

ii



--------------------------------------------------------------------------------



 



                              Page       7.5  
Reserved
    66       7.6  
Services Agreements
    66       7.7  
Good Standing Certificates
    66       7.8  
Title Work and Surveys
    66       7.9  
Books
    67       7.10  
Miscellaneous
    67       7.11  
Resignations
    67       7.12  
Post-Signing Breaches of Representations and Warranties
    67       7.13  
Damage, Destruction or Loss
    68       7.14  
Waiver of Conditions
    68       7.15  
Restoration of Assets Retained in Consolidated Group
    68       7.16  
Consents, Authorizations, Etc
    69       7.17  
No Action or Proceeding
    69          
 
        ARTICLE VIII CONDITIONS TO OBLIGATIONS OF LIFEPOINT     69       8.1  
Representations and Warranties
    69       8.2  
Compliance with Agreement
    70       8.3  
Closing Certificates
    70       8.4  
Secretary’s Certificate
    70       8.5  
Consent, Authorizations, Etc
    70       8.6  
No Action or Proceeding
    71       8.7  
Good Standing Certificate
    71       8.8  
Constituent Documents
    71       8.9  
Waiver of Conditions
    71          
 
        ARTICLE IX INDEMNIFICATION     71       9.1  
Survival
    71       9.2  
Indemnification by LifePoint
    72       9.3  
Indemnification by Purchaser
    72       9.4  
Additional Provisions
    73       9.5  
Tax Indemnification
    73       9.6  
Claims Procedures
    74          
 
        ARTICLE X TERMINATION OF AGREEMENTS AND RELEASE     75       10.1  
Termination
    75       10.2  
Release
    76          
 
        ARTICLE XI ARBITRATION     76       11.1  
Arbitration
    76          
 
        ARTICLE XII MISCELLANEOUS     77       12.1  
Fees and Expenses
    77       12.2  
Entire Agreement
    78       12.3  
Waiver
    78       12.4  
Amendment
    78       12.5  
Counterparts; Facsimile Signatures; Reproductions
    78       12.6  
No Third Party Beneficiary
    78  

iii



--------------------------------------------------------------------------------



 



                              Page       12.7  
Governing Law, Construction
    78       12.8  
Binding Effect
    79       12.9  
No Assignment
    79       12.10  
Headings, Gender, Etc
    79       12.11  
Public Announcement
    79       12.12  
Access to Information
    79       12.13  
Severability; Invalid Provisions
    80       12.14  
Cooperation
    80       12.15  
Venue; Waiver of Jury Trial
    80       12.16  
Damages
    81       12.17  
No Inferences
    81       12.18  
Tax and Medicare Advice and Reliance
    81       12.19  
Post-Closing Operations
    81       12.20  
Capital Expenditures
    81       12.21  
Reasonable Access
    81       12.22  
Further Assurance Clause
    82       12.23  
Notices
    83  

iv



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules
to Repurchase Agreement

     
Exhibit A-1
  Seller Group
Exhibit A-2
  Acquired Companies
Exhibit A-3
  Acquired Subsidiaries
Exhibit A-4
  Related Companies
Exhibit A-5
  Related Subsidiaries
Exhibit B-1
  Disposed Entities
Exhibit B-2
  Disposed Assets
Exhibit B-3
  Disposed Ownership Interests
Exhibit C
  Reserved
Exhibit D
  GAAP Exceptions
Exhibit E
  Cost Reports
Exhibit F
  Excluded Assets
 
   
Disclosure Schedule
   
Schedule 3.8(a)
  Material Contracts
Schedule 3.10(a)
  Real Property
Schedule 3.12(b)
  Company Plans
Schedule 3.12(d)
  Continuation of Coverage
Schedule 3.12(e)
  Employment Contracts
Schedule 3.13(a)
  Provider Numbers
Schedule 3.19(a)
  Litigation
Schedule 3.20
  Insurance Policies
Schedule 3.20(i)
  Facility Repairs Recommendations
Schedule 3.20(ii)
  Claims Notices and Denials
Schedule 5.13
  Tax Filings
Schedule 6.8
  National Contracts

v



--------------------------------------------------------------------------------



 



REPURCHASE AGREEMENT
     THIS REPURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
June 30, 2006, by and between HCA Inc., a Delaware corporation (“HCA” or
“Purchaser”), and LifePoint Hospitals, Inc., a Delaware corporation
(“LifePoint”).
R E C I T A L S:
     A. HCA and LifePoint are parties to a Stock Purchase Agreement, dated as of
July 14, 2005, as amended by Amendment No. 1 to Stock Purchase Agreement, dated
as of June 2, 2006 (such Stock Purchase Agreement, as so amended, and as further
amended in accordance with the terms hereof, the “SPA”).
     B. Pursuant to the SPA, LifePoint is acquiring, directly or indirectly,
100% of the issued and outstanding equity securities of the Initial Acquired
Entities from HCA (the “SPA Transaction”).
     C. As of the date hereof, the West Virginia Health Care Authority has
issued certificates of need, each dated March 17, 2006, with respect to
LifePoint’s acquisition of the three West Virginia Hospitals included in the SPA
Transaction (the “CONs”), but appeals of the CONs are pending and more appeals,
requests for injunctions, requests for stays or the like relating to the
issuance of the CONs to LifePoint’s Affiliates may be filed or threatened
(individually and collectively the “CON Challenges”). Consequently, in
satisfaction of a condition precedent to closing the SPA Transaction, LifePoint
and HCA are entering into this Agreement, which provides, inter alia, that,
subject to the terms and conditions of this Agreement, upon the occurrence of an
Unwind Trigger Event (hereinafter defined), LifePoint shall have the right (the
“Unwind Right”) to require HCA (directly or indirectly) to purchase all of the
issued and outstanding equity securities of the Acquired Entities (hereinafter
defined).
     D. LifePoint will cause each of its applicable subsidiaries, including the
Seller Group (hereinafter defined) and the Acquired Entities to take the
necessary and appropriate actions to implement the transactions contemplated in
this Agreement.
     E. LifePoint and HCA each will derive material benefits from the
consummation of the SPA Transaction and each wishes to enter into this Agreement
as an inducement to the other party to enter into this Agreement and close the
SPA Transaction.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants and other agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Defined Terms.
     As used in this Agreement, the following defined terms shall have the
meanings indicated below:
     “AAA” has the meaning set forth in Section 11.1(a).
     “Acquired Companies” means the “Acquired Companies” (as defined in the SPA)
other than the Clinch Valley Entities and any Disposed Entity.
     “Acquired Company Ownership Interests” has the meaning set forth in Section
3.2(b).
     “Acquired Entities” means the Acquired Companies, the Acquired Subsidiaries
and the Related Entities, taken as a whole.
     “Acquired Subsidiaries” means the “Acquired Subsidiaries” (as defined in
the SPA) other than the Clinch Valley Entities and any Disposed Entity.
     “Acquired Subsidiary Ownership Interests” has the meaning set forth in
Section 3.2(g).
     “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified; provided, however, “Affiliate” shall not include
officers, directors or shareholders of LifePoint or Purchaser.
     “Agreement” means this Repurchase Agreement, including the exhibits and
schedules attached hereto.
     “Associated Business” has the meaning set forth in Section 2.6(a).
     “Base Purchase Price” means the “Purchase Price” (as defined in the SPA) as
finally determined in accordance with Section 2.3 of the SPA less $48,000,000,
which is the portion of the “Base Purchase Price” (as defined in the SPA) that
the parties allocated to the Clinch Valley Entities, and less (b) that portion
of the “Capital Expenditures Adjustment Amount” (as defined in the SPA) as
finally determined in accordance with Section 2.3 of the SPA attributable to the
Clinch Valley Entities.
     “Books and Records” has the meaning set forth in the SPA.
     “Business” means the operation of the Acquired Entities and the Facilities.
     “Business Day” has the meaning set forth in the SPA.
     “Business Material Adverse Effect” means a material adverse effect on the
assets, financial condition or operations of the Acquired Entities, taken as a
whole, other than any changes (a) generally affecting the healthcare industry
directly or indirectly, including changes

2



--------------------------------------------------------------------------------



 



due to actual or proposed changes in law or regulations, (b) that result from
political or economic turmoil, or (c) that are related to or result from the
announcement or pendency of the transactions contemplated by this Agreement.
     “Capital Expenditure Adjustment Amount” means the amount, expressed as a
positive or negative number, equal to (a) the Net Book Value as of the Effective
Time of any goodwill resulting from an acquisition by an Acquired Entity that
takes place during the Holding Period, plus the Net Book Value of the property,
plant and equipment of the Acquired Entities on a consolidated basis as of the
Effective Time (and calculated based on the Closing Date Balance Sheet as
finally determined in accordance with Section 2.2 of this Agreement), minus
(b) the Net Book Value of the property, plant and equipment of the Initial
Acquired Entities other than the Clinch Valley Entities on a consolidated basis
as of the SPA Effective Time (calculated based on the Opening Balance Sheet).
     “Claim” has the meaning set forth in Section 9.6(a).
     “Clinch Valley Entities” means the following Initial Acquired Entities:
Galen-Med, Inc., Clinch Valley Endocrinology, LLC, Orthopedics of Southwest
Virginia, LLC, Clinch Valley Urology, LLC and Clinch Valley Pulmonology, LLC.
     “Closing” has the meaning set forth in Section 2.3.
     “Closing Date” has the meaning set forth in Section 2.3.
     “Closing Date Balance Sheet” means the unaudited combined balance sheet of
the Business as of the Effective Time prepared in accordance with Section 2.2.
     “Closing Statement” has the meaning set forth in Section 2.2(c).
     “COBRA” has the meaning set forth in the SPA.
     “Code” has the meaning set forth in the SPA.
     “Company Plans” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) and each stock purchase, stock option, severance,
change-in-control, fringe benefit, bonus, incentive, deferred compensation and
other employee benefit plan, program, policy or other arrangement, including
deferred compensation arrangements that are referenced in an employment
agreement in which any employee of the Business participates and, with respect
to any employee pension benefit plan (as defined in Section 3(2) of ERISA),
which is sponsored or maintained by LifePoint or its Affiliates or to which any
Acquired Entity is a party or has any expense, liability or obligation.
     “CON Challenges” has the meaning set forth in the Recitals.
     “CONs” has the meaning set forth in the Recitals.
     “Constituent Documents” has the meaning set forth in the SPA.

3



--------------------------------------------------------------------------------



 



     “Contract” means any agreement, Lease, license, sublicense, promissory
note, evidence of indebtedness, or other contract or commitment, and all
amendments, waivers, extensions, schedules, exhibits and appendices thereof to
which any of the Acquired Entities is a party, by which assets of any of the
Acquired Entities are bound or by which any of the Business is benefited or
otherwise primarily related to the Facilities; provided, however, that the term
“Contract” shall not include any Excluded Contract.
     “Court Order” has the meaning set forth in the SPA.
     “Damages” has the meaning set forth in the SPA.
     “Damages Adjustment Amount” means an amount, expressed as a positive or
negative number, equal to (a) any Damages paid by LifePoint and its Affiliates
during the Holding Period to third parties, to the extent such Damages (i) are
either (A) HCA Excluded Liabilities, or (B) indemnifiable pursuant to
Section 9.2(b) of the SPA (or would be indemnifiable pursuant to Section 9.2(b)
of the SPA but for the limitations set forth in Section 9.4(a)(i) of the SPA),
and (ii) have not been paid or reimbursed by HCA or its Affiliates (such
Damages, the “Reimbursement Damages”), minus (b) the Value Diminution Amount,
less the portion of the Value Diminution Amount as is equitably attributable to
the period of time between the SPA Effective Time and the date such amount is
paid to LifePoint or its Affiliates (the “Value Diminution Damages”). Any such
Reimbursement Damages shall be limited by the maximum liability provisions set
forth in Section 9.4(a)(ii) of the SPA and by the offset provided in
Section 9.4(b) of the SPA. Reimbursement Damages and Value Diminution Damages
shall not include any such amounts related to the Clinch Valley Entities and
their assets and businesses.
     “Deemed Disposition” means (a) the retention of any asset or entity deemed
to be a Disposed Asset or a Disposed Entity in accordance with
Section 5.7(a)(i), and (b) any Deemed Disposition of assets or entities as
contemplated by Section 5.8(b).
     “Defect” has the meaning set forth in the SPA.
     “Disclosure Schedule” has the meaning set forth in Section 5.5(f).
     “Disposed Assets” means (a) all assets that have been sold, transferred or
disposed of in a Disposition other than Disposed Ownership Interests, and
(b) all assets that are deemed to be Disposed Assets in accordance with
Section 5.7(a)(i) or Section 5.8.
     “Disposed Entities” means (a) any Initial Acquired Entity (other than the
Clinch Valley Entities) that has been sold, transferred or disposed of in a
Disposition, and (b) any Initial Acquired Entity (other than the Clinch Valley
Entities) that is deemed to be a Disposed Entity in accordance with either
Section 5.7(a)(i) or Section 5.8.
     “Disposed Ownership Interests” means any Ownership Interest in any of the
Acquired Entities that is sold other than in a Disposition of all of the
Ownership Interests of an entity or a Deemed Disposition of all of the Ownership
Interests of an entity.
     “Disposition” means (a) the sale, transfer or disposition of any of the
Initial Acquired Entities (other than the Clinch Valley Entities) or the sale,
transfer or disposition as a going

4



--------------------------------------------------------------------------------



 



concern of any assets held by any of the Initial Acquired Entities (other than
the Clinch Valley Entities) as of the SPA Effective Time, (b) subject to the
provisions of Section 5.8, the sale, transfer or disposition of less than all of
the Ownership Interests of an Acquired Entity, (c) the sale, transfer or
disposition of part (but not substantially all) of the assets of a Related
Entity or of an operation acquired during the Holding Period, (d) the sale,
transfer or disposition of any of the “Real Property” (as defined in the SPA)
owned by any of the Initial Acquired Entities (other than the Clinch Valley
Entities) as of the SPA Effective Time, (e) other than current assets, the sale,
transfer or disposition of any other property held by any of the Initial
Acquired Entities (other than the Clinch Valley Entities) as of the SPA
Effective Time if either the book value of such property (net of depreciation)
at the time of the disposition or the Disposition Value of such property was
greater than $100,000 (in a transaction or series of related transactions), and
(f) Deemed Dispositions. For the avoidance of doubt, any amount credited to any
of the Initial Acquired Entities as a trade-in allowance will not be treated as
a Disposition and only the net amount spent on the replacement item will be
included in the calculation of the Capital Expenditure Adjustment Amount.
     “Disposition Adjustment Amount” means the sum of the Disposition Amounts
with respect to all Dispositions
     “Disposition Amount” means, (a) with respect to any Disposition of Disposed
Assets or Disposed Entities, the book value determined in accordance with GAAP,
without any amortization or other reduction (including any charge for
impairment), of the goodwill and other intangible assets associated with such
Disposed Assets or Disposed Entities as of its Disposition date, and (b) with
respect to any Disposition of Disposed Ownership Interests, an amount equal to
the product of (i) the percentage ownership in the applicable Person represented
by the applicable Disposed Ownership Interests, and (ii) the book value
determined in accordance with GAAP, without any amortization or other reduction
(including any charge for impairment), of the goodwill and other intangible
assets associated with such Person as of the Disposition date of such Disposed
Ownership Interests.
     “Effective Time” has the meaning set forth in Section 2.3.
     “Encumbrance” has the meaning set forth in the SPA.
     “Environmental Claim” shall have the meaning set forth in the SPA.
     “Environmental Laws” shall have the meaning set forth in the SPA provided
that the “Effective Time” in that definition shall mean the Effective Time under
this Agreement.
     “Equity Security” and “equity interest” has the meaning set forth in the
SPA.
     “ERISA” has the meaning set forth in the SPA.
     “Excluded Assets” means any asset described on Exhibit F as agreed to by
the parties.
     “Excluded Contract” has the meaning set forth in Section 5.14.

5



--------------------------------------------------------------------------------



 



     “Facility” means (a) any “Facility” (as defined in the SPA) other than
(i) such “Facilities” that comprised the Clinch Valley Medical Center Hospital
Group, and (ii) a Facility which has been the subject of a Disposition, together
with (b) any other healthcare facilities that are acquired or developed by
LifePoint or its Affiliates during the Holding Period that are referenced in
Section 3.7(b).
     “FAS 87” has the meaning set forth in the SPA.
     “Federal Income Taxes” has the meaning set forth in the SPA.
     “Final Net Working Capital Adjustment Amount” means the amount, expressed
as a positive or negative number, equal to (a) the amount of Net Working Capital
as of the Effective Time calculated based on the Closing Date Balance Sheet as
finally determined in accordance with Section 2.2 of this Agreement, minus
(b) the “Net Working Capital” (as defined in the SPA) as finally determined in
accordance with Section 2.3 of the SPA.
     “Final Order Date” means either of the following dates: (a) the date on
which an Order (other than a Revocation Order) becomes final and non-appealable;
(b) the date on which an order, decree, judgment, decision or ruling issued by a
Governmental Authority of competent jurisdiction that denies the issuance of
Replacement CONs sought in accordance with Section 5.15(iii) becomes final and
non-appealable, or (c) the date on which an Order with respect to Replacement
CONs becomes final and non-appealable.
     “GAAP” means generally accepted accounting principles as consistently
applied by LifePoint.
     “Governmental Authority” has the meaning set forth in the SPA.
     “Government Patient Receivables” means all accounts receivable arising from
the rendering of services and provision of medicine, drugs and supplies to
patients of the Business during the Holding Period and relating to Medicare,
Medicaid and other third party patient claims due from beneficiaries or
governmental third party payors; provided, however, that the “Government Patient
Receivables” shall not include any of the SPA Transition Patient Receivables or
the Transition Patient Receivables.
     “Government Programs” has the meaning set forth in the SPA.
     “Hazardous Substances” has the meaning set forth in the SPA.
     “HCA” has the meaning set forth in the Preamble.
     “HCA Adjustments” has the meaning set forth in the definition of “HCA
Excluded Liabilities”.
     “HCA Excluded Liabilities” means:
          (i) Liabilities whether arising before, at or after the SPA Effective
Time, incurred in connection with the conduct or operation of the HCA Group
Business (as defined in

6



--------------------------------------------------------------------------------



 



Exhibit K to the SPA), or ownership or use of the HCA Assets (as defined in
Exhibit K to the SPA); provided, however, that for purposes of this Agreement,
the following terms used in Exhibit K of the SPA will be deemed to have the
following meanings (in each such case, the terms used in such definitions to
have the meanings given to them in the SPA): (A) “Purchaser Assets” shall mean
the assets of Purchaser and its Subsidiaries other than the Acquired Entities;
(B) “Purchaser Group” shall mean Purchaser and its Subsidiaries other than the
Acquired Entities; (C) “Purchaser Group Business” means the business now or
formerly conducted by Purchaser and its present and former Subsidiaries other
than the Acquired Entities; and (D) “Purchaser Liabilities” means Liabilities of
Purchaser or any of its Subsidiaries other than the Acquired Entities.
          (ii) Liabilities arising from any claim against LifePoint or any of
its Affiliates (including during the Holding Period, the Initial Acquired
Entities), which claim (A) relates to or arises out of the Initial Acquired
Entities, the “Business” (as defined in the SPA) (or its operations) or the
assets of the Initial Acquired Entities, and (B) is based upon facts and
circumstances occurring at or prior to the SPA Effective Time; provided, that
except to the extent included in the HCA Adjustments, the HCA Excluded
Liabilities described in this clause (ii) shall not include any Liability of the
Initial Acquired Entities existing as of the SPA Effective Time to the extent
such Liability is included in the “Indebtedness Adjustment Amount” or the “Net
Working Capital” (as such terms are defined in the SPA) (collectively, the
“LifePoint Adjustments”);
          (iii) Liabilities arising from any claim against LifePoint or any of
its Affiliates which claim (A) relates to or arises out of the Acquired
Entities, the Business or the assets owned by the Acquired Entities or their
conduct or operations, and (B) which relates to or arises out of or is based
upon facts and circumstances occurring at or after the Effective Time; and
          (iv) Liabilities of the Acquired Entities as of the Effective Time to
the extent such Liabilities are included in the calculation of the Final Net
Working Capital Adjustment Amount or the Indebtedness Adjustment Amount
(collectively, the “HCA Adjustments”).
     “Holding Period” means the period of time beginning immediately after the
SPA Effective Time and ending at the Effective Time.
     “Hospital” means any of the Facilities that are identified in Exhibit B to
the SPA as a Hospital other than (a) Clinch Valley Medical Center, and (b) any
Hospital which has been the subject of a Disposition.
     “Hospital Group” means an individual Hospital together with the Facilities,
assets and operations of the Acquired Entities that are related primarily to
such individual Hospital.
     “Hospital Group Material Adverse Effect” means, with respect to an
individual Hospital Group, a material adverse effect on the assets, financial
condition or operations of that specific Hospital Group taken as a whole, other
than any changes (a) generally affecting the healthcare industry directly or
indirectly, including changes due to actual or proposed changes in law or
regulations, (b) that result from political or economic turmoil, or (c) that are
related to or result from the announcement or pendency of the transactions
contemplated by this Agreement.

7



--------------------------------------------------------------------------------



 



     “HSR Act” shall have the meaning set forth in the SPA.
     “IBNR” means current liabilities of LifePoint and its Affiliates for
incurred but not reported (or incurred and reported to LifePoint but not paid by
the Business) medical, dental, self-insured workers compensation or other claims
attributable to employees of the Business pursuant to any Company Plan
(including self-insured plans) that is a group health plan or provides medical,
dental, vision, worker’s compensation or similar benefits, except to the extent
included in the Net Working Capital and reflected in the Closing Date Balance
Sheet.
     “Income Taxes” has the meaning set forth in the SPA.
     “Indebtedness Adjustment Amount” means the amount, expressed as a positive
or negative number, equal to (a) the aggregate amount of indebtedness for
borrowed money and capital lease obligations and other long term liabilities of
the Initial Acquired Entities reflected as liabilities on the Initial Closing
Date Balance Sheet, as finally determined in accordance with Section 2.3 of the
SPA, minus (b) the aggregate amount of indebtedness for borrowed money and
capital lease obligations and other long term liabilities of the Acquired
Entities reflected as liabilities on the Closing Date Balance Sheet, as finally
determined in accordance with Section 2.2 of this Agreement.
     “Indemnifying Party” has the meaning set forth in the SPA.
     “Indemnitee” has the meaning set forth in the SPA.
     “Intellectual Property” has the meaning set forth in the SPA.
     “Initial Acquired Entities” means the “Acquired Entities” as defined in the
SPA.
     “Initial Acquired Entity Ownership Interests” means the “Acquired Company
Ownership Interests” and the “Acquired Subsidiary Ownership Interests” as such
terms are defined in the SPA.
     “Initial Closing” means the “Closing” under the SPA.
     “Initial Closing Date” means the “Closing Date,” as defined in the SPA.
     “Initial Closing Date Balance Sheet” means the “Closing Date Balance Sheet”
as defined in the SPA.
     “Initial Facilities” means the “Facilities” as set forth in the SPA.
     “JCAHO” has the meaning set forth in the SPA.
     “Knowledge of LifePoint” (and any similar expression, including, the
expression “LifePoint’s Knowledge”) means, as to a particular matter, the actual
knowledge of LifePoint’s general counsel.

8



--------------------------------------------------------------------------------



 



     “Knowledge of Purchaser” (and any similar expression) means, as to a
particular matter, the actual knowledge of Purchaser’s general counsel.
     “Laws” has the meaning set forth in the SPA.
     “Leases” mean (a) all of those leases, subleases and occupancy agreements
to which LifePoint or any of its Affiliates is a party as the lessee/tenant or
sublessee/subtenant of any portion of the Real Property, and (b) all the
following agreements to which LifePoint or any of its Affiliates is a party as
the landlord/lessor or sublandlord/sublessor of any portion of the Real
Property, which do not materially interfere with the operation of the Business
as then currently conducted: (i) leases of land to third-party developers in
connection with development/construction of health care related projects at the
Facilities; (ii) medical office leases, subleases and occupancy agreements;
(iii) leases, subleases and occupancy agreements for other medical uses,
services or facilities; and (iv) leases, subleases and occupancy agreements for
food services and other ancillary services at the Facilities, including as
examples and not as limitations, wireless communication services, gift shops,
pharmacies or florist shops.
     “Liabilities” has the meaning set forth in Exhibit K to the SPA.
     “LifePoint” has the meaning set forth in the Preamble.
     “LifePoint Adjustments” has the meaning set forth in the definition of “HCA
Excluded Liabilities.”
     “LifePoint Affiliated Group” means the affiliated group of corporations (as
defined in Section 1504(a) of the Code) of which LifePoint is the parent.
     “LifePoint Disclosure Documents” has the meaning set forth in
Section 5.5(f).
     “LifePoint Excluded Liabilities” means IBNR and the LifePoint Liabilities.
     “LifePoint Liabilities” means:
          (i) Liabilities arising from any claim against HCA or any of its
Affiliates (including, after giving effect to the transactions contemplated by
the Agreement, the Acquired Entities), which claim (A)(1) relates to or arises
out of the Initial Acquired Entities, the Business (or its operations) or the
assets of the Initial Acquired Entities, and (2) is based upon facts and
circumstances occurring at or after the SPA Effective Time until immediately
prior to the Effective Time; (B)(1) relates to or arises out of LifePoint’s
ownership of the Acquired Entities prior to the Effective Time, (2) relates to
or arises out of the Purchaser Assets or the Purchaser Group Business (as such
terms are defined in clauses (i)(A) and (C), respectively, of the definition of
“HCA Excluded Liabilities”); and (3) is based upon facts and circumstances
occurring prior to the Effective Time; or (C) relates to or arises out of the
Related Entities, the business or operations of any of the Related Entities or
the assets of any of the Related Entities, and (2) is based upon facts and
circumstances occurring prior to the Effective Time; provided, however, that the
LifePoint Liabilities described in this clause (i) shall not include the
Liabilities of the Acquired Entities as of the Effective Time to the extent such
Liabilities are included in the HCA Adjustments;

9



--------------------------------------------------------------------------------



 



          (ii) Liabilities of the Initial Acquired Entities as of the SPA
Effective Time to the extent such Liabilities are included in the LifePoint
Adjustments except to the extent included in the HCA Adjustments; and
          (iii) Liabilities arising from any claim against HCA or any of its
Affiliates (including, after giving effect to the transactions contemplated by
the Agreement, the Acquired Entities), which claim (A) relates to or arises out
of the Disposed Entities or the Disposed Assets, or the business or assets of
the Disposed Entities, and (B) is based upon facts and circumstances occurring
after the SPA Effective Time.
     “LifePoint Required Schedules” has the meaning set forth in Section 5.5(f).
     “LifePoint Tax Period” has the meaning set forth in Section 6.6(b)(i).
     “Medicaid” has the meaning set forth in the SPA.
     “Medicare” has the meaning set forth in the SPA.
     “Multiemployer Plan” has the meaning set forth in the SPA.
     “Net Book Value” means the net book value as determined in accordance with
GAAP; provided that (a) the book value shall only be reduced by 50% of the total
GAAP depreciation or amortization; (b) there shall be no reduction of any
intangible for impairment or any other charge, other than 50% of amortization;
(c) the Net Book Value of any asset resulting from amounts expended to cure,
repair, replace or remedy a matter underlying indemnified Damages shall be
reduced to the extent included in the calculation of Value Diminution Amount
pursuant to subparagraphs (x) and (y) thereof; and (d) the Net Book Value of the
property, plant and equipment of any Person that is consolidated but not
wholly-owned will be the product of (i) the Net Book Value of such assets, and
(ii) the percentage ownership of such Person on a fully diluted basis held by
the Acquired Entities or the Seller Group as of the applicable date.
     “Net Working Capital” means, as of any particular date, an amount equal to
the current assets reflected on the balance sheet of the Business as of such
date minus the current liabilities reflected on the balance sheet of the
Business as of such date. For purposes of calculating Net Working Capital, the
amounts, if any reflected on the Business’ balance sheet as of the applicable
date with respect to the following matters shall be eliminated from the
calculation of the Net Working Capital: (i) the Excluded Assets, (ii) the
LifePoint Excluded Liabilities (including liabilities and reserves for Taxes and
other LifePoint indemnified matters), (iii) any item for which indemnification
is given pursuant to Section 9.5 (Taxes) (iv) all matters for which LifePoint is
financially responsible in accordance with this Agreement, including pursuant to
Section 6.6 hereof, (v) all intercompany account balances that are to be paid,
cancelled or eliminated in accordance with Section 5.11 hereof. For purposes of
calculating Net Working Capital, in determining the appropriate reserves no
adjustments shall be made as a result of the loss of any CON, the Unwind
Triggering Event, Unwind Notice, shutdown or related matters.
     “Opening Balance Sheet” means the “Opening Balance Sheet” as defined in the
SPA and as finally determined pursuant to Section 6.8(d) of the SPA.

10



--------------------------------------------------------------------------------



 



     “Order” means any order, decree, judgment, decision or notice from or by
any Governmental Authority of competent jurisdiction issued in connection with
the CON Challenges which declares one or more of the CONs void or otherwise
results in the loss, revocation, suspension, termination, or rescission of any
of the CONs and requires LifePoint or an Affiliate of LifePoint, as a matter of
Law, to transfer or divest one or more of the Hospitals or cease or suspend
operations of one or more of the Hospitals. For the avoidance of doubt, an
order, decree, judgment, decision or notice from a Governmental Authority
remanding the CONs to a lower Governmental Authority for reconsideration will
not be considered an “Order” unless such order, decree, judgment, decision or
notice requires LifePoint or an Affiliate of LifePoint, as a matter of Law, to
transfer or divest one or more of the Hospitals or cease or suspend operations
of one or more of the Hospitals or rescind the acquisition of one or more of the
Hospitals.
     “Order Date” means, in the case of an Order, the date on which LifePoint or
any of its Affiliates must transfer or divest a Hospital or cease or suspend
operation of a Hospital as a result of the issuance of such Order.
     “Order Non-Compliance Conditions” means, with respect to an Order,
(i) there is no reasonable risk that any director, officer, employee or agent of
LifePoint or its Affiliates will be subject to criminal prosecution or
incarceration as a result of the violation of such Order as contemplated by this
Agreement, (ii) neither LifePoint nor its Affiliates will commit a crime by
virtue of violating such Order as contemplated by this Agreement, as determined
by counsel of nationally recognized stature in the applicable area of the Law
selected by LifePoint, (iii) failure to comply with such Order as contemplated
by this Agreement has not resulted in a breach of any material LifePoint credit
facility which is not waived during the applicable notice period (it being
agreed by LifePoint that it will use commercially reasonable efforts to obtain
such waiver during such period; provided that any fees charged to LifePoint for
such waiver shall be paid by Purchaser), (iv) no Hospital’s license is revoked
or suspended as a result of violating such order and there are no other
substantial adverse consequences to LifePoint directly resulting from failing to
comply with such Order as contemplated by this Agreement that cannot be
satisfied by the payment of money; provided that operational challenges at the
Hospitals following such a violation shall not be considered substantial adverse
consequences; (v) if any such substantial adverse consequences described in
(iv) can be cured with the payment of money and Purchaser agrees to indemnify
LifePoint with respect to such Damages; and (vi) Purchaser agrees to fully
indemnify LifePoint, its Affiliates, and their respective officers, directors,
employees or agents for any fines, penalties or similar Damages that LifePoint,
its Affiliates, or such officers, directors, employees or agents incurs as a
result of violating such Order as contemplated by this Agreement.
     “Ownership Interests” means capital stock, membership interests,
partnership interests and any other similar equity interest or security.
     “Other Receivables” means all receivables generated in connection with the
Business through the Effective Time that are accounted for as “Other
Receivables” in accordance with GAAP, including any such receivables that have
been charged off as bad debts, provided, however, that (a) “Other Receivables”
shall not include receivables of the type that the parties agree will not be
“Other Receivables” under the SPA; and (b) to the extent GAAP as applied by

11



--------------------------------------------------------------------------------



 



LifePoint includes any accounts receivable of the type that were “Excluded
Assets” in the SPA Transaction, such accounts receivable will not be considered
“Other Receivables”.
     “Partial Closing” has the meaning set forth in Section 2.6(a).
     “Pension Plan” means any Company Plan that is a “defined benefit plan” as
defined in Section 414(j) of the Code.
     “Permits” has the meaning set forth in the SPA.
     “Permitted Encumbrance” means (i) in the case of Real Property that was
included in the “Real Property” (as defined in the SPA) as of the SPA Effective
Time or other assets of the Initial Acquired Entities as of the SPA Effective
Time, the Permitted Encumbrances (as defined in the SPA) in effect as of the
Initial Closing Date and any other Defect which existed as of the Initial
Closing Date which Defect was waived by the Purchaser under the SPA, or was
eliminated, insured over or insured against by title insurance endorsement, or
was indemnified against by HCA as provided in Section 7.11(c) of the SPA, and
(ii) any of the following Encumbrances granted, created, suffered or incurred by
an Acquired Entity or LifePoint during the Holding Period: (a) any Encumbrance
approved in writing by Purchaser; (b) any Encumbrance for Taxes or other
governmental charges or assessments which are not delinquent or which are being
contested in good faith through appropriate proceedings; (c) any Encumbrance of
any landlord, carrier, warehouseman, mechanic or materialman and any like
Encumbrance arising in the ordinary course of business for sums that are not
delinquent or which are being contested in good faith through appropriate
proceedings; (d) any Encumbrance of the lender, lessor or other financing source
(1) securing indebtedness for borrowed money, or (2) on assets leased under a
capitalized lease obligation, to the extent (in either case) that such
indebtedness for borrowed money or capital lease is included in the calculation
of the Indebtedness Adjustment Amount; (e) easements and rights of way that do
not materially interfere with or materially impair the current use and operation
of the Real Property; (f) Laws regulating the use or enjoyment of the applicable
property; (g) all Leases; (h) liens securing obligations which are included in
the Indebtedness Adjustment Amount; (i) any consents from or notices to
landlord/lessors or sublandlords/sublessors under any of the Leases to which
LifePoint or any of its Affiliates is a party as lessee/tenant or
sublessee/tenant, which consents are required to accomplish the transactions
contemplated by this Agreement; (j) Encumbrances which are consistent with
comparable arrangements of LifePoint and its Affiliates in similar transactions,
which Encumbrances may include (subject to the standard stated above)
restrictive covenants or other restrictions agreed to by LifePoint in connection
with (1) the formation of a joint venture (i.e., a partnership, limited
liability company or other entity in which LifePoint or any of its Affiliates
own in the aggregate less than a 100% interest), (2) the construction of a
medical office building, (3) the leasing of space to or provision of services in
conjunction with another health care provider, or (4) a Disposition or other
material transaction; (k) any other Encumbrances which do not (1) materially
interfere with the use or operation of the Business in a manner consistent with
the then current use thereof or (2) adversely and materially affect the value or
title of the Real Property; and (l) with respect to leased Real Property,
Encumbrances which encumber the fee interest in such property.
     “Person” has the meaning set forth in the SPA.

12



--------------------------------------------------------------------------------



 



     “PIP” means periodic interim payment.
     “Preliminary Damages Adjustment Amount” means the parties’ preliminary
determination of the Damages Adjustment Amount as determined in accordance with
the provisions of Section 2.2(b)(iii).
     “Preliminary Payment Amount” has the meaning set forth in Section 2.2(b).
     “Proceeding” has the meaning set forth in Section 6.6(e).
     “Purchase Price” has the meaning set forth in Section 2.2(a).
     “Purchase Price Adjustments” has the meaning set forth in Section 2.2(a).
     “Purchased Assets” has the meaning set forth in Section 6.7(c).
     “Purchaser” has the meaning set forth in the Preamble.
     “Purchaser Affiliated Group” means the affiliated group of corporations (as
defined in Section 1504(a) of the Code) of which Purchaser is a member.
     “Purchaser Indemnitee” has the meaning set forth in Section 9.2.
     “Purchaser Tax Act” has the meaning set forth in Section 9.5(a).
     “Real Property” means all real property together with all buildings and
improvements thereon and all appurtenances and rights pertaining thereto, held
by LifePoint or its Affiliates that is used or held for use in the operation of
the Business other than the Excluded Assets. At Closing, the Real Property shall
mean all “Real Property” (as defined in the SPA) plus (i) any and all Real
Property acquired since the Initial Closing by any of the Acquired Entities
(whether in an asset purchase or through a purchase of equity securities) that
is used or is held for use in operation of the Business and which is still owned
by the Acquired Entities as of the Effective Time, less (ii) any Real Property
which is the subject of a Disposition during the Holding Period (whether in a
Disposition of assets or a Disposition of an entity), less (iii) any “Real
Property” (as defined in the SPA) owned by the Clinch Valley Entities as of the
Effective Time.
     “Reimbursement Damages” has the meaning set forth in the definition of the
term “Damages Adjustment Amount.”
     “Related Company” means, subject to the provisions of Section 5.8, any
Person (other than an Acquired Entity) whose sole assets and operations as of
the Effective Time relate exclusively to the Hospital Group of one or more of
the Hospitals (each such Person being listed in Exhibit A-4 hereto).
     “Related Company Ownership Interests” has the meaning set forth in Section
3.3(b).
     “Related Entities” means the Related Companies and the Related
Subsidiaries.

13



--------------------------------------------------------------------------------



 



     “Related Subsidiaries” means, subject to the provisions of Section 5.8, any
Person (other than an Acquired Entity) whose sole assets and operations as of
the Effective Time relate exclusively to the Hospital Group of one or more of
the Hospitals (each such Person being listed in Exhibit A-5 hereto).
     “Related Subsidiary Ownership Interests” has the meaning set forth in
Section 3.3(f).
     “Replacement CONs” means certificates of need sought and issued in
replacement of the CONs.
     “Returns” has the meaning set forth in the SPA.
     “Revocation Order” means an Order that (a) has become final and
non-appealable; (b) is not based on substantive grounds (e.g., that LifePoint or
its Affiliates are inappropriate entities for the ownership or operation of the
Initial Facilites), but rather on (i) procedural grounds (e.g., that the West
Virginia Health Care Authority erred in the discovery process in connection with
the hearings on the CONs), (ii) a determination that a substantial change has
occurred that warrants loss, revocation, termination or rescission of the CONs
(e.g., that the change in the terms of the transactions under the SPA resulting
from Amendment No. 1 to the SPA constitutes a substantial change) or (iii) other
similar grounds; and (c) would require LifePoint or its Affiliates to apply for
Replacement CONs in order to continue its administrative and judicial efforts to
maintain (in full force and effect) certificates of need that permit LfePoint
and its Affiliates to continue to own and operate the Facilities.
     “Securities Act” has the meaning set forth in the SPA.
     “Selected Accounting Firm” has the meaning set forth in the SPA.
     “Seller” has the meaning set forth in Section 3.1(b).
     “Seller Group” has the meaning set forth in Section 3.1(b).
     “Seller Indemnitee” has the meaning set forth in Section 9.3.
     “Seller’s Review Period” has the meaning set forth in Section 6.7(c).
     “Shares” means the outstanding shares of stock of any Acquired Entity that
is a corporation.
     “SPA” has the meaning set forth in the Recitals.
     “SPA Effective Time” means the “Effective Time” pursuant to the SPA.
     “SPA Transaction” means the transactions closing as of the date hereof
pursuant to the SPA as described in the Recitals above.

14



--------------------------------------------------------------------------------



 



     “SPA Transition Patients” means, subject to the provisions of
Section 6.13(j), patients admitted to any of the Initial Facilities prior to the
SPA Effective Time and discharged during the Holding Period.
     “SPA Transition Patient Receivables” has the meaning set forth in Section
6.13(b).
     “SPA Transition Services” means the rendering of services and provision of
medicine, drugs and supplies by the Acquired Entities to SPA Transition
Patients.
     “State Taxes” has the meaning set forth in the SPA.
     “Straddle Period” has the meaning set forth in Section 6.6(b)(ii).
     “Surveys” means (a) in the case of Real Property that was included in the
“Real Property” (as defined in the SPA) as of the SPA Effective Time, an update
and recertification of those Surveys of such Real Property provided to Purchaser
at the Initial Closing in accordance with the SPA which will be delivered to
Purchaser in accordance with Section 7.8 hereof, and (b) in the case of Real
Property that was not included in the “Real Property” (as defined in the SPA) as
of the SPA Effective Time, surveys that satisfy the conditions and requirements
of Section 7.11 of the SPA, which will be delivered to Purchaser in accordance
with Section 7.8 hereof.
     “Survival Period” has the meaning set forth in Section 9.1.
     “Tax” or “Taxes” has the meaning set forth in the SPA.
     “Tax Allocation” has the meaning set forth in Section 6.7(c).
     “Tax Filings” has the meaning set forth in Section 5.13.
     “Tax Statement” has the meaning set forth in Section 6.6(b)(ii).
     “Territory” means the area within 15 miles of any of the Hospitals.
     “Title Company” has the meaning set forth in Section 7.8(b).
     “Title Policy” has the meaning set forth in Section 7.8(b).
     “Title Work” means commitments to issue policies of owner’s or leasehold
title insurance for the Real Property which will be delivered to Purchaser in
accordance with Section 7.8, together (in each case) with copies of the
exception documents listed thereon.
     “Transition Patients” means patients admitted to any of the Facilities
prior to the Effective Time but not yet discharged as of the Effective Time
(including patients admitted to any of the Initial Facilities” prior to the SPA
Effective Time but discharged after the Effective Time.
     “Transition Services” means the rendering of services and provision of
medicine, drugs and supplies by the Acquired Entities to Transition Patients.

15



--------------------------------------------------------------------------------



 



     “Unwind Notice” means written notice delivered by LifePoint advising
Purchaser that the Unwind Trigger Event has occurred and that LifePoint is
exercising the Unwind Right.
     “Unwind Right” has the meaning set forth in the Recitals.
     “Unwind Trigger Event” means (a) the issuance of a final non-appealable
Order or (b) the issuance of an Order which is not final and non-appealable
provided that (i) the effectiveness of such Order is not subject to an effective
stay by a Governmental Authority of competent jurisdiction; (ii) such Order has
not been rescinded, reversed, revoked, voided, or otherwise made ineffective by
a Governmental Authority of competent jurisdiction; and (iii) the Order contains
an Order Date.
     “Value Diminution Amount” means an amount equal to any Damages paid by the
Purchaser or its Affiliates during the Holding Period to LifePoint or any of its
Affiliates pursuant to the SPA indemnification provisions except to the extent
the indemnified Damages were paid to reimburse LifePoint or its Affiliates for
amounts incurred, paid or payable by them (x) to third parties (whether to pay
(i) claims made against LifePoint or its Affiliates by a third party; (ii) third
party costs or expenses incurred by LifePoint or its Affiliates to investigate
or defend such claim or (iii) third party costs and expenses to cure, repair,
replace or remedy the matter underlying such indemnified Damages) or (y) to
cure, repair, replace or remedy the matter underlying such indemnified Damages.
The Value Diminution Amount shall not include any such amounts related to the
Clinch Valley Entities and their assets and businesses.
     “Value Diminution Damages” has the meaning set forth in the definition of
the term “Damages Adjustment Amount.”
     “WARN Act” has the meaning set forth in the SPA.

  1.2   Interpretation. Section 1.2 of the SPA is incorporated by reference.

ARTICLE II
PURCHASE AND SALE; CLOSING

  2.1   Sale of the Ownership Interests.

          (a) Subject to the provisions of clause (b), below, upon the
occurrence of an Unwind Trigger Event, LifePoint shall have the right to deliver
the Unwind Notice to Purchaser. Subject to the terms and conditions set forth in
this Agreement (including the provisions of clause (c), below), upon the due
delivery of an Unwind Notice in accordance with this Section 2.1, LifePoint (or
its Affiliate) shall be obligated to sell, assign, transfer and deliver to
Purchaser, free and clear of all Encumbrances, and Purchaser shall be obligated
to purchase from LifePoint (or its Affiliate), the Acquired Company Ownership
Interests and the Related Company Ownership Interests. At the Closing, title to
the Acquired Company Ownership Interests and the Related Company Ownership
Interests shall pass to Purchaser, as record and beneficial owner, and Purchaser
shall then be entitled to all rights, including, without limitation, voting
rights, as the sole owner of the Acquired Company Ownership Interests and the
Related Company Ownership Interests and the Related Company Ownership
Interests).

16



--------------------------------------------------------------------------------



 



          (b) If LifePoint does not deliver an Unwind Notice to Purchaser within
the period specified below following the occurrence of an Unwind Trigger Event
described in clause (a) of the definition of “Unwind Trigger Event,” the Unwind
Right shall expire and this Agreement will terminate and be of no further force
or effect.

        Period Between Issue Date     Maximum Period of Order and the    
Permitted for Delivery Order Date     of Unwind Notice
90 days or less
    15 Days
 
     
More than 90 days and less than 6 months
    30 Days
 
     
More than 6 months and less than 1 year
    90 Days.
 
     
One year or more
    The earlier of 180 days prior to the Order Date or one year.

Additionally, if LifePoint does not deliver an Unwind Notice at least 30 days
prior to the Order Date (or, if the Order Date is within 40 days of the date the
Order is issued, as soon as commercially practicable after the issue date of the
Order), the Unwind Right shall expire and this Agreement will terminate and be
of no further force or effect.
          (c) Upon an Unwind Trigger Event, both parties shall use commercially
reasonable efforts, if requested by Purchaser, in addition to disputing the CON
Challenges in accordance with Section 5.15 to identifying and negotiating with
third parties relating to the potential sale of some or all of the assets which
may otherwise be subject to an unwind.
          (d) If, following LifePoint’s delivery of an Unwind Notice (but before
the Closing), a Governmental Authority of competent jurisdiction issues a Court
Order that (i) stays the effectiveness of the Order that formed the basis of the
Unwind Trigger Event; (ii) rescinds, reverses, revokes, voids, overturns or
otherwise makes ineffective such Order; (iii) clarifies, amends or modifies such
Order such that (or confirms that) such Order does not require LifePoint, as a
matter of Law, to transfer or divest any of the Hospitals or cease or suspend
operation of any of the Hospitals; or (iv) eliminates the Order Date from the
Order, such Unwind Notice will be void and of no further force or effect.
          (e) If (i) LifePoint has delivered an Unwind Notice relative to an
Order, (ii) Purchaser has notified LifePoint in writing within the time periods
set forth below that Purchaser wants such Unwind Notice suspended and has agreed
to provide the indemnification required under subsection (v) of the definition
of “Order Non-Compliance Conditions,” and (iii) the Order Non-Compliance
Conditions relative to such Order are met, (A) such Unwind Notice will be
suspended until the Order Non-Compliance Conditions are no longer met with
respect to such Order, and (B) Purchaser shall promptly, timely and currently
pay all fines, penalties and similar

17



--------------------------------------------------------------------------------



 



Damages that LifePoint (and its Affiliates and their respective directors,
officers, employees and agents) incurs as a result of violating such Order as
requested by Purchaser. Once Purchaser has delivered notice of its intent to
suspend an Unwind Notice, if Purchaser wishes to terminate such suspension,
Purchaser shall deliver to LifePoint written notice of its intent to terminate
said suspension and (x) the parties shall then use their best efforts to close
the transactions contemplated hereby as quickly as possible (subject to
Section 2.5), and (y) Purchaser’s obligation to provide the indemnification
required under subsection (v) of the definition of “Order Non-Compliance
Conditions” shall continue with respect to fines, penalties and similar Damages
arising through Closing. Unless Purchaser delivers its written notice that
Purchaser wants to suspend an Unwind Notice to LifePoint at least 30 days in
advance of an Order Date (or, if the Order Date is within 40 days of the date
Purchaser receives the Unwind Notice, as soon after Purchaser’s receipt of the
Unwind Notice as is commercially practicable), LifePoint will not be required to
suspend the Unwind Notice.
     2.2 Purchase Price.
          (a) The consideration to be paid by Purchaser for the Acquired Company
Ownership Interests and the Related Company Ownership Interests (the “Purchase
Price”) shall be an amount equal to the Base Purchase Price (1) plus the Final
Net Working Capital Adjustment Amount, (2) plus the Capital Expenditure
Adjustment Amount, (3) minus the Disposition Adjustment Amount, (4) plus the
Indebtedness Adjustment Amount, and (5) plus the Damages Adjustment Amount
(collectively, (1) through (5) the “Purchase Price Adjustments”). The Purchase
Price shall be allocated in accordance with Code Section 1060 and Section 6.7 of
this Agreement, as applicable.
          (b) (i) At the Closing, Purchaser will pay LifePoint an amount (the
“Preliminary Payment Amount”) equal to the Purchase Price as adjusted based upon
the preliminary determinations of the Purchase Price Adjustments pursuant to
Sections 2.2(b)(ii) and (iii), below.
               (ii) LifePoint shall prepare preliminary determinations of the
Final Net Working Capital Adjustment Amount, the Capital Expenditure Adjustment
Amount, the Disposition Adjustment Amount and the Indebtedness Adjustment Amount
using the then most recent available month end balance sheet of the Business.
LifePoint shall deliver to Purchaser (A) a copy of the month-end balance sheet
upon which such calculations are based, (B) such other documents and financial
information as is reasonably required to support the calculation of such
preliminary Purchase Price Adjustments, and (C) a schedule showing the
calculation of such preliminary Purchase Price Adjustments not less than ten
days prior to the Closing Date. If Purchaser objects to any of such proposed
preliminary Purchase Price Adjustments and the parties are unable to agree upon
the preliminary amount of such Purchase Price Adjustments, (1) the Closing will
not be delayed as a result of the parties’ inability to agree upon such
preliminary Purchase Price Adjustments, (2) the schedule delivered by LifePoint
pursuant to this clause (ii) and the amounts reflected thereon for such
preliminary Purchase Price Adjustments shall be used in determining the
Preliminary Payment Amount to be delivered at the Closing, (3) such Purchase
Price Adjustments will be adjusted after Closing in accordance with the
applicable dispute resolution procedures as provided in Section 2.2(d), and
(4) the parties will be required to

18



--------------------------------------------------------------------------------



 



pay one another interest in connection with any adjustments to such amounts as
provided in Section 2.2(e).
               (iii) Not less than ten Business Days prior to the Closing Date,
LifePoint shall deliver to Purchaser a schedule of all Reimbursement Damages it
claims to have incurred as of such date, together with a reasonably detailed
description of the claim, cost or expense giving rise to the Damages and
documentation substantiating such damages and the payment thereof by LifePoint
or its Affiliates. Not less than ten Business Days prior to the Closing Date,
Purchaser shall deliver to LifePoint a schedule of the Damages that Purchaser or
its Affiliates have paid to LifePoint or its Affiliates that Purchaser believes
are Value Diminution Damages. Following delivery of such schedules to one
another, Purchaser and LifePoint shall consult in good faith to determine which,
if any, of the claims set forth in such schedules the parties agree upon and, in
the case of each such claim, the extent to which the parties agree upon the
amount of the Value Diminution Damages or Reimbursement Damages for such claim.
Prior to the Closing, the parties will prepare a schedule showing (A) the claims
upon which the parties are in agreement, (B) the amount of each such claim upon
which the parties are in agreement, (C) the amount of each such claim that
remains in controversy, and (D) the claims which remain in controversy, and
(E) based upon the information in clauses (A) and (B), above, the Preliminary
Damages Adjustment Amount. To the extent the parties do not jointly agree on
whether any claim is an appropriate claim for Value Diminution Damages or
Reimbursement Damages (or the amount of such claim which constitutes Value
Diminution Damages or Reimbursement Damages) prior to the Closing Date, such
unresolved claims will be submitted to arbitration pursuant to the provisions of
Section 11.1 following the Closing Date. To the extent unresolved by the
parties, such arbitration proceedings will be used for both the determination of
the merits of any unresolved Claim and the amount of Damages, if any, resulting
from any such Claim.
          (c) Within 60 days after the Closing, LifePoint shall deliver to
Purchaser (i) the Closing Date Balance Sheet (ii) such other documents and
financial information as is reasonably required to support the calculation of
the Final Net Working Capital Adjustment Amount, the Capital Expenditure
Adjustment Amount, the Disposition Adjustment Amount and the Indebtedness
Adjustment Amount not delivered pursuant to Section 2.2(b)(ii), above, and
(iii) a Schedule setting forth LifePoint’s determination of the Final Net
Working Capital Adjustment Amount, the Capital Expenditure Adjustment Amount,
the Disposition Adjustment Amount and the Indebtedness Adjustment Amount based
upon the Closing Date Balance Sheet and the aggregate adjustment to the
Preliminary Payment Amount resulting from such Purchase Price Adjustments
(collectively, the “Closing Statement”). After the Closing, Purchaser shall
(A) permit representatives of LifePoint, during normal business hours, to have
reasonable access to, and to examine and make copies of, all books and records
of the Acquired Entities which are in the possession of Purchaser or its
Affiliates (including the Acquired Entities) for purposes of preparing the
Closing Statement, and (B) cause the employees of Purchaser and its Affiliates
(including the Acquired Entities) to cooperate with and assist LifePoint in the
preparation of the Closing Statement. The Closing Statement shall be prepared in
accordance with GAAP.
          (d) Purchaser may object to any of the information or computations
contained in the Closing Statement which could affect the Purchase Price. Any
such objection must be made by delivery of a written statement of objections
(stating the basis of the objections with

19



--------------------------------------------------------------------------------



 




reasonable specificity) to LifePoint within 30 days following delivery of the
Closing Statement to Purchaser. To the extent that Purchaser does not so object
within such 30-day period, the Closing Statement, as delivered to Purchaser,
shall be considered final and binding upon the parties.
               (i) In the event that Purchaser and LifePoint are unable to
resolve a dispute or disagreement relating to the Final Net Working Capital
Adjustment Amount or the Indebtedness Adjustment Amount set forth in a written
objection pursuant to this Section 2.2(d) within 30 days of LifePoint’s receipt
of such objection, either party may elect, by written notice to the other party,
to have all such unresolved disputes or disagreements resolved by the Selected
Accounting Firm. The Selected Accounting Firm shall resolve each issue submitted
to it in accordance with this Agreement and, based upon such resolution (and in
accordance with this Agreement), determine the Final Net Working Capital
Adjustment Amount and the Indebtedness Adjustment Amount and calculate the
aggregate adjustment to the Preliminary Payment Amount based on such Purchase
Price Adjustments, which determination of the Selected Accounting Firm shall be
final and binding upon the parties. The Selected Accounting Firm shall be
instructed to use every reasonable effort to perform its services within 15 days
after submission of the Closing Statement and the description of the unresolved
objections to it and, in any case, as soon as practicable after such submission.
The parties will cooperate fully with the Selected Accounting Firm, and shall
cause the Acquired Entities to cooperate fully with the Selected Accounting
Firm, in connection with its resolution of objections and, based upon (A) such
resolution, (B) the parties’ resolution of any other objections, and (C) the
Closing Statement, its determination of such Purchase Price Adjustments and
calculation of aggregate adjustment to the Preliminary Payment Amount based on
such Purchase Price Adjustments. The costs and expenses for the services of the
Selected Accounting Firm shall be borne equally by Purchaser and LifePoint.
               (ii) In the event that Purchaser and LifePoint are unable to
resolve a dispute or disagreement relating to the Capital Expenditure Adjustment
Amount or the Disposition Adjustment Amount set forth in a written objection
pursuant to this Section 2.2(d) within 30 days of LifePoint’s receipt of such
objection, the provisions of clause (d)(i) will be applicable to the resolution
of such dispute or disagreement; provided, however, that in lieu of the
procedures described in such clause (d)(i), either party may elect, by written
notice to the other party, to have all such unresolved disputes or disagreements
submitted to arbitration pursuant to the provisions of Section 11.1.
          (e) (i) Within ten days after the Final Net Working Capital Adjustment
Amount and the Indebtedness Adjustment Amount (and the resulting calculation of
the aggregate adjustment to the Preliminary Payment Amount relating to such
Purchase Price Adjustments) shall have been agreed upon or otherwise determined
pursuant to Section 2.2(d), LifePoint or Purchaser, as appropriate, shall pay
the other party cash (by wire transfer of immediately available funds) in the
amount of such aggregate adjustment to the Preliminary Payment Amount, together
with interest thereon for a period from (and including) the Closing Date to (but
excluding) the date of payment, at the prime rate as quoted in the Money Rates
section of The Wall Street Journal from time to time.

20



--------------------------------------------------------------------------------



 



               (ii) Within ten days after the Capital Expenditures Adjustment
Amount and the Disposition Adjustment Amount (and the resulting calculation of
the aggregate adjustment to the Preliminary Payment Amount relating to such
Purchase Price Adjustments) shall have been agreed upon or otherwise determined
pursuant to Section 2.2(d) or Section 11.1, as applicable, LifePoint or
Purchaser, as appropriate, shall pay the other party cash (by wire transfer of
immediately available funds) in the amount of such aggregate adjustment to the
Preliminary Payment Amount, together with interest thereon for a period from
(and including) the Closing Date to (but excluding) the date of payment, at the
prime rate as quoted in the Money Rates section of The Wall Street Journal from
time to time.
     2.3 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place at the offices of Waller Lansden Dortch & Davis,
LLP, 511 Union Street, Suite 2700, Nashville, Tennessee, or such other place as
shall be mutually agreed upon by the parties hereto, at 10:00 a.m., Central
Time, on the earliest practicable day following LifePoint’s due exercise of the
Unwind Right in accordance with Section 2.1 hereof that is a month-end (or, in
the event that such month-end falls on a day that is not a Business Day, the
Business Day preceding such month-end) following the satisfaction (or due
waiver) of the conditions set forth in Articles VII and VIII, or such other date
as may be mutually agreed upon by the parties hereto but in no event later than
the last day of the calendar month in which such satisfaction or waiver occurs
and, subject to the provisions of Section 2.5, in no event later than the Order
Date. The date on which the Closing takes place is referred to herein as the
“Closing Date.” The Closing shall be deemed to occur at 11:59 p.m., Central
Time, on the Closing Date (or if the Closing takes place on a Business Day
preceding the relevant month-end, at 11:59 p.m. on such month-end) or at such
other time as shall be mutually agreed upon in writing by the parties hereto.
The time at which the transactions contemplated hereby are deemed to become
effective is referred to herein as the “Effective Time”. The parties shall use
their respective best efforts to cause the conditions to Closing to occur as
promptly as is commercially reasonable under the circumstances but, subject to
the provisions of Section 2.5, in no event later than the Order Date.
     2.4 Closing Deliveries. At the Closing, the following events will occur:
          (a) Ownership Interests. LifePoint will deliver to Purchaser
certificates representing the Acquired Company Ownership Interests, the Acquired
Subsidiary Ownership Interests and the Related Entity Ownership Interests, such
certificates representing the Acquired Company Ownership Interests and the
Related Company Ownership Interests to be duly endorsed or accompanied by duly
executed blank stock powers or other appropriate instruments of conveyance.
          (b) Payment for Ownership Interests. At the Closing, Purchaser shall
deliver the Preliminary Payment Amount in immediately available funds by
electronic wire transfer to an account designated by LifePoint.
          (c) Closing Certificates and Documents.
               (i) LifePoint shall deliver the other certificates and documents
required to be delivered by LifePoint pursuant to Article VII; and

21



--------------------------------------------------------------------------------



 



               (ii) Purchaser shall deliver the other certificates and documents
required to be delivered by Purchaser pursuant to Article VIII.
     2.5 Order Date Closing Conditions. (a) (i) If (A) LifePoint has delivered
an Unwind Notice relative to an Order, (B) Purchaser has not elected to suspend
such Unwind Notice in accordance with Section 2.1(e), (C) any of the conditions
to Purchaser’s obligation to close the transactions as set forth in Article VII
have not been satisfied or waived by Purchaser, (D) Purchaser notifies LifePoint
in writing that Purchaser wants to delay the Closing past the Order Date until
such conditions are satisfied or waived, and (E) the Order Non-Compliance
Conditions relative to such Order are met, (1) the Closing will be delayed until
the earliest of (x) the satisfaction (or waiver by Purchaser) of Purchaser’s
conditions to close the transactions contemplated hereby as set forth in
Article VII, (y) the time Purchaser notifies LifePoint in writing that Purchaser
no longer wishes to delay the Closing, and (z) the time that the Order
Non-Compliance Conditions are no longer met with respect to such Order; and
(2) Purchaser shall promptly, timely and currently pay all fines, penalties and
similar Damages that LifePoint (and its Affiliates, and their respective
directors, officers, employees and agents) incurs as a result of violating such
Order due to Purchaser’s request to delay the Closing in accordance with this
Section 2.5. Following the delay of the Closing in accordance with this Section
2.5(a), the parties will use commercially reasonable efforts to close the
transactions as soon as commercially practicable; provided that the Closing will
take place as of the end of a month unless otherwise agreed by the parties; and
provided further, that except to the extent provided in Section 2.5(b),
Purchaser’s obligations to close the transactions on such delayed Closing Date
will still be subject to satisfaction or waiver of the Closing conditions set
forth in Articles VII.
          (ii) Notwithstanding the provisions of clause (i), above, if all other
conditions to the parties’ obligations have been satisfied or waived as of an
Order Date, (A) the failure of the conditions to Purchaser’s obligation to close
the transactions contemplated hereby that are set forth in Sections 7.7, 7.9 and
7.10 to be satisfied on or before such Order Date will not excuse Purchaser’s
obligation to perform on such Order Date, and failure of the conditions to
LifePoint’s obligation to close the transactions contemplated hereby that are
set forth in Sections 8.7 and 8.8 to be satisfied on or before such Order Date
will not excuse LifePoint’s obligation to perform on such Order Date; provided
that in either case such conditions have not been satisfied as of an Order Date
other than as a result of the breach of this Agreement by the other party
hereto.
          (b) In addition to the closing conditions specified in
Section 2.5(a)(ii), above, and subject to the provisions of Section 2.1, if the
Order Non-Compliance Conditions are not met as of an Order Date, failure of the
conditions to Purchaser’s obligation to close the transactions contemplated
hereby that are set forth in Sections 7.12, 7.16 and 7.17 to be satisfied on or
before such Order Date will not excuse Purchaser’s obligation to perform on such
Order Date; provided, however, that solely for purposes of closing in accordance
with this Section 2.5(b), the closing conditions set forth in Section 7.8 will
be deemed to have been satisfied if LifePoint delivers a written instrument to
Purchaser (i) certifying that as of the Effective Time the Acquired Entities own
fee simple title to the Real Property subject only to Permitted Encumbrances,
(B) identifying all such Permitted Encumbrances created by, through or under
LifePoint (or, in the case of Real Property acquired since the SPA Effective
Time, all Permitted Encumbrances on such Real Property), and (ii) indemnifying
Purchaser for Damages resulting from any breach of

22



--------------------------------------------------------------------------------



 




or inaccuracy in such certificate from the first dollar of Damages without
regard to the limitations set forth in Section 9.4(a)(i).
          (c) If, in accordance with this Section 2.5, a Closing occurs and some
or all of the Closing conditions specified in this Section 2.5 have not been
satisfied or waived by the applicable party prior to the Closing (such
conditions, the “Order Date Closing Conditions”), the parties will cooperate in
good faith and use their respective best efforts to cause such Order Date
Closing Conditions to be satisfied as soon as commercially practicable after the
Closing.
     2.6 Multiple Closings.
          (a) If the conditions precedent in Article VII are met for all
Facilities other than for certain Acquired Entities which are not a Hospital
(the “Associated Business”) whose operations are immaterial to the operation of
the associated Hospital, the Closing will proceed with respect to all Acquired
Entities other than the Associated Business in accordance with this Agreement
(any such Closing, a “Partial Closing”). From and after the Partial Closing,
LifePoint and Purchaser shall use commercially reasonable efforts to complete
the acquisition of the Associated Business. From and after the Partial Closing
LifePoint shall cooperate in any reasonable arrangement to provide Purchaser the
benefit under any and all rights of the Associated Business including but not
limited to economic benefits and control of management decisions until the
earlier of the date described in clause (ii) below, and such time as the
Associated Business is acquired by Purchaser as described in the remainder of
this Section 2.6(a). If, after such Partial Closing and prior to the later of
(i) termination of this Agreement and (ii) the date that is 180 days after the
Effective Time of such Partial Closing, the conditions precedent in Article VII
are subsequently satisfied with respect to any such excluded Acquired Entities,
Purchaser shall be obligated to consummate the purchase of and LifePoint shall
be obligated to consummate the sale of all such excluded Acquired Entities for
which the conditions in Article VII have been satisfied at a Closing in
accordance with and subject to Article II. Such Closing will be held within ten
business days after satisfaction of the conditions set forth in Articles VII and
VIII with respect to such Acquired Entities, or such other date as may be
mutually agreed upon by the parties hereto. Such Closing will take place without
regard to whether the conditions in Article VII have been satisfied for all such
excluded Acquired Entities.
          (b) In the event that (i) the parties conclude in good faith that
LifePoint was not able to deliver the economic benefits of the Associated
Business between the Partial Closing and acquisition of the Associated Business
by Purchaser or (ii) the Associated Business is not acquired by Purchaser,
LifePoint and Purchaser will negotiate in good faith to determine an appropriate
adjustment to the Purchase Price as a result of such failure to deliver economic
benefit or exclusion of an Acquired Entity.
               (i) If the parties are unable to agree upon such a price
reduction, (1) the Preliminary Payment Amount will not be reduced as of the
Closing Date, (2) the Partial Closing will not be delayed as a result of the
parties’ inability to agree upon such adjustment, (3) the Purchase Price will be
adjusted after the Closing in accordance with dispute resolution procedures
agreed upon by the parties, and (4) LifePoint will be required to pay Purchaser
interest on such price adjustment from the date of the Partial Closing to the
date of payment of

23



--------------------------------------------------------------------------------



 



such price adjustment at the rate of interest set forth in Section 2.3(e) of the
SPA. Either LifePoint or Purchaser may initiate such proceedings to determine
the adjustment to the Purchase Price at any time following the Partial Closing.
               (ii) If the parties have not determined the amount of the price
adjustment with respect to an excluded Acquired Entity as of the date of a
subsequent Closing at which Purchaser acquires such Acquired Entity, the parties
will negotiate in good faith to determine the amount of interest to which
Purchaser is entitled for having delivered the Purchase Price for such Acquired
Entity at an earlier Closing. Such amount will be equal to interest at the rate
set forth in Section 2.3(e) of the SPA on the portion of the Purchase Price
attributable to such Acquired Entity from the date of the Partial Closing until
the date of the subsequent Closing. If the parties are unable to agree upon such
amount, (1) the Closing for the Acquired Entity will not be delayed as a result
of the parties’ inability to agree upon such amount, and (2) the amount of such
interest payment will be determined after the Closing in accordance with dispute
resolution procedures agreed upon by the parties. Either LifePoint or Purchaser
may initiate such proceedings to determine the adjustment to the Purchase Price
at any time following the Partial Closing.
If the parties have determined the adjustment to the Purchase Price applicable
to an excluded Acquired Entity (and, if such adjustment shall have been
determined after the Partial Closing, LifePoint shall have paid Purchaser the
amount due under clause (A), above, in respect of such excluded Acquired
Entity), at any subsequent Closing of the sale of such Acquired Entity to
Purchaser, the Purchase Price for such Acquired Entity will be the previously
determined adjustment amount.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LIFEPOINT
     LifePoint’s representations and warranties in this Article III are subject
to the following limitations:
          (i) With respect to any of the Initial Acquired Entities that is an
Acquired Entity, and with respect to the assets and operations of the Acquired
Entities that are owned and operated by the Acquired Entities as of the Closing
Date, each such representation and warranty is subject to: (a) matters which
existed as of the SPA Effective Time (after giving effective to the closing of
the SPA Transaction) or which involve a continuation of the business practices
which existed at the Initial Closing Date, and (b) matters for which Purchaser
is providing indemnification in connection with the Initial Closing pursuant to
either Section 9.2(f) of the SPA or the Environmental Indemnity Agreement
delivered in accordance with the SPA;
          (ii) Each of such representations and warranties is subject to any
matters caused by, or resulting from, the CON Challenges; an Unwind Trigger
Event; the delivery of an Unwind Notice; the closing of the transactions
contemplated hereby; or the closure or suspension of operations of a Facility in
accordance with Section 5.16; and

24



--------------------------------------------------------------------------------



 



          (iii) Subject to the provisions of Section 5.5(f), each of such
representations and warranties is subject to the matters disclosed in the
Exhibits and the LifePoint Disclosure Documents delivered in accordance with
Section 5.5(f).
          Subject to the foregoing, LifePoint represents and warrants to
Purchaser, which representations and warranties shall be true and correct as of
the Closing (except to the extent such representations and warranties
specifically speak as of another date, in which case as of such date), as
follows:
     3.1 Organization of LifePoint and Seller Group.
          (a) LifePoint is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware.
          (b) Exhibit A-1 lists the LifePoint subsidiaries that as of the
Effective Time will own the Acquired Company Ownership Interests and the Related
Company Ownership Interests (each, a “Seller” and collectively the “Seller
Group”). Each Seller is a corporation, limited partnership, limited liability
company or other legal entity duly organized, validly existing and in good
standing under the Laws of the state indicated as the state of organization in
Exhibit A-1.
     3.2 Organization and Capitalization of the Acquired Companies and the
Acquired Subsidiaries.
          (a) As of the Effective Time, each Acquired Company (i) will be a
corporation, limited partnership, limited liability company or other legal
entity duly organized, validly existing and in good standing under the Laws of
the state of its organization, as identified on Exhibit A-2, (ii) will have the
corporate, partnership, limited liability company or other legal entity power
and authority to own or lease and to operate its assets and to conduct its
business as conducted throughout the Holding Period, and (iii) will be duly
qualified to transact business as a foreign corporation, limited partnership,
limited liability company or other legal entity in the jurisdictions specified
in Exhibit A-2 and will not be required to be so qualified by any Laws in any
other jurisdiction in which it has material operations or assets.
          (b) Exhibit A-2 sets forth (i) the authorized capital stock,
partnership interests, membership interests or other legal entity equity
interest as of the Effective Time of each Acquired Company, (ii) the number or
amount (as appropriate) of shares (or other applicable ownership interest) of
such Acquired Company that will be issued and outstanding as of the Effective
Time, (iii) the number or amount (as appropriate) of such issued and outstanding
shares (or other applicable ownership interest) of such Acquired Company that
will be beneficially owned by the Seller Group as of the Effective Time (such
issued and/or outstanding shares or other ownership interests for all of the
Acquired Companies beneficially owned by the Seller Group as of the Effective
Time, the “Acquired Company Ownership Interests”), (iv) the name of each owner
of any of the issued and/or outstanding shares (or other applicable ownership
interests) of each Acquired Company (other than the members of the Seller Group)
and the number (or amount), type and class of all ownership interests owned by
each such owner, and (v) the par value for each class of outstanding shares or
other ownership interests where applicable.

25



--------------------------------------------------------------------------------



 



The Acquired Company Ownership Interests have been (or, as of the Effective
Time, will have been) duly authorized and validly issued and as of the Effective
Time, will be fully paid and non-assessable. Except for the Acquired Company
Ownership Interests and the ownership interests disclosed in accordance with
clause (b)(iv), above, as of the Effective Time there will be no outstanding
equity securities of any of the Acquired Companies, including (i) securities
which are convertible into or exchangeable for any capital stock, partnership
interests or membership interests of an Acquired Company, (ii) contracts,
arrangements, commitments or restrictions relating to the issuance, sale,
transfer, purchase or obtaining of capital stock or other equity securities of
an Acquired Company, or (iii) options, warrants, rights, calls or commitments of
any character granted or issued by an Acquired Company governing the issuance of
shares of its capital stock, partnership interests or membership interests. As
of the Effective Time, each Person listed in Exhibit A-2 will meet all of the
requirements set forth in Section 5.8(a) necessary for a Person to be an
Acquired Entity.
          (c) As of the Effective Time, (i) the Seller Group will have good and
marketable title to, and will own, all of the Acquired Company Ownership
Interests, beneficially and of record; (ii) the Acquired Company Ownership
Interests will be free and clear of all Encumbrances; (iii) Seller Group will
have full voting power over the Acquired Company Ownership Interests, subject to
no proxy, shareholders’ agreement, voting trust or other agreement relating to
the voting of any of the Acquired Company Ownership Interests; and (iv) other
than this Agreement and any Contract identified in Exhibit A-2, there will be no
agreement between LifePoint or any of its Affiliates (including the Seller
Group) and any other Person with respect to the disposition of the Acquired
Company Ownership Interests (provided, however, that if the existence of the
Contracts identified in Exhibit A-2, the consummation of the transactions
contemplated thereby, or the performance of the obligations thereunder will,
individually or collectively, cause any of the requirements set forth in
Section 5.8 necessary for such Person to be an Acquired Company fail to be
satisfied with respect to the applicable Person then such entity will not be an
Acquired Company and the failure to satisfy such requirements will not be
considered a breach of this Agreement.
          (d) As of the Effective Time, except veto rights and super-majority
approval rights held by the holders of such ownership interests which are
consistent with comparable arrangements of LifePoint and its Affiliates in
similar entities that are not wholly owned by LifePoint, (i) no Person will have
any preemptive right to purchase any equity security in any of the Acquired
Companies, and (ii) other than the Acquired Company Ownership Interests and the
other ownership interests disclosed in accordance with clause (b)(iv), above,
there will be no outstanding equity securities in any of the Acquired Companies
giving the owner or holder thereof the right to vote on any matters on which
shareholders, partners or members of the applicable Acquired Company may vote.
          (e) Except for the Acquired Subsidiaries and the Related Subsidiaries,
as of the Effective Time, the Acquired Entities will not directly or indirectly
own, of record or beneficially, any equity security of any Person.
          (f) Each Acquired Subsidiary (i) as of the Effective Time, will be a
corporation, limited partnership, limited liability company or other legal
entity duly organized, validly existing and in good standing under the Laws of
the state of its organization, as identified

26



--------------------------------------------------------------------------------



 




on Exhibit A-3, (ii) as of the Effective Time, will have the corporate,
partnership, limited liability company power or other legal entity and authority
to own or lease and to operate its assets and to conduct its business as
conducted as of the Effective Time, and (iii) as of the Effective Time, will be
duly qualified to transact business as a foreign corporation, limited
partnership, limited liability company or other legal entity in each of the
jurisdictions listed in Exhibit A-3 and as of the Effective Time will not be
required to be so qualified by any Laws in any other jurisdiction in which it
has material operations or assets.
          (g) Exhibit A-3 sets forth (i) the authorized capital stock,
partnership interests or membership interests as of the Effective Time of each
Acquired Subsidiary, (ii) the number or amount (as appropriate) of shares (or
other applicable ownership interest) of such Acquired Subsidiary that will be
issued and outstanding as of the Effective Time, (iii) the number or amount (as
appropriate) of such issued and outstanding shares (or other applicable
ownership interest) of such Acquired Subsidiary that will be beneficially owned
by the Acquired Companies as of the Effective Time (such issued and/or
outstanding shares or other ownership interests for all of the Acquired
Subsidiaries beneficially owned by the Acquired Companies as of the Effective
Time, the “Acquired Subsidiary Ownership Interests”), (iv) the name of each
owner of any of the issued and/or outstanding shares (or other applicable
ownership interests) of each Acquired Subsidiary (other than the Acquired
Companies) and the number (or amount), type and class of all ownership interests
owned by each such owner, and (v) the par value for each class of outstanding
shares or other ownership interests where applicable. The Acquired Subsidiary
Ownership Interests have been (or, as of the Effective Time, will have been)
duly authorized and validly issued and as of the Effective Time, will be fully
paid and non-assessable. Except for the Acquired Subsidiary Ownership Interests
and the ownership interests disclosed in accordance with clause (b)(iv), above,
as of the Effective Time, there will be no outstanding equity securities of any
of the Acquired Subsidiaries, including (A) securities which are convertible
into or exchangeable for any capital stock, partnership interests or membership
interests of an Acquired Subsidiary, (B) contracts, arrangements, commitments or
restrictions relating to the issuance, sale, transfer, purchase or obtaining of
capital stock or other equity securities of an Acquired Subsidiary, or
(C) options, warrants, rights, calls or commitments of any character granted or
issued by an Acquired Subsidiary governing the issuance of shares of its capital
stock, partnership interests or membership interests. As of the Effective Time,
each Person listed in Exhibit A-4 will meet all of the requirements set forth in
Section 5.8(a) necessary for a Person to be an Acquired Entity.
          (h) As of the Effective Time, (i) the Acquired Entities will have good
and marketable title to, and will own, directly or indirectly, all of the
Acquired Subsidiary Ownership Interests, beneficially and of record; (ii) the
Acquired Subsidiary Ownership Interests will be free and clear of all
Encumbrances, (iii) the Acquired Entities will have full voting power over the
Acquired Subsidiary Ownership Interests, subject to no proxy, shareholders’
agreement, voting trust or other agreement relating to the voting of any of the
Acquired Subsidiary Ownership Interests, and (iv) other than this Agreement and
any Contract identified in Exhibit A-3, there will be no agreement between
LifePoint or any of its subsidiaries and any other Person with respect to the
disposition of the Acquired Subsidiary Ownership Interests or otherwise relating
to the Acquired Subsidiary Ownership Interests (provided, however, that if the
existence of the Contracts identified in Exhibit A-3, the consummation of the
transactions contemplated thereby, or the performance of the obligations
thereunder will, individually or collectively, cause any of

27



--------------------------------------------------------------------------------



 




the requirements set forth in Section 5.8 necessary for such Person to be an
Acquired Subsidiary fail to be satisfied with respect to the applicable Person
then such entity will not be an Acquired Subsidiary and the failure to satisfy
such requirements will not be considered a breach of this Agreement.
          (i) As of the Effective Time, except veto rights and super-majority
approval rights held by the holders of such ownership interests which are
consistent with comparable arrangements of LifePoint and its Affiliates in
similar entities that are not wholly owned by LifePoint, (i) no Person will have
any preemptive right to purchase any equity security in any of the Acquired
Subsidiaries, and (ii) other than the Acquired Subsidiary Ownership Interests
and the other ownership interests disclosed in accordance with clause (g)(iv),
above, there will be no outstanding equity securities in any of the Acquired
Subsidiaries giving the owner or holder thereof the right to vote on any matters
on which shareholders, partners or members of the applicable Acquired Subsidiary
may vote.
     3.3 Organization and Capitalization of the Related Companies and the
Related Subsidiaries.
          (a) As of the Effective Time, each Related Company (i) will be a
corporation, limited partnership, limited liability company or other legal
entity duly organized, validly existing and in good standing under the Laws of
the state of its organization, as identified on Exhibit A-4, (ii) will have the
corporate, partnership, limited liability company or other legal entity power
and authority to own or lease and to operate its assets and to conduct its
business as conducted throughout the Holding Period, and (iii) will be duly
qualified to transact business as a foreign corporation, limited partnership,
limited liability company or other legal entity in the jurisdictions specified
in Exhibit A-4 and will not be required to be so qualified by any Laws in any
other jurisdiction in which it has material operations or assets.
          (b) Exhibit A-4 sets forth (i) the authorized capital stock,
partnership interests, membership interests or other legal entity equity
interest as of the Effective Time of each Related Company, (ii) the number or
amount (as appropriate) of shares (or other applicable ownership interest) of
such Related Company that will be issued and outstanding as of the Effective
Time, (iii) the number or amount (as appropriate) of such issued and outstanding
shares (or other applicable ownership interest) of such Related Company that
will be beneficially owned by the Seller Group as of the Effective Time (such
issued and/or outstanding shares or other ownership interests for all of the
Related Companies that are beneficially owned by the Seller Group as of the
Effective Time, the “Related Company Ownership Interests”), (iv) the name of
each owner of any of the issued and/or outstanding shares (or other applicable
ownership interests) of each Related Company and the number (or amount), type
and class of all ownership interests owned by each such owner, and (v) the par
value for each class of outstanding shares or other ownership interests where
applicable. The Related Company Ownership Interests have been (or, as of the
Effective Time, will have been) duly authorized and validly issued and as of the
Effective Time, will be fully paid and non-assessable. Except for the Related
Company Ownership Interests and the ownership interests disclosed in accordance
with clause (b)(iv), above, as of the Effective Time, there will be no
outstanding equity securities of any of the Related Companies, including
(i) securities which are convertible into or exchangeable for any capital stock,
partnership interests or membership interests of a Related Company,
(ii)contracts, arrangements,

28



--------------------------------------------------------------------------------



 




commitments or restrictions relating to the issuance, sale, transfer, purchase
or obtaining of capital stock or other equity securities of a Related Company,
or (iii)options, warrants, rights, calls or commitments of any character granted
or issued by a Related Company governing the issuance of shares of its capital
stock, partnership interests or membership interests. As of the Effective Time,
each Person listed in Exhibit A-4 will meet all of the requirements set forth in
Section 5.8 necessary for such Person to be an Acquired Entity.
          (c) As of the Effective Time, (i) the Seller Group will have good and
marketable title to, and will own, all of the Related Company Ownership
Interests, beneficially and of record; (ii) the Related Company Ownership
Interests will be free and clear of all Encumbrances; (iii) Seller Group will
have full voting power over the Related Company Ownership Interests, subject to
no proxy, shareholders’ agreement, voting trust or other agreement relating to
the voting of any of the Related Company Ownership Interests; and (iv) other
than this Agreement and any Contract identified in Exhibit A-4, there will be no
agreement between LifePoint or any of its Affiliates (including the Seller
Group) and any other Person with respect to the disposition of the Related
Company Ownership Interests (provided, however, that if the existence of the
Contracts identified in Exhibit A-4, the consummation of the transactions
contemplated thereby, or the performance of the obligations thereunder will,
individually or collectively, cause any of the requirements set forth in
Section 5.8 necessary for such Person to be a Related Company fail to be
satisfied with respect to the applicable Person then such entity will not be a
Related Company and the failure to satisfy such requirements will not be
considered a breach of this Agreement.
          (d) As of the Effective Time, except veto rights and super-majority
approval rights held by the holders of such ownership interests which are
consistent with comparable arrangements of LifePoint and its Affiliates in
similar entities that are not wholly owned by LifePoint, (i) no Person will have
any preemptive right to purchase any equity security in any of the Related
Companies, and (ii) other than the Related Company Ownership Interests and the
other ownership interests disclosed in accordance with clause (b)(iv), above,
there will be no outstanding equity securities in any of the Related Companies
giving the owner or holder thereof the right to vote on any matters on which
shareholders, partners or members of the applicable Related Company may vote.
          (e) Each Related Subsidiary (i) as of the Effective Time, will be a
corporation, limited partnership, limited liability company or other legal
entity duly organized, validly existing and in good standing under the Laws of
the state of its organization, as identified on Exhibit A-5, (ii) as of the
Effective Time, will have the corporate, partnership, limited liability company
power or other legal entity and authority to own or lease and to operate its
assets and to conduct its business as conducted as of the Effective Time, and
(iii) as of the Effective Time, will be duly qualified to transact business as a
foreign corporation, limited partnership, limited liability company or other
legal entity in each of the jurisdictions listed in Exhibit A-5 and as of the
Effective Time will not be required to be so qualified by any Laws in any other
jurisdiction in which it has material operations or assets.
          (f) Exhibit A-5 sets forth (i) the authorized capital stock,
partnership interests or membership interests as of the Effective Time of each
Related Subsidiary, (ii) the number or amount (as appropriate) of shares (or
other applicable ownership interest) of such Related

29



--------------------------------------------------------------------------------



 




Subsidiary that will be issued and outstanding as of the Effective Time,
(iii) the number or amount (as appropriate) of such issued and outstanding
shares (or other applicable ownership interest) of such Related Subsidiary that
will be beneficially owned by an Acquired Company, an Acquired Subsidiary or a
Related Company as of the Effective Time (such issued and/or outstanding shares
or other ownership interests for all of the Related Subsidiaries that are owned
by an Acquired Company, an Acquired Subsidiary or a Related Company as of the
Effective Time, the “Related Subsidiary Ownership Interests”), (iv) the name of
each owner of any of the issued and/or outstanding shares (or other applicable
ownership interests) of each Related Subsidiary and the number (or amount), type
and class of all ownership interests owned by each such owner, and (v) the par
value for each class of outstanding shares or other ownership interests where
applicable. The Related Subsidiary Ownership Interests have been (or, as of the
Effective Time, will have been) duly authorized and validly issued and as of the
Effective Time, will be fully paid and non-assessable. Except for the Related
Subsidiary Ownership Interests and the ownership interests disclosed in
accordance with clause (f)(iv), above, as of the Effective Time, there will be
no outstanding equity securities of any of the Related Subsidiaries, including
(i) securities which are convertible into or exchangeable for any capital stock,
partnership interests or membership interests of a Related Subsidiary,
(ii) contracts, arrangements, commitments or restrictions relating to the
issuance, sale, transfer, purchase or obtaining of capital stock or other equity
securities of a Related Subsidiary, or (iii) options, warrants, rights, calls or
commitments of any character granted or issued by a Related Subsidiary governing
the issuance of shares of its capital stock, partnership interests or membership
interests. As of the Effective Time, each Person listed in Exhibit A-5 will meet
all of the requirements set forth in Section 5.8 necessary for a Person to be an
Acquired Entity and the failure to satisfy such requirements will not be
considered a breach of this Agreement.
          (g) As of the Effective Time, (i) the Acquired Entities will have good
and marketable title to, and will own, directly or indirectly, all of the
Related Subsidiary Ownership Interests, beneficially and of record; (ii) the
Related Subsidiary Ownership Interests will be free and clear of all
Encumbrances, (iii) the Acquired Entities will have full voting power over the
Related Subsidiary Ownership Interests, subject to no proxy, shareholders’
agreement, voting trust or other agreement relating to the voting of any of the
Related Subsidiary Ownership Interests, and (iv) other than this Agreement and
any Contract identified in Exhibit A-5, there will be no agreement between
LifePoint or any of its subsidiaries and any other Person with respect to the
disposition of the Related Subsidiary Ownership Interests (provided, however,
that if the existence of the Contracts identified in Exhibit A-5, the
consummation of the transactions contemplated thereby, or the performance of the
obligations thereunder will, individually or collectively, cause any of the
requirements set forth in Section 5.8 necessary for such Person to be a Related
Subsidiary fail to be satisfied with respect to the applicable Person then such
entity will not be a Related Subsidiary.
          (h) As of the Effective Time, except veto rights and super-majority
approval rights held by the holders of such ownership interests which are
consistent with comparable arrangements of LifePoint and its Affiliates in
similar entities that are not wholly owned by LifePoint,, (i) no Person will
have any preemptive right to purchase any equity security in any of the Related
Subsidiaries, and (ii) other than the Related Subsidiary Ownership Interests and
the other ownership interests disclosed in accordance with clause (g)(iv),
above, there will be no outstanding equity securities in any of the Related
Subsidiaries giving the owner or holder

30



--------------------------------------------------------------------------------



 




thereof the right to vote on any matters on which shareholders, partners or
members of the applicable Related Subsidiary may vote.
     3.4 Dispositions.
          (a) Exhibit B-1 sets forth (i) the list of all Disposed Entities; and
(ii) a summary of each Disposition of a Disposed Entity which includes, without
limitation, (A) the name of the purchaser in each such Disposition, (B) a
description of each Disposed Entity in such Disposition, and (C) all information
necessary to calculate the Disposition Amount with respect to each Disposed
Entity.
          (b) Exhibit B-2 sets forth (i) the list of all Disposed Assets; and
(ii) a summary of each Disposition of Disposed Assets which includes, without
limitation, (A) the name of the purchaser in each such Disposition, (B) a
description of each Disposition transaction, (C) the book value of the Disposed
Assets, and (D) the Net Book Value of the Disposed Assets as of the date of such
Disposition.
          (c) Exhibit B-3 sets forth (i) the list of all Disposed Ownership
Interests; and (ii) a summary of each Disposition of a Disposed Ownership
Interests which includes, without limitation, (A) the name of the Acquired
Entity whose Ownership Interests were disposed in such Disposition, (B) the name
of each purchaser in such Disposition, and (C) all information necessary to
calculate the Disposition Amount with respect to each Disposed Ownership
Interest.
     3.5 Authorization.
          (a) The execution, delivery and performance by LifePoint of this
Agreement and by LifePoint of the other agreements to be entered into by it
pursuant to the terms of this Agreement, and the consummation by LifePoint of
the transactions contemplated hereby and thereby are within LifePoint’s
corporate powers, are not in contravention of the terms of LifePoint’s
Constituent Documents, and have been duly authorized and approved by the board
of directors of LifePoint. No other corporate proceedings on the part of
LifePoint are necessary to authorize the execution, delivery and performance of
this Agreement or the other agreements to be entered into by LifePoint pursuant
to the terms of this Agreement.
          (b) This Agreement has been duly and validly executed and delivered by
LifePoint. As of the Closing, the other agreements and Closing documents to be
entered into by LifePoint pursuant to the terms of this Agreement will have been
duly and validly executed and delivered by LifePoint. This Agreement constitutes
(and upon their execution and delivery by LifePoint, the other agreements and
Closing documents to be entered into pursuant to the terms of this Agreement by
LifePoint will constitute) the legal, valid and binding obligations of
LifePoint, enforceable against LifePoint in accordance with their respective
terms (assuming the valid authorization, execution and delivery hereof and
thereof by Purchaser), subject to bankruptcy, insolvency, reorganization,
moratorium and similar Laws of general application relating to or affecting
creditors’ rights and to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing.
     3.6 No Conflicts. Neither the execution and delivery of this Agreement or
any of the other agreements to be entered into by LifePoint, any Seller or any
Acquired Entity pursuant to

31



--------------------------------------------------------------------------------



 



the terms of this Agreement nor the consummation of any of the transactions
contemplated hereby or thereby will violate, conflict with or result in a breach
of the terms of the respective Constituent Documents of LifePoint, any Seller or
any of the Acquired Entities.
     3.7 No Missing Assets. The Facilities include (a) all of the Initial
Facilities and other ancillary businesses that were owned or operated by any of
the Initial Acquired Entities (other than the Clinch Valley Entities) as of the
SPA Effective Time other than those that were owned by a Disposed Entity or that
otherwise have been sold, transferred or disposed of in a Disposition that, in
any such case, is listed in Exhibit B-1 or B-2, and (b) all other businesses and
facilities that LifePoint or any of its Affiliates has acquired or developed in
the Territory during the Holding Period, including all ambulatory surgery
centers, imaging and diagnostic centers, psychiatric care hospitals, clinical
laboratories, clinics, home health agencies, durable medical equipment suppliers
and all other related healthcare businesses, except any such acquired or
developed business or facility that LifePoint or its Affiliates has sold or
terminated prior to the Effective Time. Except for the Excluded Assets, the
Acquired Entities shall hold all right, title and interest then held by
LifePoint or any of its Affiliates, whether ownership, by virtue of contractual
rights or otherwise, in all assets, tangible and intangible, real and personal,
used by LifePoint or its Affiliates in connection with operating the Business
and the Facilities (including the following (but nothing herein shall be deemed
to include the Excluded Assets): the Real Property, the personal property
described in Section 3.11(a), the Books and Records, the Contracts, the Acquired
Company Ownership Interests, the Acquired Subsidiary Ownership Interests, the
Related Company Ownership Interests, the Related Subsidiary Ownership Interests,
the Permits and the Intellectual Property). The assets and contractual rights
described in this Section 3.7 which will be held by the Acquired Entities at the
Effective Time are sufficient for the continued conduct of the Business after
Closing in substantially the same manner as conducted prior to the Closing other
than assets related to (i) the business functions provided by HCA through the
Services Agreements and the Computer and Data Processing Agreement (as such
terms are defined in the SPA), (ii) other services normally provided by the
LifePoint corporate, division and regional offices (including group purchasing
and other corporate or centrally provided services), and (iii) the Excluded
Contracts.
     3.8 Contracts.
          (a) Schedule 3.8(a) hereto sets forth a complete and accurate list of
all material Contracts. Contracts which are material shall include, but not be
limited to any contract: to which a party thereto is a referral source
(including physicians) to any Facility; which involves an expenditure of greater
than $50,000 per contract per year; which is not cancelable upon less than
120 days notice during the remaining term and upon cancellation without penalty,
payment or obligation; which an Acquired Entity is bound by a covenant not to
compete; which is an employment agreement; and which is a joint venture or
partnership agreement.
          (b) As of the Effective Time, each material Contract that was in place
as of the SPA Effective Time and is still in place as of the Effective Time will
be valid, binding and enforceable in all material respects (after giving effect
to the closing of the SPA Transaction), subject, in each case, to bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general application
relating to or affecting creditors’ rights and to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing.
As of the

32



--------------------------------------------------------------------------------



 




Effective Time, each other material Contract that is in place as of the
Effective Time will be valid, binding and enforceable in all material respects
against LifePoint or the applicable Acquired Entity, subject, in each case, to
bankruptcy, insolvency, reorganization, moratorium and similar Laws of general
application relating to or affecting creditors’ rights and to general principles
of equity, including principles of commercial reasonableness, good faith and
fair dealing. As of the Effective Time, each Acquired Entity shall have duly
performed in all material respects its obligations under each material Contract
to which it is a party (to the extent that such obligations to perform shall
have accrued during the Holding Period).
          (c) As of immediately prior to the Effective Time, neither LifePoint
nor its Affiliates will be in material default (nor would they be in material
default with notice or lapse of time or both as a result of events that have
occurred) under any material Contract, except to the extent of any material
default existing as of the SPA Effective Time (after giving effect to the
closing of the SPA Transaction).
          (d) As of the Effective Time, none of the Acquired Entities will have
any outstanding purchase commitments in excess of its respective ordinary
business requirements.
          (e) As of the Effective Time, except for (i) encumbrances that exist
on any of the Contracts as of the Effective Time, and (ii) Permitted
Encumbrances, no Encumbrance will exist on any interest created under any of the
Contracts.
     3.9 Other Receivables. The Other Receivables included in the Closing Date
Balance Sheet, to the extent uncollected as of the Effective Time, are valid and
existing and represent monies due for goods sold and delivered, services
performed and/or other consideration given in the ordinary course of business;
provided that LifePoint makes no representation or warranty with respect to the
collectibility of the Other Receivables.
     3.10 Real Property.
          (a) As of the Effective Time, the Real Property shall be accurately
described in Schedule 3.10(a) and include all real estate used or held for use
in connection with the Business as of the Effective Time.
          (b) As of the Effective Time, all title, leasehold interests and other
rights held by LifePoint or its Affiliates with respect to the Real Property
will be held by the Acquired Entities.
          (c) As of the Effective Time, (i) none of the Real Property that was
not a part of in the “Real Property” as of the SPA Effective Time shall be
subject to any Encumbrance other than a Permitted Encumbrance, and (ii) neither
LifePoint nor any of its Affiliates shall have allowed the creation of,
suffered, assumed, or agreed to any Encumbrance (other than Permitted
Encumbrances) on any of the Real Property that was included in the “Real
Property” (as defined in the SPA) as of the SPA Effective Time.
          (d) As of the Effective Time, none of the Real Property, the buildings
or the improvements situated thereon will be in material violation of any zoning
or land use ordinances and regulations applicable thereto or to the ownership or
operation thereof except, in the case of

33



--------------------------------------------------------------------------------



 




Real Property that was included in the “Real Property” (as defined in the SPA)
as of the SPA Effective Time, to the extent they were in violation of such
ordinances or regulations as of the SPA Effective Time (after giving effect to
the closing of the SPA Transaction); provided, however, that LifePoint makes no
representation or warranty with respect to such violations to the extent that
the violations result from changes in such ordinances or regulations during the
Holding Period other than at the request of LifePoint or its Affiliates. As of
the Effective Time, except, in the case of buildings and improvements owned by
the Initial Acquired Entities as of the SPA Effective Time, to the extent they
were not in compliance as of the SPA Effective Time (after giving effect to the
closing of the SPA Transaction), the buildings and improvements constituting the
Facilities on the Real Property will be in material compliance with all
applicable public health, fire safety or building codes and regulations;
provided, however, that LifePoint makes no representation or warranty with
respect to such compliance to the extent that non-compliance results from
changes in such codes or regulations during the Holding Period other than at the
request of LifePoint or its Affiliates. As of the Effective Time, certificates
of occupancy and/or use required (i) as a result of acts of the Acquired
Entities during the Holding Period, or (ii) with respect to properties that were
not leased, occupied or owned by the Initial Acquired Entities as of the SPA
Effective Time shall been duly issued by the applicable Governmental Authority
having jurisdiction for all of the Facilities.
          (e) As of the Effective Time, LifePoint shall not have caused any of
the Real Property that was included in the “Real Property” (as defined in the
SPA) as of the SPA Effective Time to be subject to any conditions, restrictions,
ordinances, or other limitations, other than those that existed on the Initial
Closing Date that would make such property unusable for its then current use or
the title to such property unmarketable, or which materially restrict or impair
the then current use of such Real Property; provided, however, that LifePoint
makes no representation or warranty with respect to such matters to the extent
that they result from changes in such restrictions, ordinances or other
limitations during the Holding Period other than at the request of LifePoint or
its Affiliates. As of the Effective Time, none of the Real Property that was not
included in the “Real Property” (as defined in the SPA) as of the SPA Effective
Time will be subject to any conditions, restrictions, ordinances, or other
limitations that would make such property unusable for its then current use or
the title to such property unmarketable, or which materially restrict or impair
the then current use of such Real Property; provided, however, that LifePoint
makes no representation or warranty with respect to such matters to the extent
that they result from changes in such restrictions, ordinances or other
limitations since the acquisition of such Real Property other than at the
request of LifePoint or its Affiliates.
          (f) As of the Effective Time, (i) all utilities serving the Real
Property shall be installed and operating, and shall be adequate to operate the
Real Property in the manner it is then operated (except, in the case of Real
Property that was included in the “Real Property” (as defined in the SPA) as of
the SPA Effective Time, to the extent of any inadequacies that existed as of the
SPA Effective Time after giving effect to the closing of the SPA Transaction);
and (ii) any tap fees, hook-up fees or other associated charges that accrued
during the Holding Period shall have been fully paid with respect to all potable
and industrial water and all gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Facilities except as reflected in the Closing Date Balance
Sheet.

34



--------------------------------------------------------------------------------



 



          (g) As of the Effective Time, there will be no outstanding options to
purchase, rights of first offer, rights of first refusal or any similar rights
to purchase any parcel of the Real Property owned by the Acquired Entities, or
any portion thereof or interest therein not shown by the Title Work or the
Contracts or Leases; and
          (h) Except as set forth in each Lease or the Title Work, (i) none of
the Leases under which an Acquired Entity is the lessor is subject to any option
to renew, options to purchase, rights of first refusal, rights of first offer or
any similar rights that were created during the Holding Period; and (ii) as to
any of the Leases under which an Acquired Entity is the lessor (a) which Leases
were entered into or amended during the Holding Period, no tenant is entitled to
any rebate, concession or free rent, other than as set forth in the Lease or
Contract with such tenant; and no commitments have been made to any tenant for
material repairs or improvements other than for normal repairs and maintenance
in the future except as otherwise provided in the Lease or Contract and (b) the
Acquired Entity’s obligations as lessor for any such commitments for material
repairs or improvements in the future that have accrued as of the Effective Time
will have been fully performed; and no rents due under any leases with tenants
have been assigned or hypothecated to, or encumbered by, the lessor which have
not been released by the Effective Time.
     3.11 Personal Property.
          (a) As of the Effective Time, the Acquired Entities will be in
possession of and will have good title to, or will have valid leasehold
interests in or valid rights under contract to use, free and clear of any
Encumbrance (other than Permitted Encumbrances), all of the personal property
used by LifePoint or any of its Affiliates at that time in the conduct of the
Business, including all Books and Records, other than the Excluded Assets and
Excluded Contracts.
          (b) As of the Effective Time, there will be no outstanding rights
(including purchase options, rights of first refusal, rights of first offers),
agreements or other commitments (other than rights agreements or commitments
that existed as of the Effective Time) that give any Person a current or future
right to require the Acquired Entities to sell or transfer to a third party any
material interests in the personal property owned by them.
     3.12 Employees; Labor Matters; Company Plans; ERISA.
          (a) [Reserved.]
          (b) Schedule 3.12(b) contains a list of each Company Plan. There is no
Multiemployer Plan under which any employee of the Business has any present or
future right to benefits or under which any Acquired Entity has any present or
future liability. For each Company Plan that is a “defined benefit plan,” as
defined in Section 414(j) of the Code (collectively, the “Pension Plans”), the
funded status of each Pension Plan is disclosed on Schedule 3.12(b) in a manner
consistent with the Statement of Financial Accounting Standards No. 87 (“FAS
87”) prepared by the Financial Accounting Standards Board. With respect to any
Company Plans that are subject to the minimum funding requirements of Code
Section 412, such requirements have been satisfied, there are no accumulated
funding deficiencies, and no funding

35



--------------------------------------------------------------------------------



 




waiver has been applied for since the Initial Closing Date. There is no Pension
Plan under which any employee of the Business or any Acquired Entity has any
present or future right to benefits. No Acquired Entity has any present or
future liability with respect to any Pension Plan.
          (c) Any contributions, including salary deferrals, required to be made
under the terms of the Company Plans as of the date of this Agreement have been
made in a timely fashion.
          (d) Except as provided in Schedule 3.12(d), no Company Plans provide
for, and no written or oral agreements have been entered into promising or
guaranteeing, the continuation of medical, dental, vision, life or disability
insurance coverage for any employees of the Acquired Entities or their
beneficiaries for any period of time beyond the earlier of (i) the end of the
plan year which includes the Closing Date or (ii) the termination of employment
(except to the extent of coverage required under Title I, Part 6 of ERISA
(“COBRA”)). The Company Plans are in material compliance with the continuation
coverage provisions of COBRA. As promptly as possible after the execution of
this Agreement, LifePoint shall make available for review and copy by Purchaser
of each Company Plan listed on Schedule 3.12(d).
          (e) Schedule 3.12(e) lists all written employment contracts and
agreements relating to the Facilities that provide for employment for a term or
restrictions upon LifePoint’s right to terminate employment without any
post-termination payment obligation. No employment agreement (including, without
limitation, any professional services agreement or recruiting agreement listed
on Schedule 3.8(a)) creates or modifies any Company Plan or promises to provide
benefits that cannot be terminated by LifePoint, the Acquired Entities, or the
Purchaser without the prior consent of the other party thereto and without prior
notice.
          (f) Except as described in Schedule 3.12(b), no Company Plan has any
unfunded liabilities with respect to any employee of the Business for which the
Acquired Entities have any responsibility or liability, other than for salary
contributions made pursuant to Section 401(k) of the Code that have been
withheld from employees’ compensation but may not have been deposited to such
Plan as of the date of the Closing.
          (g) To LifePoint’s Knowledge, any Company Plan subject to the
qualification requirements of Section 401(a) or 501(a) of the Code is in
compliance with such qualification requirements.
     3.13 Government Program Participation/Accreditation.
          (a) As of the Effective Time, each of the Facilities that has
historically received Medicare or Medicaid reimbursement will be eligible to
receive payment without restriction under Title XVIII of the Social Security Act
(“Medicare”) and Title XIX of the Social Security Act including under any
experimental, pilot or demonstration project(s) implemented pursuant to
Section 1115 of the Social Security Act and generally applicable to similar
acute care hospitals in the State of West Virginia (“Medicaid”) and will be a
“provider” with valid and then current provider agreements and with one or more
provider numbers with the federal Medicare, all applicable state Medicaid and
successor programs (the “Government Programs”) through intermediaries, and a
complete list of all Part A and Part B provider numbers is included in

36



--------------------------------------------------------------------------------



 



Schedule 3.13(a). As of the Effective Time, each of the Facilities that has
historically received payments under Tricare or its predecessor or successor
programs will be a “provider” with valid and then current provider agreements
and with one or more provider numbers with Tricare and successor programs
through intermediaries. As of the Effective Time, each of the Facilities will be
in compliance with the conditions of participation for the Government Programs
in all material respects (except to the extent of any non-compliance that
existed as of the SPA Effective Time). As of the Effective Time, there will not
be any pending proceedings or investigations under the Government Programs
involving the Business or any of the Acquired Entities related to the operation
of Business during the Holding Period.
          (b) As of the Effective Time, the Acquired Entities shall have filed
and caused to be filed all cost reports for cost reporting periods ended after
the SPA Effective Time and all other material reports with respect to such cost
reporting periods that are required by Law or contract to have been filed or
made as of that time with respect to the purchase of services of the Facilities
by third party payors, including Government Programs and other insurance
carriers. As of the Effective Time, the Acquired Entities shall be, and during
the Holding Period shall have been, in material compliance with filing
requirements with respect to cost reports of the Facilities for cost reporting
periods ended after the SPA Effective Time, and such reports will not claim, and
none of the Facilities shall have received, payment or reimbursement in excess
of the amount provided by applicable law or any applicable agreement with
respect to such periods, except where excess reimbursement was noted on the cost
report.
          (c) As of the Effective Time, all of LifePoint’s billing practices
with respect to the Facilities (with respect to cost reporting periods ended
after the SPA Effective Time and at or before the Effective Time) to all third
party payors, including the Government Programs and private insurance companies,
shall have been and will be in compliance in all material respects with all
applicable Laws, regulations and polices of such third party payors and
Government Programs. As of the Effective Time, the Facilities shall not have
billed or received any payment or reimbursement in excess of amounts allowed by
Law with respect to the Holding Period or cost reporting periods ended after the
SPA Effective Time and at or before the Effective Time.
          (d) As of the Effective Time, each of the Hospitals and other
Facilities for which such accreditation is available will be duly accredited
with no material contingencies by the JCAHO.
          (e) As of the Effective Time, to LifePoint’s knowledge as of such time
(following its ordinary practice), (i) no then current employee of the Business
shall have been excluded from participating in any federal health care program
(as defined in 42 U.S.C. §1320a-7b(f)) and (ii) none of the Facilities, or the
Acquired Entities’ then current officers, directors, governing board members,
agents or managing employees (as such term is defined in 42 U.S.C. §1320a-5(b))
shall have been excluded from Medicare or any federal health care program (as
defined in 42 U.S.C. §1320a-7b(f)) or been subject to sanction pursuant to 42
U.S.C. §1320a-7a or 1320a-8 or been convicted of a crime described at 42 U.S.C.
§1320a-7b.
     3.14 Taxes.

37



--------------------------------------------------------------------------------



 



          (a) As of the Effective Time, LifePoint will have duly filed or caused
to be filed in a timely manner (taking into account all extensions of due dates)
with the appropriate Governmental Authorities all Returns for which LifePoint is
responsible under the SPA and which are required to be filed by or on behalf of
the Acquired Entities on or before the Effective Time. All such Returns will be
correct and complete in all material respects. All Taxes of the Acquired
Entities whether or not shown to be due on such Returns filed during the Holding
Period will have been paid in full within the time permitted under the Code or
applicable Laws. As of the Effective Time, there will be no material
Encumbrances on any of the assets of the Acquired Entities with respect to
Taxes, other than Permitted Encumbrances. As of the Effective Time, all Taxes
(other than Income Taxes) will have been properly and fully accrued through the
Effective Time.
          (b) With respect to State Tax liabilities of the Acquired Entities, as
of the Effective Time, (i) no material deficiencies for State Taxes will have
been claimed, proposed or assessed in writing by any state and local
Governmental Authority for which the Acquired Entities may have any liability,
(ii) there will be no pending or threatened audits, investigations or claims for
or relating to any material liability in respect of State Taxes of which
LifePoint has Knowledge based upon personal contact with any agent of such state
and local Governmental Authority, and (iii) there will be no matters under
discussion by LifePoint with any state and local Governmental Authorities with
respect to State Taxes that may result in a material additional amount of State
Taxes for which the Acquired Entities may have any liability.
          (c) Except with respect to obligations of any Acquired Entity in
existence as of the closing SPA Effective Time, as of the Effective Time, none
of the Acquired Entities will have made any payments, will be obligated to make
any payments, or will be a party to any agreement that under certain
circumstances could obligate it to make any payments that (i) would be
considered “excess parachute payments” under Code Section 280G (or any
corresponding provision of state or local law), (ii) that will not be deductible
under Code Section 280G (or any corresponding provision of state or local law),
or (iii) that would not be fully deductible as a result of Code Section 162(m)
(or any corresponding provision of state or local law). As of the Effective
Time, no consent under Code Section 341(f) concerning collapsible corporations
will have been filed by or on behalf of the Acquired Entities and none of the
Acquired Entities will have been a United States real property holding
corporation within the meaning of Code Section 897(c)(2) during the applicable
period specified in Code Section 897(c)(1)(A)(ii).
          (d) As of the Effective Time, none of the Acquired Entities will have
any liability for the Taxes of any Person other than the Acquired Entities or
other members of the LifePoint Affiliated Group under Treas. Reg.
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor for any tax periods ending after the Effective Time.
          (e) As of the Effective Time, no statute of limitations in respect of
Taxes (other than Federal Income Taxes) will have been waived and no extension
of time with respect to a Tax assessment or deficiency (other than Federal
Income Taxes) will have been agreed to by or on behalf of the Acquired Entities.

38



--------------------------------------------------------------------------------



 



     3.15 Inventory. As of the Effective Time, the inventory, supplies, food,
pharmaceuticals, janitorial and office supplies and other similar disposables
located at the Facilities and reflected on the Closing Date Balance Sheet will
be of a quality and quantity useable in the Business in the ordinary course of
business, except to the extent of reserves reflected in the Net Working Capital
as of the Effective Time.
     3.16 Intellectual Property. As of the Effective Time, each Acquired Entity
shall own or have the right to use all patents, trademarks, trade names, service
marks, trade secrets, copyrights and other intellectual property rights and
licenses as are necessary to conduct the Business as then conducted (the
“Intellectual Property”).
     3.17 Permits; Compliance With Laws.
          (a) As of the Effective Time, the Acquired Entities will have all
material Permits necessary for the conduct of the Business and the operation of
the Facilities as then conducted. As of the Effective Time, each Acquired Entity
will be the duly authorized holder of such Permits. As of the Effective Time,
each Facility’s pharmacies, laboratories and all other material ancillary
departments located at such Facility or operated for the benefit of such
Facility (and which are owned or operated by any LifePoint Affiliate), which is
required to be specially licensed, will be licensed by the appropriate
Governmental Authority.
          (b) As of the Effective Time, each Facility will be in material
compliance with all Permits required by Law. As of the Effective Time, there
will be no provisions in, or agreements relating to, any such Permits which
preclude or limit in any material respect any Acquired Entity from operating any
of the Facilities as then operated. As of the Effective Time, all of the
material Permits will be in good standing.
          (c) As of the Effective Time, the Acquired Entities will be, and since
the SPA Effective Time shall have been, in material compliance with all Laws of
any Governmental Authority having jurisdiction over the Business or the assets
of the Acquired Entities.
          (d) No representation or warranty is made with respect to the
Facilities’ compliance with the requirements of the Americans with Disabilities
Act.
     3.18 Environmental Conditions.
          (a) As of the Effective Time, each of the Acquired Entities will be in
material compliance with all Environmental Laws. As of the Effective Time, all
operations or activities upon, or any use, occupancy or operation of the Real
Property, or any portion thereof by LifePoint or its Affiliates will be (and
during the Holding Period shall have been) performed or carried on in material
compliance with all Environmental Laws;
          (b) As of the Effective Time, no Acquired Entity shall have stored,
manufactured, used, generated or dumped any Hazardous Substances on, in, under
or upon any of the Real Property since the SPA Effective Time, except for uses
and temporary storage of Hazardous Substances reasonably necessary to the
customary operation of a general acute care hospital in material compliance with
applicable Environmental Laws (including the presence of asbestos maintained in
compliance with applicable Environmental Laws);

39



--------------------------------------------------------------------------------



 



          (c) As of the Effective Time, no Acquired Entity shall have disposed
of, discharged or released any Hazardous Substances on, in, under or upon, or
from any of the Real Property since the SPA Effective Time, except for uses and
temporary storage of Hazardous Substances reasonably necessary to the customary
operation of a general acute care hospital in material compliance with
applicable Environmental Laws (including the presence of asbestos maintained in
compliance with applicable Environmental Laws);
          (d) As of the Effective Time, no material work, repairs, remedy,
construction or capital expenditures will be required by any Environmental Laws
that were not required as of the SPA Effective Time with respect to the Real
Property in order for the continued lawful use of the Real Property as used
throughout the Holding Period; provided however that LifePoint makes no
representation or warranty with respect to such matters to the extent that they
result from changes in Environmental Laws during the Holding Period.
          (e) As of the Effective Time, each of the Acquired Entities will be in
material compliance with OSHA requirements respecting friable asbestos, if any,
located on the Real Property, or any portion thereof and in this regard, as of
the Effective Time, each Acquired Entity shall have properly implemented an
operations and maintenance training program (“O & M Program”) where required for
certain of its employees in the proper handling and removal of asbestos, except
to the extent that the inability of an Acquired Entity to do so is the result of
its failure to have properly implemented an O & M Program where required prior
to the SPA Effective Time;
          (f) As of the Effective Time, no portion of the Real Property shall
have been used as a landfill, garbage or refuse dump site, waste disposal
facility, transfer station or other type of facility for the processing,
treatment or disposal of waste materials since the SPA Effective Time other than
in material compliance with applicable Environmental Laws;
          (g) Promptly after delivery of the Unwind Notice, LifePoint shall
notify Purchaser in writing of any order, notice of violation or noncompliance
with any applicable Environmental Laws, or order, threatened or pending action
by any regulatory agency or other Governmental Authority, or any claims made by
any third party, in each case, of which it is aware, relating to Hazardous
Substances on, emanations on or from, releases on or from, or threats of
releases on or from any of the Real Property which relate to the period prior to
Closing; and shall promptly furnish Purchaser with copies of any correspondence,
notices, or legal pleadings in connection therewith; and
          (h) As of the Effective Time, all above or underground storage tanks
then operated on any of the Real Property by the Acquired Entities will be in
compliance in all material respects with applicable Environmental Laws.
     3.19 Legal Proceedings, Court Orders.
          (a) Schedule 3.19(a) contains an accurate list of and summary
description of all material litigation filed since the SPA Effective Time with
respect to the Facilities, the Business and the Acquired Entities to which
LifePoint and its Affiliates are a party. Other than as set forth in
Schedule 3.19(a), there are no material actions, suits, proceedings, audits or

40



--------------------------------------------------------------------------------



 




investigations pending, which have been filed since the SPA Effective Time or to
the Knowledge of LifePoint, threatened against LifePoint or any of its
Affiliates with respect to the Facilities, the Business or the Acquired Entities
which could reasonably be expected to result in a Hospital Group Material
Adverse Effect or materially impair the ability of LifePoint to perform its
obligations hereunder or under the other agreements contemplated hereby to be
entered into by LifePoint or could reasonably be expected to delay or prevent
the consummation of the transactions contemplated hereby or thereby.
Schedule 3.19(a) contains an accurate list of and summary description of the
status and disposition of all material litigation in existence on the SPA
Effective Time.
          (b) Neither LifePoint nor any Acquired Entity is subject to any Court
Order with respect to the Facilities, the Business or the Acquired Entities.
     3.20 Insurance. Schedule 3.20 includes a list of all material insurance
policies maintained by or for the benefit of any Facility or Acquired Entity,
including fire and extended coverage and casualty, professional liability,
general liability and other forms of insurance. All of such policies are valid,
outstanding, in full force and effect, and enforceable with no premium
arrearages. Except as set forth on Schedules 3.20(i) and (ii), (i) there is no
outstanding written requirement or recommendation by any insurance company that
issued any such policy or by any board of fire underwriters or other similar
body (including any Governmental Authority) exercising similar functions
prepared and delivered during the Holding Period which requires or recommends
any repairs or other work to be done or with respect to any of the Facilities,
(ii) LifePoint has given to its insurer in a timely manner all notices required
to be given under its insurance policies with respect to all claims and actions
covered by insurance with respect to the Business and the assets thereof, and no
insurer has denied coverage of any such claims or actions or reserved its rights
with respect to or rejected any such claims, and (iii) LifePoint has not as of
the date of this Agreement (A) received any notice or other written
communication from any such insurance company canceling or materially amending
any of said insurance policies with respect to the Business or its assets, and
to the knowledge of LifePoint no such cancellation or amendment is threatened,
or (B) failed to give any required notice or present any claim which is still
outstanding under any of said policies with respect to the Business or its
assets.
     3.21 Brokers. Neither LifePoint nor any of its Affiliates has paid or
become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to LifePoint, which representations and
warranties shall be true and correct as of the date hereof and as of the Closing
as if then restated (except to the extent such representations and warranties
specifically speak only as of one of those dates or specifically speak as of
another date, in which case as of such date), as follows:
     4.1 Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

41



--------------------------------------------------------------------------------



 



     4.2 Corporate Authorization.
          (a) The execution, delivery and performance by Purchaser of this
Agreement and the other agreements to be entered into by Purchaser pursuant to
this Agreement, and the consummation by Purchaser of the transactions
contemplated hereby and thereby are within Purchaser’s corporate powers, are not
in contravention of the terms of Purchaser’s Constituent Documents, and have
been duly authorized and approved by the board of directors of Purchaser. No
other corporate proceedings on the part of Purchaser are necessary to authorize
Purchaser’s execution, delivery and performance of this Agreement or the other
agreements to be entered into by Purchaser pursuant to this Agreement.
          (b) This Agreement has been duly and validly executed and delivered by
Purchaser, and as of the Closing, the other agreements to be entered into by
Purchaser pursuant to the terms of this Agreement will have been duly and
validly executed and delivered by Purchaser. This Agreement constitutes, and
upon their execution and delivery, such other agreements will constitute, the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms (assuming the valid authorization,
execution and delivery hereof and thereof by LifePoint, the Seller Group and any
other unaffiliated entity that is a party thereto), subject, in each case, to
bankruptcy, insolvency, reorganization, moratorium and similar Laws of general
application relating to or affecting creditors’ rights and to general principles
of equity, including principles of commercial reasonableness, good faith and
fair dealing.
     4.3 No Conflicts. Neither the execution and delivery of this Agreement or
any of the other agreements to be entered into by Purchaser pursuant to this
Agreement nor the consummation of any of the transactions contemplated hereby or
thereby will violate, conflict with or result in a breach of the terms of the
Constituent Documents of Purchaser.
     4.4 Legal Proceedings, etc. There are no material actions, suits or
proceedings pending or, to the Knowledge of Purchaser, threatened against
Purchaser which would materially and adversely affect the financial condition or
operations of Purchaser or materially impair the ability of Purchaser to perform
its obligations hereunder or under the other agreements contemplated hereby to
be entered into by Purchaser or could reasonably be expected to delay or prevent
the consummation of the transactions contemplated hereby or thereby.
     4.5 Brokers. Purchaser has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.
     4.6 Sufficient Resources. Purchaser has sufficient financial resources, and
at the Closing Purchaser will possess sufficient funds, to permit Purchaser to
deliver the Purchase Price in accordance with Section 2.2(b), subject to
satisfaction of the conditions precedent to Purchaser’s obligations to close the
transactions contemplated by this Agreement.
     4.7 Solvency. At the Effective Time, Purchaser will be solvent and able to
pay its debts as they become due and will not become insolvent or otherwise
unable to pay its debts as

42



--------------------------------------------------------------------------------



 



they become due as a result of the consummation of the transactions contemplated
by this Agreement.
     4.8 Investment Representations.
          (a) Purchaser is acquiring the Acquired Company Ownership Interests
and the Related Company Ownership Interests for its own account and not with a
view to the distribution thereof within the meaning of the Securities Act.
          (b) Except as set forth in this Agreement, Purchaser is not relying
upon any representation or warranty of LifePoint, any of its Affiliates or any
of the officers, directors, employees, agents or representatives thereof.
          (c) Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of
purchasing the Acquired Company Ownership Interests and to understand the risks
of, and other considerations relating to, its purchase of the Acquired Company
Ownership Interests and the Related Company Ownership Interests.
          (d) Purchaser is aware that as of the Closing Date, (i) neither the
Acquired Company Ownership Interests, the Acquired Subsidiary Ownership
Interests nor the Related Entity Ownership Interests will have been registered
under the Securities Act or any state’s securities laws, and (ii) no securities
issued by any of the Acquired Entities will be subject to the reporting
requirements of the Exchange Act. Purchaser further understands that the
certificates representing the Acquired Company Ownership Interests, the Acquired
Subsidiary Ownership Interests and the Related Company Ownership Interests will
include an appropriate legend to the effect that such securities have not been
registered under the Securities Act or any state’s securities laws and that such
securities may not be sold or transferred except in compliance with the
Securities Act and applicable state securities laws.
ARTICLE V
COVENANTS OF LIFEPOINT
     5.1 Regulatory Approvals. From and after delivery of the Unwind Notice,
LifePoint will, and will cause the Acquired Entities to, (a) use commercially
reasonable efforts to obtain, as promptly as practicable, each of the Permits,
approvals, authorizations and clearances of Governmental Authorities that
LifePoint believes it must obtain in order to satisfy its closing conditions
under Section 8.5(a), (b) provide such information and communications to
applicable Governmental Authorities necessary in connection with the foregoing
or in connection with the Purchaser’s obtaining any Permits, approvals,
authorizations and clearances of Governmental Authorities or making any filings
or declarations with Governmental Authorities in accordance with Section 6.1 as
such Governmental Authorities or Purchaser may reasonably request, and
(b) cooperate with Purchaser in obtaining or making, as soon as practicable, any
Permits, approvals, authorizations, clearances, filings and declarations of or
with Governmental Authorities that Purchaser is required to obtain pursuant to
Section 6.1. Additionally, LifePoint will use commercially reasonable efforts to
(i) make any required filing and to assist Purchaser in making its filing of a
pre-merger notification report form, if required pursuant to the HSR Act,

43



--------------------------------------------------------------------------------



 



within 20 days following the delivery of the Unwind Notice and to cause the
waiting period under the HSR Act to expire as soon as commercially practicable,
and (ii) assist Purchaser in filing the initial letter of intent and subsequent
certificate of need applications to the extent required under applicable state
Law within 30 days after the delivery of the Unwind Notice.
     5.2 Conduct Prior to the Closing. From occurrence of an Unwind Trigger
Event until Closing, except as directly relates to the CON Challenges, Unwind
Trigger Event, Unwind Notice or matters resulting therefrom or the effect of any
shutdown, closure or suspension of operations pursuant to Section 5.16, or
otherwise consented to or approved in writing by an authorized officer of
Purchaser or as contemplated by this Agreement:
          (a) LifePoint shall not act or omit to act, and shall cause the
Acquired Entities not to act or omit to act, otherwise than in accordance with
the following:
               (i) None of the Acquired Entities shall amend its respective
Constituent Documents;
               (ii) No change shall be made in the number or amount of
authorized or issued capital stock, partnership interests or membership
interests of any of the Acquired Entities; nor shall any other equity security
of any kind be granted or issued by any of the Acquired Entities; nor shall any
Seller enter into or permit any of the Acquired Entities to enter into any other
agreement with respect to any equity security of the Acquired Entities;
               (iii) The Acquired Entities shall not declare or pay dividends or
make any other distributions in respect of their Ownership Interests, except as
contemplated by or provided in Section 5.7;
               (iv) LifePoint will not make or enter into any commitment to make
any capital expenditure at the Facilities or otherwise on behalf of any Acquired
Entity in an aggregate amount greater than $50,000;
               (v) LifePoint will not change or permit any change to be made in
any accounting policy, practice or method of the Acquired Entities except any
such changes as are required to conform to modifications in generally accepted
accounting principles;
               (vi) The Acquired Entities will not (A) incur any indebtedness
for borrowed money, other than intercompany indebtedness which will be forgiven
at Closing in accordance with Section 5.11 hereof or included in the
Indebtedness Adjustment Amount; (B) assume, guaranty, endorse or otherwise
become liable or responsible for the obligations of any Person other than
another Acquired Entity; (C) make any loans, advances or capital contributions
to, or investments in, any Person other than another acquired Entity, other than
intercompany loans which will be forgiven at Closing in accordance with
Section 5.11 hereof; or (D) make any commitments to do any of the foregoing;
               (vii) The insurance maintained with respect to the Facilities and
the Business, or comparable insurance, shall be maintained in full force and
effect until the Effective Time;

44



--------------------------------------------------------------------------------



 



               (viii) No Acquired Entity shall terminate or amend any material
Contract, Lease or other agreement to which any Acquired Entity is a party,
other than in the ordinary course of business; and
               (ix) No Acquired Entity shall agree, whether in writing or
otherwise, to take any of the actions set forth above and not otherwise
permitted by this Agreement.
          (b) LifePoint shall use commercially reasonable efforts not to act or
omit to act, and shall cause the Acquired Entities to use commercially
reasonable efforts not to act or omit to act, otherwise than in accordance with
the following:
               (i) The operations, activities and practices of the Business
shall be conducted consistent with the ordinary course of business and in
conformity with past practice;
               (ii) The respective business organizations of the Acquired
Entities will be preserved intact, and the services of the present employees,
agents and representatives of the Business will be kept available for Purchaser
(except with respect to those employees or relationships terminated for cause);
and
               (iii) The relationships with, and the goodwill of, the customers
of the Business and others having business relations with the Business will be
preserved.
     5.3 Employee Matters. From the occurrence of an Unwind Trigger Event until
Closing, except as otherwise consented to or approved in writing by an
authorized officer of Purchaser, LifePoint will cause the Acquired Entities not
to (a) make any general increase in the rate of compensation payable to any
employees of the Business, other than normal and customary increases consistent
with past practice or increases that otherwise may be required by obligations
pursuant to Contracts or applicable Law, or (b) increase severance or
termination obligations to any employees of the Business (except increases that
are the result of increases to an employee’s underlying compensation that are
permitted under this Section 5.3). Neither LifePoint nor any of its subsidiaries
shall terminate any Pension Plan prior to the later of the day following (i) the
Closing or (ii) the Effective Time.
     5.4 Investigation by Purchaser. Between the delivery of the Unwind Notice
and the Closing Date, to the extent permitted by Law, LifePoint will provide
Purchaser and its counsel, accountants and other representatives with reasonable
access to information, assets, employees, Books and Records, etc. all on the
same terms and conditions as set forth in Section 5.4 of the SPA.
     5.5 Reports and Pre-Closing Deliverables.
(a) As soon as practicable following the end of each month, but no later than
the 15th day of the immediately succeeding month (and each fiscal year) from and
after the delivery of the Unwind Notice and prior to the Closing Date, LifePoint
will deliver to Purchaser true and complete copies of the Business’ unaudited
balance sheets and the related unaudited statements of income for each month
(and each fiscal year) then ended. As soon as practicable following the delivery
of an Unwind Notice, LifePoint will deliver to Purchaser true and complete
copies of the Business’ unaudited balance sheets and the related unaudited
statements of income for each month (and each fiscal year) ended after the
Initial Closing Date and during the Holding

45



--------------------------------------------------------------------------------



 



Period. Such financial statements will be prepared from and in accordance with
the Books and Records of the Business, will be prepared in accordance with GAAP,
subject to the exceptions set forth in Exhibit D and will fairly present the
Business’ financial position and results of operations, as of the date and for
the period indicated. To the extent the scope of the exceptions to GAAP set
forth in Exhibit D is broader than the scope of the exceptions to “GAAP” (as
defined in the SPA) listed in Schedule 3.6 to the SPA, LifePoint will cooperate
with Purchaser in all reasonable respects to provide analyses of the adjustments
to the financial statements provided under this Section 5.5(a) necessary to
conform such financial statements to GAAP.
          (b) Reserved.
          (c) As promptly as possible after the delivery of the Unwind Notice
(or if any of the following occurs after the delivery of an Unwind Notice, as
promptly as possible following such occurrence), LifePoint shall give Purchaser
notice of any material damage, destruction or loss with respect to the assets of
any Hospital Group.
          (d) Within five Business Days after delivery of the Unwind Notice,
LifePoint shall deliver to Purchaser a list of (i) all material Permits issued
or granted by a Governmental Authority and owned or held by or issued to any
LifePoint Affiliate in connection with the then current operation of the
Business; and (ii) a list of Permits LifePoint reasonably believes that it will
need to have received in order to satisfy its closing conditions under
Section 8.5(a).
          (e) Within five (5) Business Days after the delivery of the Unwind
Notice, LifePoint shall deliver to Purchaser a list of all of the names, trade
names or fictitious names under which the Business has been operated for the
last five years.
          (f) (i) The parties acknowledge that none of the Exhibits and
Schedules specifically referenced or identified in this Agreement have been
prepared or attached to this Agreement as of the execution of this Agreement,
except Exhibits E and F.
          (ii) Within 20 days after the delivery of the Unwind Notice, LifePoint
shall deliver to Purchaser (A) all other exhibits and schedules required by this
Agreement, and (B) a schedule (the “Disclosure Schedule”) in which LifePoint
(i) will disclose any inaccuracies in or exceptions to any of LifePoint’s
representations and warranties in this Agreement, and (ii) may modify any of
LifePoint’s other representations and warranties in this Agreement (provided,
however, that the effect of any such modifications for purposes of LifePoint’s
indemnification obligations and the conditions to HCA’s obligation to close the
transactions contemplated hereby will be limited as contemplated in clause
(iii), below) (such exhibits and schedules, including the Disclosure Schedule,
the “LifePoint Disclosure Documents”). Disclosures in each individual exhibit or
schedule required hereby will pertain solely to the representations and
warranties made in the sentences to which the applicable exhibit or schedule
applies. Each matter disclosed in the Disclosure Schedule will apply solely to
the portions of the representations and warranties specified in the Disclosure
Schedule for such matter. The disclosure of any information in the LifePoint
Disclosure Schedules shall not be deemed to constitute an acknowledgment by
LifePoint that such information is required to be disclosed in connection with
the representations and warranties made by LifePoint in the Agreement or that it
is material, nor shall such

46



--------------------------------------------------------------------------------



 




information be deemed to establish a level or standard of materiality for
purposes of the Agreement.
          (iii) For purposes of LifePoint’s indemnification obligations under
this Agreement and the conditions to HCA’s obligation to close the transactions
contemplated hereby, any disclosure in the LifePoint Disclosure Documents beyond
the scope of the intended purposes of such LifePoint Disclosure Documents will
not be deemed to modify or amend any of LifePoint’s representations or
warranties. In illustration (but not in limitation) of the foregoing:
               (A) if the disclosure in the LifePoint Disclosure Documents is
affirmatively permitted by a covenant in this Agreement (such as selling
ownership interests in an entity that owns a Hospital in accordance with
Section 5.8 or entering into Contracts which Purchaser can choose to exclude
pursuant to Section 5.14 ) or if disclosures are informational and do not
disclose matters that create adverse consequences, then such disclosures are
within the scope of the intended purposes of the LifePoint Disclosure Schedules;
               (B) disclosure in Exhibits A-4 and A-5 to the effect that (1) any
of the Related Entities is not duly organized, validly existing and in good
standing under the laws of its state of organization, (2) any of the Related
Entities is not qualified to transact business to the extent required by any
Laws in any jurisdiction in which it has material operations or assets, (3) such
Related Entity will fail to satisfy any of the criteria set forth in Section 5.8
necessary for such Person to be an Acquired Entity as of the Effective Time, or
(4) any of the representations and warranties made in Section 3.3(a)(ii), the
second sentence of Section 3.3(b), Sections 3.3(c), 3.3(d), 3.3(e)(ii), the
second sentence of Section 3.3(f), Section 3.3(g) or Section 3.3(h) is not true
and correct in every respect (subject to the qualifiers included in such
representations and warranties) is not within the scope of the intended purposes
of the LifePoint Disclosure Schedules and will not be will not be deemed to
modify or amend any of LifePoint’s representations or warranties for purposes of
LifePoint’s indemnification obligations under this Agreement and the conditions
to HCA’s obligation to close the transactions contemplated hereby;
               (C) disclosures in the following exhibits and schedules will be
deemed to modify and amend LifePoint’s representations and warranties in the
sentences to which such exhibits and schedules apply: (1) Exhibits A-1, A-2,
A-3, A-4, A-5, B-1, B-2, B-3; (2) lists of Contracts required by
Schedule 3.8(a); (3) listing of Real Property in Schedule 3.10(a); (4) listings
required by Schedules 3.12(b), (d) and (e) which do not involve a violation of
Laws; (5) Disclosure Schedule exceptions, if any, to Sections 3.14(b)(ii) and
(iii) and Section 3.14(e); (6) listings required by Schedules 3.19(a), 3.20 and
3.20(i); (7) listings of exceptions to GAAP in Exhibit D; and (8) subject to the
provisions of Section 5.14, disclosures of “national contracts” in Schedule 6.8;
and
               (D) the following Disclosure Schedule exceptions, if any, will be
deemed to modify and amend LifePoint’s representations and warranties as
described below: (1) Disclosure Schedule exceptions, if any, to Section 3.7 to
the extent that such disclosure only lists Dispositions and assets that will be
restored pursuant to Section 7.5 will be deemed to modify LifePoint’s
representations and warranties in Section 3.7, (2) Disclosure Schedule
exceptions, if any, with respect to Section 3.10(f) involving deficiencies not
caused by LifePoint will be

47



--------------------------------------------------------------------------------



 



deemed to modify LifePoint’s representations and warranties in Section 3.10(f)
with respect to such deficiencies; and (3) Disclosure Schedule exceptions, if
any, with respect Section 3.19(b) regarding the existence of Court Orders that
relate to or arise out of matters that existed as of the SPA Effective Time will
be deemed to modify LifePoint’s representations and warranties in
Section 3.10(f) with respect to the existence of such Court Orders.
               (iv) Neither party may amend Exhibits E and F.
          (g) Within 15 days after the delivery of the Unwind Notice, LifePoint
shall deliver or make available to Purchaser in Nashville due diligence
materials consistent with those previously made available to LifePoint in the
HCA data room in connection with the Initial Closing.
          (h) At least ten days prior to the Closing, LifePoint shall deliver to
Purchaser a list of contracts or other agreements (other than those material
Contracts specifically noted as such on Schedule 3.8(a)) under which a chief
executive officer, chief financial officer, chief operating officer or chief
nursing officer of any of the Hospitals: (i) is a supplier of goods or services
to the Acquired Entities or the Facilities, (ii) directly or indirectly controls
or is a director, trustee, member, officer, controlling shareholder, employee or
agent of any corporation, firm, association, partnership or other business
entity which is a supplier of goods or services to the Acquired Entities or the
Facilities, or (iii) is otherwise a party to any contract or other agreement
with the Acquired Entities or the Facilities.
          (i) Within ten (10) days after the delivery of the Unwind Notice,
LifePoint shall provide a summary of notices of all program reimbursement,
proposed or pending audit adjustments, disallowances, appeals of disallowances,
and all other unresolved claims or disputes, in connection with audits, reviews
or inquiries with respect to cost reports of the Facilities for cost reporting
periods ending since the SPA Effective Time.
     5.6 Closing Conditions. After LifePoint’s exercise of the Unwind Right,
LifePoint will use its best efforts to cause each of the conditions set forth in
Article VII to be satisfied as soon as reasonably practicable, but in all events
on or prior to the Closing Date.
     5.7 Transfer of Hospital. (a) From and after the date hereof and until the
Closing, LifePoint shall cause the Acquired Entities not to sell or dispose of
any Hospital, except in accordance with the following:
               (i) Any Disposition of a Hospital shall include the entire
Hospital Group and all assets and operations associated with that Hospital.
Notwithstanding the foregoing, at LifePoint’s option, LifePoint may elect to
retain current assets and other non-essential assets of, or non-essential
entities that are part of, a Hospital Group in connection with the Disposition
of a Hospital, in which case (A) such retained assets and entities will no
longer be subject to the Unwind Right, and (B) such retained assets will be
deemed Disposed Assets and such retained entities will be deemed Disposed
Entities.
          (b) Except to the extent required by a binding agreement existing as
of the occurrence of an Unwind Trigger Event, from and after the occurrence of
an Unwind Trigger Event, LifePoint shall cause the Acquired Entities not to sell
or dispose of (or agree to sell or

48



--------------------------------------------------------------------------------



 




dispose of) any their assets or properties without the prior written consent of
Purchaser, except for dispositions or sales of inventory or obsolete or
immaterial property in the ordinary course of business. Notwithstanding the
foregoing or the provisions of Section 5.2(a)(iii), the Acquired Entities may
pay dividends or make distributions of current assets in respect of their
capital stock to the extent reflected in the Closing Date Balance Sheet.
          5.8 Entities Not Wholly-Owned by LifePoint. (a) Notwithstanding
anything herein to the contrary, if LifePoint owns, directly or indirectly, less
than 100% of the Ownership Interests and other equity securities of a Person,
such Person will not be an Acquired Entity unless: (i) LifePoint owns a majority
of the Ownership Interests of such Person; (ii) under generally accepted
accounting policies and Regulation SX promulgated under the Securities Exchange
Act of 1934, as amended, HCA should be able to consolidate the results of
operations, assets and liabilities of such Person with the results of
operations, assets and liabilities of HCA and its other consolidated Affiliates
for financial accounting purposes; (iii) the ownership structure of such Person,
its constituent documents, the identity of its owners and the terms of the
agreements relating to such ownership structure do not violate applicable Law in
any way that is material to such Person or Purchaser; and (iv) in the case of a
Person that directly or indirectly owns or operates a Hospital, (A) the
constituent documents of such Person include a provision that permits a
wholly-owned Acquired Entity to acquire all of the ownership interests in such
Person for no more than fair market value for cash as determined by an HCA
certified appraiser selected by LifePoint from the list delivered simultaneous
with execution hereof (which list can be supplemented by HCA by written notice
to LifePoint by providing additional acceptable appraisers) on no greater than
90 days’ written notice, and (B) all material Contracts between LifePoint or its
Affiliates and such Person are lawful and are with an Acquired Entity and would
not be in default as a result of the Closing or are assignable to Purchaser
without penalty or approval and, if not with an Acquired Entity and if requested
by Purchaser, LifePoint assigns such Contracts to Purchaser or its designated
Affiliate as of the Effective Time.
          (b) Any Initial Acquired Entity that does not qualify as an Acquired
Entity as of the Effective Time due to the requirements set forth in clause (a),
above, will be deemed to be a Disposed Entity. Any Person that otherwise would
be a Related Entity but for the requirements set forth in clause (a), above,
will not be considered a Related Entity and the acquisition of any interests in
such Person (and any expenditures by such Person) will not be considered capital
expenditures for purposes of calculating the Capital Expenditures Adjustment
Amount. Any assets of any Acquired Entity that have been transferred to a Person
that does not qualify as an Acquired Entity as of the Effective Time due to the
requirements set forth in clause (a), above, will be deemed to be Disposed
Assets.
     5.9 Condition of Assets. Except for matters for which HCA is providing
special indemnification in conjunction with the Initial Closing, pursuant to
either Section 9.2(f) of the SPA or the Environmental Indemnity Agreement
delivered in accordance with the SPA, from and after the occurrence of an Unwind
Trigger Event and until the Closing, LifePoint shall use commercially reasonable
efforts, and shall cause its applicable Affiliates to use commercially
reasonable efforts, to maintain, subject to ordinary wear and tear, all real
property improvements, inventory, machinery, equipment and other tangible
personal property owned or leased by LifePoint or its Affiliates and used in
connection with the operation of the Business other than Excluded Assets.
Subject to the compliance by LifePoint with the obligations set forth in the

49



--------------------------------------------------------------------------------



 



preceding sentence, and except as specifically provided in Article III,
Purchaser acknowledges that it will take possession and ownership of such assets
and properties by operation of its purchase of the Acquired Company Ownership
Interests and the Related Company Ownership Interests pursuant to this Agreement
AS IS, WHERE IS AND WITH ALL FAULTS. ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTIES REGARDING HABITABILITY OR
FITNESS FOR HABITATION, ARE EXPRESSLY DISCLAIMED.
     5.10 Consultative Process. From and after the delivery of the Unwind Notice
until the Closing, Purchaser shall designate an individual or individuals whom
LifePoint’s representatives may contact during normal business hours for the
purpose of approving actions or transactions for which the consent of Purchaser
is required under this Agreement. The written approval of a designated
individual as contemplated in this Section 5.10 shall constitute the consent of
Purchaser to the transaction or action so approved. Failure of a designated
individual to respond within five Business Days of receipt of a written request
for such approval shall constitute the consent of Purchaser to the transaction
or action in question. Unless and until Purchaser gives written notice to
LifePoint to the contrary, such designated individuals shall be Gregg Gerken.
     5.11 Intercompany Accounts. Except as otherwise provided in this Agreement,
at or prior to the Effective Time, (a) all indebtedness and other amounts
(i) owed by LifePoint, Seller Group, or any of their Affiliates (other than an
Acquired Entity) to an Acquired Entity or (ii) owed by an Acquired Entity to
LifePoint, Seller Group, or any of their Affiliates (other than an Acquired
Entity) shall be paid, canceled or eliminated (whether or not then due), and
(b) all Encumbrances relating to any of the aforesaid indebtedness or amounts
shall be canceled and shall be discharged of record and (c) all arrangements
calling for the transfer of funds by any Acquired Entity in connection with
LifePoint’s cash management program shall be terminated as of the Effective
Time. Indebtedness and other amounts owed solely among Acquired Entities shall
not be paid, cancelled or eliminated.
     5.12 Resignations. LifePoint shall obtain the written resignations of all
directors, governing board members and officers of the Acquired Entities, such
resignations to be effective as of the Effective Time. To the extent that any
such officer or director is also an employee of an Acquired Entity, such
resignation shall be applicable only to the Person’s position as an officer or
director and not to such Person’s employment. Nothing in this Section 5.12 shall
be interpreted to expand or extend any existing rights of indemnification that
may exist with respect to any directors, governing board members and officers of
the Acquired Entities.
     5.13 Tax Filings. Prior to the Effective Date, LifePoint will cause the
Acquired Entities, in accordance with applicable law, to file with the necessary
federal, state and local Governmental Authorities registrations related to Taxes
comparable to those required by Schedule 5.14 of the SPA (“Tax Filings”).
LifePoint will provide Purchaser with the status of each such Tax Filing within
five days of a written request from Purchaser.

50



--------------------------------------------------------------------------------



 



     5.14 Excluded Contracts.
          (a) Not later than 15 days after the date on which LifePoint exercises
the Unwind Right, LifePoint will deliver to Purchaser Schedule 3.8(a) of this
Agreement together with copies of each Contract included in such schedule.
Subject to the provisions of Section 5.14(b), Purchaser may reject any such
Contract that (i) violates applicable Law; (ii) contains material and adverse
obligations (either monetary or non-monetary) after the Closing that are
extraordinary relative to the obligations of LifePoint and its Affiliates prior
to the Closing (i.e., “balloon payments” or “balloon obligations”), but only to
the extent that such future obligations are not reflected in the Indebtedness
Adjustment Amount or the Final Net Working Capital Adjustment Amount, provided,
however, that Purchaser may not reject any physician recruiting or physician
employment agreements that comply with LifePoint’s policies regarding such
agreements pursuant to this clause (ii); and (iii) unless the material terms and
provisions of such Contracts are consistent in all material respects with
comparable arrangements of LifePoint and its Affiliates in similar transactions,
(A) any commercial third party payor agreement that is not terminable within 18
months after the Effective Time, without cause and without penalty, (B) any
Contract (other than Leases or other Contracts related to the Real Property),
any equipment lease or any capitalized lease that (1) is not terminable within
three years of the Effective Time, without cause and without penalty, and
(2) following the Effective Time obligates Purchaser to a payment, liability or
obligation, the value of which exceeds $100,000 annually or $250,000 in the
aggregate, (C) material management agreements; and (D) material non-competition
agreements and similar arrangements (any of the foregoing Contracts ultimately
rejected by Purchaser in accordance with provisions of this Section 5.14(a) are
collectively referred to as “Excluded Contracts”). If Purchaser seeks to reject
any Contract in accordance with this Section 5.14(a), within 20 days after
Purchaser’s receipt of Schedule 3.8(a) and complete copies of the Contracts
referred to therein, Purchaser shall notify LifePoint in writing of its
intention to reject one or more Contracts and its reasons therefor. For five
days after receipt of such notice, Purchaser and LifePoint shall consult in good
faith as to what action, if any, should be taken with respect to any such
Contract to address concerns raised by Purchaser. If Purchaser and LifePoint do
not jointly agree on whether any Contract falls within the rejection criteria
set forth in this Section 5.14(a) within such five day period, such Contract
shall not be deemed an Excluded Contract as of the Effective Time and the matter
will be submitted to arbitration pursuant to the provisions of Section 11.1;
provided that, if the Contract in question is one that Purchaser continues in
good faith to believe violates applicable Law, then such Contract shall be
(solely for purposes of Closing but not for ultimate determination) deemed an
Excluded Contract as of the Effective Time and the matter will be submitted to
arbitration pursuant to the provisions of Section 11.1.
          (b) Notwithstanding the provisions of Section 5.14(a), Purchaser
acknowledges and agrees that it cannot reject any Contract that existed as of
the SPA Effective Time unless (i) such Contract has been amended or modified
after the SPA Effective Time, and (ii) but for such amendment or modification,
the Contract would not meet the rejection criteria cited by Purchaser in
accordance with Section 5.14(a).
     5.15 CON Challenges. LifePoint covenants and agrees that until the earlier
of the Effective Time and the Final Order Date, LifePoint shall (i) take all
administrative and judicial actions necessary to maintain the CONs (and, any
Replacement CONs) in full force and effect

51



--------------------------------------------------------------------------------



 



and to respond to the CON Challenges (including any challenges to any
Replacement CONs), including the filing of any necessary appeals, requests for
injunctions or requests for stays; (ii) if an Order is issued or threatened to
be issued, (A) take all administrative and judicial actions necessary to appeal
such Order or to otherwise attempt to have such Order stayed, reversed, revoked,
voided or otherwise made ineffective, and (B) use its best efforts to have such
Order modified such that it would not be considered an “Order” as such term is
defined in this Agreement if an appropriate administrative or judicial avenue
for such modification is available; and (iii) if a CON Revocation Order is
issued, apply for and vigorously pursue the grant of Replacement CONs (provided,
however, that LifePoint shall only be required to apply for Replacement CONs
once). LifePoint agrees (a) to keep Purchaser fully informed of all actions,
notices, steps, proceedings and other matters related to the CON Challenges and
the other actions contemplated by clauses (i) – (iii), above, including
providing copies of all written correspondence and pleadings to Purchaser and
providing Purchaser with regular and timely updates regarding the status of any
appeal, inquiry or other action against the CONs or in pursuit of Replacement
CONs and (b) at the request of Purchaser, consult with Purchaser regarding such
matters. To the extent LifePoint has informed Purchaser of LifePoint’s actions,
notices, steps, proceedings and other matters related to the CON Challenges and
the other actions contemplated by clasues (i) – (iii), including (where
applicable) providing copies of written correspondence and pleadings regarding
such matters to Purchaser and/or consulted with Purchaser regarding such
matters, Purchaser will give LifePoint notice within a reasonable period under
the circumstances of any material objections it may have to LifePoint’s defense
of the CON Challenges and the other matters contemplated by clauses (i)-(iii),
above; provided, that Purchaser’s notification (or failure to notify) LifePoint
of such objections will not alter or amend LifePoint’s obligations under clauses
(i) through (iii) or LifePoint’s right to rely upon its CON experts and counsel
in accordance with this Section 5.15. LifePoint shall be entitled to reasonably
rely on the advice and recommendations of its CON experts and West Virginia CON
Counsel with respect to strategic decisions concerning the conduct of the
vigorous defense of appeals, inquiries or other actions against the CONs or the
pursuit of Replacement CONs required by clases (i) through (iii) above, but
Purchaser’s obligations to pursue all available administrative and judicial
actions pursuant to clauses (i) through (iii), above, shall in no way be limited
by reliance on such advice. If LifePoint fails to vigorously defend any appeal,
inquiry or other action against the CONs, or to take any of the actions
contemplated in clauses (i) through (iii), above, in a timely manner, Purchaser
shall have the right (in addition to all other legal or equitable remedies
available to it), following notice and an apportunity to cure that is reasonable
under the then current circumstances, to undertake the defense of the CONs, any
Replacement CONs or any other actions contemplated by clauses (i) through (iii),
above, with counsel of its choice at the expense of LifePoint. Purchaser shall
reasonably cooperate with LifePoint and its West Virginia CON counsel and
advisors in connection with the actions contemplated by this Section 5.15,
including (to the extent deemed necessary and appropriate by LifePoint’s West
Virginia CON counsel) provide such information and assistance as LifePoint may
reasonably request. If Purchaser has undertaken the defense of the CONs as
contemplated by this Section 5.15, LifePoint shall reasonably cooperate with
Purchaser and its West Virginia CON counsel and advisors in connection with the
actions contemplated by this Section 5.15, including (to the extent deemed
necessary and appropriate by Purchaser’s West Virginia CON counsel) provide such
information and assistance as Purchaser may reasonably request.

52



--------------------------------------------------------------------------------



 



     5.16 Closure of Facility; Alternative Arrangements. Without limiting the
effect of Section 5.15, if (a) LifePoint shall have delivered an Unwind Notice
and (b) the parties anticipate that the conditions to Closing set forth in
Articles VII and VIII cannot be satisfied prior to the Closing Date but HCA is
nonetheless obligated to close the transaction contemplated hereby pursuant to
Section 2.5 above, (i) HCA and LifePoint will consult with one another in good
faith to determine whether to cease or suspend operations at any of the
Hospitals as required by the applicable Order, (ii) HCA and LifePoint shall
consult with one another in good faith to determine whether alternatives are
available that would allow LifePoint to comply with the Order without forcing
the Hospitals to cease operations, such as closing into escrow or similar
arrangement, and (iii) in the event (A) the parties agree to cease or suspend
operations at a Hospital as so required or (B) if the Order Non-Compliance
Conditions are not met and LifePoint determines in good faith to cease or
terminate operations of a Hospital as required by an Order, HCA shall indemnify
and hold LifePoint harmless from any Damages incurred by LifePoint as a result
of ceasing or suspending operations of any such Hospital reduced dollar for
dollar by any positive Tax affect actually realized by LifePoint or its
Affiliates as a result of ceasing or suspending such operations. If Purchaser
desires to transfer its rights to acquire the Acquired Company Ownership
Interests to a third party that is legally able to acquire said interests, then
LifePoint shall cooperate with Purchaser’s efforts to identify one or more third
parties and convey Purchaser’s rights (but not its obligations) to acquire the
Acquired Company Ownership Interests to such third parties.
     5.17 Encumbrances. From and after the occurrence of an Unwind Trigger Event
and until the Closing, LifePoint shall not permit the Acquired Entities to enter
into or assume any mortgage, pledge, conditional sale or other title retention
agreement or permit any Encumbrance to attach upon any of its assets, whether
now owned or hereafter acquired, except for (i) Permitted Encumbrances (other
than Encumbrances that are Permitted Encumbrances under clause (j) of the
definition of “Permitted Encumbrance” which LifePoint will not permit without
the prior written consent of HCA, which HCA agrees not to withhold
unreasonably), or (ii) Encumbrances incurred in the ordinary course of business
and in conformity with past practice on assets and properties of the Acquired
Entities having an original cost or fair value (whichever is less) not exceeding
$250,000 in the aggregate. LifePoint shall timely and fully perform the
LifePoint Excluded Liabilities.
ARTICLE VI
COVENANTS OF PURCHASER; CERTAIN ADDITIONAL
COVENANTS OF THE PARTIES
     6.1 Regulatory Approvals. From and after delivery of the Unwind Notice,
Purchaser will (a) use commercially reasonable efforts to obtain, as promptly as
practicable, all Permits, approvals, authorizations and clearances of
Governmental Authorities Purchaser believes it must obtain in order to satisfy
its closing conditions under Section 7.16(a), and to make all filings and
declarations with Governmental Authorities Purchaser believes it must make in
order to satisfy its closing conditions under Section 7.16(a), (b) provide such
information and communications to applicable Governmental Authorities as is
necessary in connection with the foregoing or in connection with LifePoint or
its Affiliates’ obtaining any of the Permits, approvals, authorizations and
clearances of Governmental Authorities or making any filings or declarations
with Governmental Authorities in accordance with Section 5.1, and (c) cooperate
with LifePoint

53



--------------------------------------------------------------------------------



 



and its Affiliates in obtaining or making, as soon as practicable, any Permits,
approvals, authorizations, clearances, filings and declarations of or with
Governmental Authorities that LifePoint or its Affiliates is required to obtain
or make pursuant to Section 5.1. Additionally, Purchaser will use commercially
reasonable efforts to (i) make any required filing, and to assist LifePoint in
making its filing, of a pre-merger notification report form pursuant to the HSR
Act within 20 days following the delivery of the Unwind Notice and (ii) file all
certificate of need applications to the extent required under applicable state
Law within 30 days after the delivery of the Unwind Notice to the extent
required under applicable state Law.
     6.2 Post-Closing Access. The terms of Section 6.2 of the SPA are
incorporated by reference and “LifePoint” is substituted for “HCA” in each place
that it appears.
     6.3 WARN Act. Purchaser will not take any action that results in the
imposition of liability on LifePoint, Seller Group or their Affiliates under the
WARN Act due to a “plant closing” or “mass layoff” or otherwise under the
provisions of the WARN Act, or any similar state or local laws relating to plant
closings, with respect to the Acquired Entities. All quoted terms used in this
Section 6.4 and not defined herein shall have the meanings ascribed to such
terms under the WARN Act.
     6.4 Employee Matters.
          (a) As of the Effective Time, Purchaser shall continue the employment
of all of the then-current employees of the Acquired Entities (including
employees of the Business who are then currently employed by a LifePoint
Affiliate other than an Acquired Subsidiary but who will be employed by an
Acquired Entity as of the Effective Time) and, with respect thereto:
(i) maintain the salaries and wages at the levels in effect immediately prior to
the Effective Time, (ii) provide benefits which are substantially similar to the
benefits provided to similarly situated employees of Purchaser and its
subsidiaries, (iii) recognize the existing levels of service and seniority for
benefit plan purposes (including but not limited to paid time off, vacation,
sick, extended illness and holiday time), and (iv) provide credit for purposes
of eligibility, vesting and rate of accrual under its benefit plans, programs or
policies for service with the Acquired Entities or their Affiliates. With
respect to any self-insured welfare benefit plans maintained by Purchaser that
cover employees of Acquired Entities, Purchaser shall cause such plans to
provide credit for any co-payments or deductibles paid by such employees and
waive all pre-existing condition exclusions and waiting periods that might
otherwise apply to such employees, other than limitations or waiting periods
that have not been satisfied under any welfare plans maintained by the Acquired
Entities for their employees prior to the Effective Date.
          (b) With respect to employees of the Acquired Entities whose
employment is terminated by Purchaser within one year of the Effective Time,
Purchaser shall provide severance benefits thereto that are equivalent to or
better than the severance benefits typically provided by Purchaser. Purchaser
shall provide, and retain full responsibility for, COBRA continuation coverage
(other than with respect to flexible spending accounts) to any employee or
former employee of the Acquired Entities who is an M&A Qualified Beneficiary (as
defined in Treas. Reg. § 54.4980B-9) and eligible to receive such coverage as of
the Effective Time or who becomes eligible to receive such coverage due to
events that arise with respect to employees of the Acquired Entities after the
Effective Time.

54



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any provision herein, no term of this Agreement
shall be deemed to create any contract with any employee, or to give any
employee the right to be retained in the employment of Purchaser, an Acquired
Entity, or any related employer, or to interfere with Purchaser’s or an Acquired
Entity’s right to terminate employment of any employee at any time. Nothing in
this Agreement shall diminish Purchaser’s rights to change or terminate its
policies regarding salaries, benefits and other employment matters at any time
or from time to time. The representations, warranties, covenants and agreements
contained herein are for the sole benefit of the parties hereto, and employees
are not intended to be and shall not be construed as beneficiaries hereof.
          (d) LifePoint shall provide reasonable access and information to the
Purchaser regarding the Company Plans that are sponsored and maintained by the
Acquired Entities. With respect to the Company Plans that are sponsored by
LifePoint or its Affiliates, and in which the Acquired Entities are merely
participating employers, LifePoint and/or its Affiliates will take all necessary
and appropriate action to terminate the participation of the Acquired Entities
therein effective immediately prior to the Closing. With respect to Company
Plans that are sponsored by an Acquired Entity, LifePoint will reasonably
cooperate with Purchaser in evaluating such Company Plans and assisting
Purchaser in determining the termination or continuation of all such Company
Plans in connection with the transactions contemplated by this Agreement, prior
to the Closing. LifePoint shall cause all Company Plans that are sponsored by an
Acquired Entity to be terminated effective immediately prior to the Closing,
unless Purchaser notifies LifePoint to the contrary. LifePoint will take all
reasonable steps necessary in connection with the above, including providing
required notices to participants and appropriate governmental agencies and
adopting all necessary resolutions and Company Plan amendments. Notwithstanding
the above, no provision of this Agreement shall require Purchaser to assume any
Company Plan or any portion thereof, or continue same after the Closing.
     6.5 Compliance Program. Purchaser represents and agrees that, as of
Closing, it has or will implement and maintain an effective program to prevent
and detect violations of legal requirements applicable to the delivery of goods
and services in connection with any health care benefits and that such a program
will comply with the provisions of the U.S. Sentencing Guidelines relating to
corporate compliance programs and will be mindful of any applicable guidance
issued by the U.S. Department of Health and Human Services. Purchaser agrees
that it will maintain such program for no less than five years following the
Effective Time.
     6.6 Tax Matters.
          (a) Termination of Existing Tax Sharing Agreements. LifePoint shall
cause all tax sharing agreements or similar arrangements with respect to or
involving the Acquired Entities (other than agreements or arrangements in
existence of the SPA Effective Time) to be terminated effective as of the
Effective Time and, after the Effective Time, the Acquired Entities shall not be
bound thereby or have any liability thereunder.
          (b) Payment of Taxes.
               (i) LifePoint shall prepare and file, or cause to be prepared and
filed, all Returns of or which include any of the Acquired Entities (including
any amendments thereto)

55



--------------------------------------------------------------------------------



 



with respect to any taxable period ending during the Holding Period (a
“LifePoint Tax Period”). Such Returns shall be prepared in a manner consistent
with past practices. LifePoint shall provide Purchaser with copies of all
Returns of only the Acquired Entities upon the request of Purchaser.
Notwithstanding anything to the contrary in this Agreement, LifePoint shall pay
any and all Taxes imposed on or with respect to any Acquired Entity for a
LifePoint Tax Period (including, without limitation, any Taxes imposed on any
Acquired Entity as a result of having been a member of the LifePoint Affiliated
Group, and any Taxes that are determined by income or earned surplus
attributable to a LifePoint Tax Period). Purchaser shall prepare and file, or
cause to be prepared and filed, all Returns of or which include any of the
Acquired Entities and shall pay all Taxes of any of the Acquired Entities for
all taxable periods other than a LifePoint Tax Period, except to the extent
provided in the preceding sentence and in paragraph (ii) below.
               (ii) For purposes of the immediately preceding paragraph (i) and
this paragraph (ii), if, for Tax purposes, the taxable period of an Acquired
Entity that includes the Effective Time does not terminate at the Effective Time
(a “Straddle Period”), the parties hereto will, to the extent permitted by
applicable law, elect with the relevant Governmental Authority to treat a
portion of any such Straddle Period as a short taxable period ending as of the
Effective Time and such short taxable period shall be treated as a LifePoint Tax
Period for purposes of this Agreement. In any case where applicable law does not
permit such an election to be made then, for purposes of this Agreement, Taxes
with respect to the Acquired Entities for the Straddle Period shall be allocated
to the LifePoint Tax Period using an interim closing-of-the-books method that
complies with Treas. Reg. Section 1.1502-76(b)(2)(i) (assuming that such taxable
period ended at the Effective Time) and treating such period as a LifePoint Tax
Period for purposes of this Agreement, except that exemptions, allowances or
deductions that are calculated on an annual basis (such as the deduction for
depreciation) shall be apportioned on a per diem basis. In the case of any
Straddle Period described in the preceding sentence, Purchaser shall provide
LifePoint and its authorized representatives with copies of the completed Return
for such period and a statement certifying the amount of Taxes shown on such
Return that are chargeable to LifePoint (the “Tax Statement”) at least 30 days
prior to the due date for the filing of such Return (including any extension
thereof), and LifePoint and its authorized representatives shall have the right
to review and comment on at LifePoint’s expense each such Return and Tax
Statement prior to the filing of such Return. LifePoint and Purchaser agree to
consult and resolve in good faith any issues arising as a result of the review
of such Return and Tax Statement by LifePoint or their authorized
representatives and to mutually consent to the filing of such Return. If the
parties hereto are unable to resolve any dispute within ten Business Days prior
to the due date for filing of the Return in question (including any extension
thereof), the parties shall jointly request the Selected Accounting Firm to
resolve any issue in dispute as promptly as possible. If the Selected Accounting
Firm is unable to make a determination with respect to any disputed issue prior
to the due date (including extensions) for the filing of the Return in question,
the Purchaser and the Acquired Entities, as the case may be, may file such
Return without the consent of LifePoint, subject, however, to the obligation
thereafter to file an amended Return reflecting the final decision of the
Selected Accounting Firm (which decision shall be rendered prior to the
expiration of the period during which an amended Return may validly be filed
with respect to the applicable taxable period). Not later than five days before
the due date (including any extensions thereof) for payment of Taxes with
respect to such Return, LifePoint shall pay to Purchaser an amount equal to the
Taxes shown on the Tax Statement as being chargeable to LifePoint pursuant to
this paragraph (ii). If LifePoint has disputed such

56



--------------------------------------------------------------------------------



 



amount, appropriate adjustments shall be made to the amount paid by LifePoint in
order to reflect the decision of the Selected Accounting Firm in immediately
available funds not later than five days after such decision has been rendered.
Any decision rendered by the Selected Accounting Firm in accordance with this
Section 6.6(b)(ii) shall be binding and conclusive, and the any expenses
relating to the engagement of the Selected Accounting Firm shall be shared
equally by LifePoint and Purchaser.
               (iii) Notwithstanding anything herein to the contrary, LifePoint
shall not be liable for any Taxes for which Purchaser is obligated to pay
pursuant to the terms of the SPA.
          (c) Refunds and Tax Benefits. Purchaser shall pay to LifePoint, within
30 days of receipt, any refund or credit (including any interest paid or
credited with respect thereto) received by Purchaser or any member of the
Purchaser Affiliated Group of Taxes relating to any LifePoint Tax Period or
portions of Straddle Periods at or before the Effective Time. Purchaser shall,
if LifePoint so requests, at LifePoint’s expense cause the relevant Acquired
Entity (or other relevant member of the Purchaser Affiliated Group) to file for
any refund or credit to which LifePoint believes it is entitled pursuant to this
Section 6.6(c). Any Proceeding with respect to such a claim shall be governed by
the provisions of this Section 6.6, including the provisions of Section 6.6(e).
          (d) Cooperation.
               (i) LifePoint, on the one hand, and Purchaser and the Acquired
Entities, on the other hand, agree to furnish or cause to be furnished to each
other or their respective representatives, upon request, as promptly as
practicable, such information and assistance (including access to books and
records) relating to the Acquired Entities as is reasonably necessary for the
preparation of any Return, claim for refund, audit or similar matter, or the
prosecution or defense of any claim, suit or proceeding relating to any proposed
adjustment of Taxes.
               (ii) Except as otherwise provided in Section 6.6(b)(ii), if
LifePoint and Purchaser disagree as to the matters governed by this Section 6.6,
LifePoint and Purchaser shall promptly consult with each other in an effort to
resolve such dispute. If any such disagreement cannot be resolved within 15 days
after either party asserts in writing that such dispute cannot be resolved, the
Selected Accounting Firm shall act as an arbitrator to resolve such
disagreement. The Selected Accounting Firm’s determination shall be binding and
conclusive, and any expenses relating to the engagement of such Selected
Accounting firm shall be shared equally by LifePoint and Purchaser.
          (e) Post-Closing Audits and Other Proceedings. In the case of any
audit, examination or other proceeding (“Proceeding”) with respect to Taxes for
which LifePoint is or may be liable pursuant to this Agreement (other than a
Proceeding relating to Taxes for a Straddle Period), Purchaser shall promptly
notify LifePoint in writing of any such Proceeding, and Purchaser shall timely
execute or cause to be executed powers of attorney or other documents necessary
to enable LifePoint to take all actions desired by LifePoint with respect to
such Proceeding to the extent such Proceeding may affect the amount of Taxes for
which

57



--------------------------------------------------------------------------------



 



LifePoint is liable pursuant to this Agreement; provided that, in acting on
behalf of the Acquired Entities, LifePoint shall take no position that Purchaser
determines will result in any negative Tax consequence to Purchaser or the
Acquired Entities after the Effective Time. LifePoint shall have the sole right
to control any such Proceedings, (including any Proceedings to initiate claims
for refunds of or credits with respect to any Taxes for which LifePoint is
liable pursuant to this Agreement and that LifePoint believes are available)
including the right to initiate any claim for refund or credit, file any amended
Return or take any other action that it deems appropriate with respect to such
Taxes (or refunds or credits). All costs and expenses incurred in connection
with any such Proceeding shall be borne by LifePoint, and Purchaser and the
Acquired Entities shall be reimbursed by LifePoint for any and all reasonable
direct costs and expenses incurred by them in connection with such Proceeding.
Any settlement of a Proceeding shall be made subject to Purchaser’s prior
written consent. In the event that Purchaser’s consent is withheld, Purchaser
will assume the control, costs and expenses of the Proceeding. If such
Proceeding is ultimately resolved by payment of an amount in excess of the
amount in the original settlement proposal (or receipt of a refund in an amount
less than the amount in the original settlement proposal), Purchaser will pay
the amount of such excess (or shall pay LifePoint the amount of such refund
shortfall). If such Proceeding is ultimately resolved by payment of an amount
less than the amount of the original settlement proposal (or a refund or credit
in an amount greater than the original settlement proposal), LifePoint will
reimburse Purchaser for its costs and expenses to the extent of such difference.
Notwithstanding the foregoing, (i) LifePoint shall control all Proceedings in
connection with any Tax claim relating to Taxes of any Acquired Entity for a
Straddle Period and (ii) Purchaser shall control any Tax claim that would
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operation of Purchaser or the Acquired
Entities for any taxable periods ending after the Closing Date, excluding a
Straddle Period addressed in 6.6(e)(i).
          (f) Timing Adjustments. In the event that a final determination (which
shall include the execution of a Form 870-AD or successor form) results in a
timing difference (e.g., an acceleration of income or delay of deductions) that
would increase LifePoint’s liability for Taxes pursuant to Article VI or results
in a timing difference (e.g., an acceleration of deductions or delay of income)
that would increase Purchaser’s liability for Taxes pursuant to Article VI,
LifePoint or Purchaser, as the case may be, shall promptly make payments to
Purchaser or LifePoint as and when Purchaser or LifePoint, as the case may be,
actually realizes any Tax benefits as a result of such timing difference (or
under such other method for determining the present value of any such
anticipated Tax benefits as agreed to by the parties). Such Tax benefit for
federal, state and local income tax purposes shall be computed for any year
using Purchaser’s or LifePoint’s, as the case may be, actual tax liability.
          (g) Parties Agree to Act in Good Faith. LifePoint and Purchaser agree
to act in good faith in accordance with Section 47-1-203 of the Tennessee Code
Annotated in taking any actions pursuant to this Section 6.6.
          (h) Effectiveness of Section 6.6. The provisions of this Section 6.6
shall not become effective until the Effective Time. Prior to such time, the
provisions of Section 6.7 of the SPA will govern the subject matter of this
Section 6.6.

58



--------------------------------------------------------------------------------



 



     6.7 Tax Elections and Allocations.
          (a) Reserved.
          (b) Purchaser and LifePoint each agree to take any and all actions at
or prior to Closing as the other shall reasonably request a reasonable time
prior to Closing to help the other effectuate a like-kind exchange of the Real
Property pursuant to Section 1031 of the Code, and/or Revenue Procedure 2000-37
(governing reverse like-kind exchanges), including, without limitation (i)
entering into a like-kind exchange trust agreement authorized by a “qualified
intermediary” or a qualified exchange accommodation arrangement authorized with
a “qualified exchange titleholder”, if necessary, (ii) paying the Purchase Price
to the qualified intermediary to acquire the replacement property in accordance
with the instructions of the qualified intermediary or to the qualified exchange
titleholder in accordance with the instructions of the qualified exchange
titleholder, as applicable, and (iii) assigning this Agreement or a portion
thereof to one or more Affiliates of the Acquired Entities or entering into a
separate agreement for the purchase of Real Property with one or more Affiliates
of the Acquired Entities in order to effectuate a like-kind exchange; provided,
however, that in no event shall Purchaser be required to take title to any real
property other than the Real Property; provided, further, neither LifePoint nor
Purchaser shall be required to incur any additional expenses or liability in
order to effectuate the like-kind exchange, and the like-kind exchange shall not
delay the Closing. LifePoint and Purchaser each agree to pay the other an amount
equal to all additional third party costs and expenses incurred by the other as
a result of effectuating the transactions contemplated hereby in the manner
contemplated by this Section 6.7(b) (including such costs incurred in connection
with the negotiation of the like-kind exchange trust agreement or the qualified
exchange accommodation agreement contemplated hereby, including, without
limitation, the reasonable fees and expenses of the other’s agents,
representatives, accountants and counsel). Any such amounts shall be paid
promptly upon receipt of evidence of such costs and expenses. LifePoint and
Purchaser each also agree to indemnify, defend and hold Purchaser harmless from
and against any and all claims and other liabilities of any kind arising with
regard to Section 6.7(b). Notwithstanding anything to the contrary provided
herein, neither Purchaser nor LifePoint makes any representations or warranties
as to the tax treatment for the transaction contemplated in this Section 6.7(b)
or the ability of the transaction contemplated to qualify for like-kind exchange
treatment pursuant to Section 1031 of the Code. In no event shall either party
be released from any liability under this Agreement by reason of structuring the
transaction as a like-kind exchange as contemplated by this Section 6.7(b).
          (c) Purchase Price Allocation. The parties agree that Purchaser shall
prepare a preliminary allocation of the Purchase Price (and all other
capitalized costs) among the Shares of an Acquired Entity which is not a
disregarded entity for federal income tax purposes and among the assets of any
Acquired Entity (“Purchased Assets”) to the extent that sale of such Acquired
Entity is treated as sale of assets to Purchaser for tax purposes (“Tax
Allocation”). The Tax Allocation among the Purchased Assets shall be made in
accordance with Code Section 1060 and the Treasury Regulations thereunder (and
any similar provisions of state, local or foreign law, as appropriate).
Purchaser shall deliver its preliminary Tax Allocation to LifePoint within one
hundred twenty (120) Business Days after the Closing Date, and LifePoint shall
have thirty (30) Business Days after receiving the preliminary Tax Allocation
(“Seller’s Review Period”) to object to the preliminary Tax Allocation. If
LifePoint timely raises any such

59



--------------------------------------------------------------------------------



 



objections, Purchaser and LifePoint will attempt to resolve such objections in
good faith; provided, however, that if Purchaser and LifePoint are unable to
resolve such issues within thirty (30) Business Days after the end of Seller’s
Review Period, then either Purchaser or LifePoint may elect, by written notice
to the other, to have the objections resolved by the Selected Accounting Firm,
whose decision shall be binding on the parties in the absence of manifest error.
If LifePoint fails to object to the preliminary Tax Allocation within the
Seller’s Review Period, then such preliminary Tax Allocation shall be deemed
acceptable to LifePoint, and such preliminary Tax Allocation shall be binding
upon the parties, unless Purchaser in good faith determines that adjustments are
necessary and so notifies LifePoint in writing of such adjustment(s). If
Purchaser notifies LifePoint of any adjustment(s), then LifePoint shall have the
right to object to the adjustment(s) by giving written notice of objection to
Purchaser within ten (10) Business Days after receipt of Purchaser’s notice of
adjustment(s). Purchaser and LifePoint will attempt to resolve such objections
in good faith within ten (10) Business Days after Purchaser receives LifePoint’s
notice of objection; provided, however, that if Purchaser and LifePoint are
unable to resolve such issues within ten (10) Business Days, then either
Purchaser or LifePoint may elect, by written notice to the other, to have the
objections resolved by the Selected Accounting Firm, whose decision shall be
binding on the parties in the absence of manifest error. Thereafter, Purchaser,
LifePoint, and their respective Affiliates shall report, act and file Returns
(including, but not limited to Internal Revenue Service Form 8594) in all
respects and for all purposes consistent with such finally determined Tax
Allocation. Neither Purchaser nor LifePoint shall take any position (whether in
audits, Returns, or otherwise) that is inconsistent with such Tax Allocation,
unless required to do so by applicable law. Prior to filing IRS Form 8594 (asset
acquisition statement under Section 1060) with respect to the transactions
described herein, the parties shall provide to each other a true and correct
copy of IRS Form 8594 which each intends to file with respect to the
transactions described herein.
     6.8 Certain National and Regional Contracts. Certain Affiliates of
LifePoint have entered into contracts and/or leases with third parties to
provide equipment, supplies and services on a national or regional basis to
LifePoint and its Affiliates, including certain of the Acquired Entities.
Certain of such contracts and/or leases are listed on Schedule 6.8 (such
contracts and/or leases, the “National Contracts”). At the Closing, at the
option of LifePoint, such Affiliates of LifePoint shall assign to Purchaser or
the Acquired Entities, and Purchaser or the Acquired Entities (as applicable)
shall assume, the rights, benefits and obligations of such Affiliates in, to and
under all or a portion of the National Contracts to the extent they relate to
the Facilities.
     6.9 Cost Reports. From and after the Effective Time, the parties shall
comply with the terms and agreements set forth in Exhibit E.
     6.10 Closing Conditions. After LifePoint’s exercise of the Unwind Right,
Purchaser will use its best efforts to cause the conditions set forth in
Article VIII hereof to be satisfied as soon as reasonably practicable, but in
all circumstances prior to the Closing Date.
     6.11 Insurance Arrangements. If LifePoint or its Affiliates maintain a West
Virginia physician malpractice insurance program as of the time LifePoint sends
the Unwind Notice, LifePoint shall, or shall cause a LifePoint Affiliate to,
offer to the Acquired Entities and HCA shall, or shall cause an HCA Affiliate to
assume, the physician malpractice insurance coverage on the following terms and
conditions:

60



--------------------------------------------------------------------------------



 



     (a) HCA shall cause its captive insurance company to execute a Reinsurance
Agreement with LifePoint’s captive insurance company that would transfer risk to
the HCA captive insurance company for all staff physician claims reported after
the Effective Time. This agreement will provide for: (i) crediting to the HCA
captive insurance company all unearned premiums on policies in force at the
Effective Time; (ii) flow of funds for premiums received after the Effective
Time from Lexington Insurance Company (or other then applicable insurance
companies that issue policies to the staff physicians under the physician
malpractice program) to the LifePoint captive insurance company to the HCA
captive insurance company; and (iii) the provision by HCA’s captive insurance
company of a letter of credit as needed for collateral on the program.
     (b) HCA shall execute a Services Agreement which will spell out specific
duties of HCA and LifePoint with regard to the program.
     (c) The form of the Services and Reinsurance Agreements will be based in
all material respects on the Services and Reinsurance Agreements entered into
upon the Initial Closing Date (except that everywhere LifePoint appears, it is
to be changed to HCA and anywhere a LifePoint Affiliate appears it is to be
changed to an HCA Affiliate and vice versa) and shall be on terms not
inconsistent with the foregoing provisions of this Section 6.11.
     6.12 HCA Joinder Conveyance. If the CON Challenges continue when there has
been an agreement by LifePoint to make a Disposition, at LifePoint’s request,
HCA agrees to enter into a commercially reasonable arrangement to assure the
purchaser of such assets or operations and all applicable Governmental
Authorities (a) that HCA is in agreement with the transaction insofar as this
Agreement or applicable Law gives HCA any interest in the applicable assets or
operations, and (b) that there is no reason for any Governmental Authority to
delay issuance of a CON to a third party purchaser of any Hospital (or the
related Acquired Entity) because of uncertainty (caused by the CON Challenges)
relating to the CONs issued to LifePoint.
     6.13 PIP; Transition Patients; Government Patient Receivables; and
Misdirected Payments.
     (a) PIP. (i) If Purchaser or any of its Affiliates (including, after giving
effect to the Closing, the Acquired Entities) receives any PIP from the Medicare
program associated with the operations of the Hospitals relating solely to
periods that begin and end during the Holding Period, Purchaser will pay
LifePoint an amount equal to such PIP received by Purchaser or its Affiliates.
If Purchaser or any of its Affiliates (including, after giving effect to the
Closing, the Acquired Entities) receives any PIP from the Medicare program
associated with the operations of the Hospitals relating to both the Holding
Period and to periods before or after the Holding Period, Purchaser will pay
LifePoint an amount equal to the PIP actually received by Purchaser or its
Affiliates for such period multiplied by a fraction, the numerator of which
shall be the total number of days during the Holding Period attributable to such
PIP and the denominator of which shall be the total number of days attributable
to such PIP.
     (ii) If LifePoint or any of its Affiliates receives any PIP from the
Medicare program associated with the operations of the Hospitals relating solely
to periods either (A) ending prior to the SPA Effective Time or (B) beginning
after the Effective Time, LifePoint will pay

61



--------------------------------------------------------------------------------



 



Purchaser an amount equal to such PIP received by LifePoint or its Affiliates.
If LifePoint or any of its Affiliates receives any PIP from the Medicare program
associated with the operations of the Hospitals relating to both the Holding
Period and to periods before or after the Holding Period, LifePoint will pay
Purchaser an amount equal to the PIP actually received by LifePoint or its
Affiliates for such period multiplied by a fraction, the numerator of which
shall be the total number of days other than days during the Holding Period
attributable to such PIP and the denominator of which shall be the total number
of days attributable to such PIP.
     (b) Payments on SPA Transition Patient Receivables. To appropriately
allocate payments received by LifePoint, Purchaser or their respective
Affiliates with respect to SPA Transition Services provided to SPA Transition
Patients, the parties agree as follows:
     (i) To the extent LifePoint and its Affiliates have not prepared
“Transition Patient Receivables” (as defined in the SPA) as of the Effective
Time with respect to services provided by any of the Acquired Entities,
Purchaser will cause the Acquired Entities to prepare claims for the SPA
Transition Patients following their discharge from the Facilities (the accounts
receivable resulting from such claims, whether prepared pursuant to Section 6.14
of the SPA or pursuant to this Section 6.13, the “SPA Transition Patient
Receivables”).
     (ii) If Purchaser or any of its Affiliates receives any payments on any SPA
Transition Patient Receivable, Purchaser will pay LifePoint an amount equal to
(x) the payments (including deposits, deductibles and co-payments paid, whether
received by Purchaser or LifePoint) with respect to the applicable SPA
Transition Patient Receivable multiplied by a fraction, the numerator of which
shall be the total charges for the SPA Transition Services provided to the
applicable SPA Transition Patient during the Holding Period, and the denominator
of which shall be the sum of the total charges of the SPA Transition Services
provided to the applicable SPA Transition Patient prior to and after the SPA
Effective Time (including charges for medicine, drugs and supplies), minus (y)
any deposits, deductibles or co-payments paid by the applicable SPA Transition
Patient during the Holding Period and included in the Excluded Assets.
     (iii) If LifePoint or any of its Affiliates receives any payments on any
SPA Transition Patient Receivable, LifePoint will pay HCA an amount equal to
(x) the payments (including deposits, deductibles and co-payments paid, whether
received by Purchaser or LifePoint) with respect to the applicable SPA
Transition Patient Receivable multiplied by a fraction, the numerator of which
shall be the total charges for the SPA Transition Services provided to the
applicable SPA Transition Patient prior to the SPA Effective Time, and the
denominator of which shall be the sum of the total charges of the SPA Transition
Services provided to the applicable SPA Transition Patient prior to and after
the SPA Effective Time (including charges for medicine, drugs and supplies),
minus (y) any deposits, deductibles or co-payments paid by the applicable SPA
Transition Patient (A) prior to the SPA Effective Time and included in the
“Excluded Assets” (as defined in the SPA), or (B) and not included in the
Excluded Assets, or (C) after the Effective Time.
     (c) Payments on Transition Patient Receivables. To appropriately allocate
payments received by Purchaser or its Affiliates (including, after giving effect
to the Closing, the Acquired Entities) with respect to Transition Services
provided to Transition Patients, Purchaser will cause the Acquired Entities to
prepare claims (the accounts receivable resulting from such claims, the

62



--------------------------------------------------------------------------------



 



“Transition Patient Receivables”) for the Transition Patients following their
discharge from the Facilities. If Purchaser or any of its Affiliates receives
any payments on any Transition Patient Receivable, Purchaser will pay LifePoint
an amount equal to (x) the payments (including deposits, deductibles and
co-payments paid, whether received by Purchaser or LifePoint) with respect to
the applicable Transition Patient Receivable multiplied by a fraction, the
numerator of which shall be the total charges for the Transition Services
provided to the applicable Transition Patient during the Holding Period, and the
denominator of which shall be the sum of the total charges of the Transition
Services provided to the applicable Transition Patient prior to, during and,
after the Holding Period (including charges for medicine, drugs and supplies),
minus (y) any deposits, deductibles or co-payments paid by the applicable
Transition Patient during the Holding Period and included in the Excluded
Assets. If LifePoint receives any payments on the Transition Patient Receivables
(other than payments from Purchaser in accordance with this Section 6.13(c) or
payments of deposits, deductibles or co-payments), LifePoint will deliver such
misdirected payments to Purchaser in accordance with Section 6.13(g) and
Purchaser will allocate such payments in accordance with this Section 6.13(c).
     (d) Split Bill SPA Transition Patients. Notwithstanding the provisions of
Section 6.13(b), to the extent a third party payor requires the parties to
submit split bills for SPA Transition Patients (i.e., a bill for the portion of
the SPA Transition Services provided prior to the SPA Effective Time and a
separate bill for the portion of the SPA Transition Services provided after the
SPA Effective Time), (i) the provisions of Section 6.13(b) will not apply to
billing and collection for such SPA Transition Services, (ii) Purchaser will be
responsible for billing and collection for all such pre-SPA Effective Time
Transition Services (and, as provided in the SPA, such accounts receivable for
such SPA Transition Services will be “Excluded Assets” under the SPA), and
(iii) LifePoint will be responsible for billing and collection for all such
post-SPA Effective Time SPA Transition Services provided during the Holding
Period (and the accounts receivable for such Holding Period SPA Transition
Services will be Excluded Assets under this Agreement).
     (e) Split Bill Transition Patient Receivables. Notwithstanding the
provisions of Section 6.13(c), to the extent a third party payor requires the
parties to submit split bills for Transition Patients (i.e., a bill for the
portion of the Transition Services provided prior to the Effective Time and a
separate bill for the portion of the Transition Services provided after the
Effective Time), (i) the provisions of Section 6.13(c) will not apply to billing
and collection for such Transition Services, (ii) LifePoint will be responsible
for billing and collection for all such pre-Effective Time Transition Services
provided during the Holding Period (and the accounts receivable for such
Transition Services will be Excluded Assets under this Agreement), and (iii)
Purchaser will be responsible for billing and collection for all such
post-Effective Time Transition Services (and the accounts receivable for such
Transition Services will not be Excluded Assets under this Agreement).
     (f) Government Patient Receivables. On or before Closing, LifePoint will
cause the Acquired Entities to establish a “lock box” at a financial institution
selected by LifePoint and reasonably acceptable to Purchaser. After the Closing,
Purchaser will cause the Acquired Entities to deposit in such lock box all cash,
checks, drafts or similar items of payment received after the Effective Time
with respect to the Government Patient Receivables. Purchaser hereby assigns all
such amounts deposited into the lock box to LifePoint in full satisfaction of

63



--------------------------------------------------------------------------------



 



Purchaser’s obligation in Exhibit F hereto to transfer to LifePoint an amount
equal to the value of the Government Patient Receivables. After the Effective
Time, “lock box” arrangements established pursuant to Section 6.14 of the SPA
with respect to the “Government Patient Receivables” at the Facilities may be
terminated.
     (g) Misdirected Payments. In addition to the other payments contemplated by
this Section 6.13 (or elsewhere in this Agreement), (i) if Purchaser or any of
its Affiliates receives any amount from patients or third-party payors which
relate to services rendered by the Acquired Entities during the Holding Period,
Purchaser will remit such amount to LifePoint within ten days of receiving such
amount; and (ii) if LifePoint or any of its Affiliates receives any amount from
patients or third-party payors which relate to services rendered by the Acquired
Entities other than during the Holding Period LifePoint will remit such amount
to Purchaser within ten days of receiving such amount.
     (h) Payments to Purchaser. LifePoint will make all payments it is required
to make to Purchaser pursuant to this Section 6.13 within ten days following the
day LifePoint receives such payments by depositing such amounts into an account
specified in writing by Purchaser.
     (i) Payments to LifePoint. Purchaser will make all payments it is required
to make to LifePoint pursuant to this Section 6.13 within ten days following day
Purchaser receives such payments by depositing such amounts into an account
specified in writing by LifePoint.
     (j) Resolution of Disputes. If any party disputes the amount of payment
required to be made pursuant to this Section 6.13, (i) the parties will
negotiate in good faith to resolve such dispute, and (ii) if the parties are
unable to resolve such dispute within 45 days after the underlying claim is
made, then on five business days notice to the other party, either party may
submit the dispute to the Selected Accounting Firm and such dispute will be
resolved in accordance with the procedures of Section 2.2(d).
     (k) Effectiveness of Section 6.13. The provisions of this Section 6.13
shall not become effective until the Effective Time. Prior to such time, the
provisions of Section 6.14 of the SPA will govern the subject matter of this
Section 6.13. Additionally, as contemplated by Section 10.1(b), this
Section 6.13 will not be applicable to the Clinch Valley Entities or any of the
Initial Acquired Entities that has been the subject of a Disposition or a Deemed
Disposition (or an Initial Facility that has been the subject of a Disposition
or a Deemed Disposition); the provisions of Section 6.14 of the SPA shall
survive the closing of the transactions contemplated hereby for such Initial
Acquired Entities and Initial Facilities.
ARTICLE VII
CONDITIONS TO OBLIGATIONS OF PURCHASER
     Subject to Section 2.5 above, except as may be waived in writing by
Purchaser, the obligations of Purchaser to purchase the Acquired Company
Ownership Interests and the Related Company Ownership Interests and to
consummate the transactions contemplated hereby on the Closing Date shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions:

64



--------------------------------------------------------------------------------



 



     7.1 Representations and Warranties.
          (a) All representations and warranties of LifePoint set forth in
Sections 3.2(b), 3.2(c), 3.2(d), 3.2(g), 3.2(h), 3.2(i), 3.3(b), 3.3(c), 3.3(d),
3.3(f), 3.3(g) and 3.3(h) and in the first sentence of Section 3.13(a) shall be
true and correct as of the Closing Date in each case as if made on and as of the
Closing Date.
          (b) If the effect of any failure or alleged failure of a
representation or warranty of LifePoint to be true and correct can be remedied
by LifePoint through the payment of money or the giving of an absolute first
dollar indemnity to Purchaser and/or an Affiliate of Purchaser, and LifePoint
pays such money or gives such an indemnity, the related failure or alleged
failure shall be deemed waived by Purchaser.
          (c) For the avoidance of doubt, (i) Purchaser agrees that Purchaser
shall not be excused from consummating the transactions contemplated by this
Agreement based on the failure or alleged failure of any representation or
warranty made by LifePoint to be true except to the extent provided in clause
(a), above, (ii) Purchaser will not assert the failure or alleged failure of any
representation or warranty made by LifePoint to be true as a basis for not
consummating the transactions contemplated by this Agreement unless the
representations set forth in Sections 3.2(b), 3.2(c), 3.2(d), 3.2(g), 3.2(h),
3.2(i), 3.3(b), 3.3(c), 3.3(d), 3.3(f), 3.3(g) and 3.3(h) and in the first
sentence of Section 3.13(a) are not true and correct in all respects, and
(iii) except for the conditionality provided by this Article VII, the sole
remedy of Purchaser for any failure of a representation and warranty made by
LifePoint to be true and correct is to be indemnified as and to the extent set
forth in Article IX.
     7.2 Compliance with Agreement. On and as of the Closing Date, LifePoint
shall have performed and complied with each covenant and agreement required by
this Agreement to be performed and complied with by it on or before the Closing
Date; provided that this condition will be deemed to be satisfied unless both
(a) Purchaser shall have given LifePoint written notice of such failure to
perform or comply and LifePoint shall not have cured such failure to perform or
comply within 30 days after receipt of such notice and (b) the respects in which
such covenants and obligations have not been performed would reasonably be
expected to have had a Business Material Adverse Effect. For the avoidance of
doubt, Purchaser agrees that (i) Purchaser shall not be excused from
consummating the transactions contemplated by this Agreement based on
LifePoint’s failure or alleged failure to have performed and complied with each
covenant and agreement required by this Agreement to be performed by LifePoint
on or before the Closing Date except as provided in clauses (a) and (b), above,
(ii) Purchaser will not assert the failure or alleged failure of LifePoint to
have performed and complied with each such covenant and requirement except as
provided in clauses (a) and (b), above, and (iii) except for the conditionality
provided by this Article VII, the sole remedy of Purchaser for any failure of
LifePoint to perform or comply with any such covenant or requirement is to be
indemnified as and to the extent set forth in Article IX. In no event shall any
dispute over a reduction in the Purchase Price based on the failure or alleged
failure of LifePoint to comply with any such covenant or agreement delay or
postpone the Closing.

65



--------------------------------------------------------------------------------



 



     7.3 Closing Certificates. LifePoint shall have delivered to Purchaser a
certificate, dated as of the Closing Date certifying the fulfillment of the
conditions specified in Sections 7.1 and 7.2 signed on behalf of LifePoint by a
Vice President thereof.
     7.4 Secretary’s Certificates. At the Closing, Purchaser shall have received
copies of the following, in each case certified as of the Closing Date by a
Secretary or an Assistant Secretary of LifePoint:
          (a) resolutions of the respective boards of directors or governing
boards of LifePoint and Seller Group (and to the extent required by law or their
Constituent Documents, shareholder or other equity holders) authorizing the
execution, delivery and performance of this Agreement and the other agreements
that LifePoint or Seller Group are required to execute and deliver pursuant to
the terms of this Agreement; and
          (b) the signature and incumbency of the respective officers of
LifePoint and Seller Group authorized to execute and deliver this Agreement and
the other agreements and certificates that LifePoint or Seller Group is required
to deliver on or before the Closing Date pursuant to this Agreement.
     7.5 Reserved.
     7.6 Services Agreements. With respect to any Services Agreements between
Purchaser and LifePoint or their Affiliates with respect to the Facilities or
the Acquired Entities, from and after the Effective Time, LifePoint and its
Affiliates shall be deemed released from any guaranties or continuing
obligations with respect thereto.
     7.7 Good Standing Certificates. At the Closing, LifePoint shall have
delivered to Purchaser good standing certificates issued with respect to each of
the Acquired Entities issued by the Secretary of State of the relevant entity’s
state of organization and qualification. Each such good standing certificate
shall be dated as of a date that is not more than 60 days prior to the Closing
Date.
     7.8 Title Work and Surveys.
          (a) Title Work and Surveys. Within 30 days of the date of LifePoint’s
delivery of the Unwind Notice, LifePoint shall cause to be furnished to
Purchaser Title Work and Surveys for the Real Property (which, in the case of
Real Property that was included in the “Real Property” (as defined in the SPA)
as of the SPA Effective Time, may be updates of the Title Work and Surveys
delivered to LifePoint pursuant to the SPA), in each case showing good and
marketable fee simple or leasehold title in the Acquired Entities and disclosing
no Encumbrances other than the Permitted Encumbrances. Such Title Work and
Surveys shall be prepared in accordance with the terms and requirements set
forth in the SPA for the original Title Work and Surveys delivered to LifePoint
pursuant to the SPA. Purchaser and LifePoint shall each pay one-half (1/2) the
costs and expenses of obtaining the updated Title Work and Surveys.
          (b) Title Policies. At the Closing, LifePoint will cause to be
furnished to Purchaser a pro forma of a then current ALTA Form Owner’s Title
Policy or Leasehold Policy, as applicable, (the “Title Policy”) for any Real
Property acquired since the Initial Closing issued

66



--------------------------------------------------------------------------------



 



by the title insurance company providing the Title Work (the “Title Company”).
The Title Policies shall be issued as of the Closing Date in an amount equal to
the portion of the Purchase Price being allocated to such portion of the Real
Property and shall insure to the applicable Acquired Entity good and marketable
fee simple or leasehold title, as the case may be, to such Real Property,
subject only to the (i) Permitted Encumbrances and (ii) taxes for the then
current and subsequent years “not yet due and payable.” The Title Policy shall
have all standard and general exceptions deleted so as to afford full “extended
form coverage” as permitted by applicable State title insurance regulations and
shall contain such endorsements as were provided with the Title Policies
delivered in connection with the Initial Closing or their current equivalent,
including without limitation, a so-called non-imputation endorsement. LifePoint
and its Affiliates shall execute such certificates and affidavits as may be
reasonably necessary in connection with the issuance of the Title Policies as
described in this Section 7.8(b). LifePoint and Purchaser shall each pay
one-half (1/2) of all premiums, costs and expenses of the Title Policies. In
lieu of providing such Title Policies, LifePoint may provide evidence reasonably
satisfactory to Purchaser that the applicable Acquired Entity already has such
insurance.
     7.9 Books. LifePoint shall have delivered to Purchaser the original
corporate minute books of each Acquired Entity including true and complete
copies of the Constituent Documents of each Acquired Entity and other records
included in the Business.
     7.10 Miscellaneous. LifePoint shall have executed and delivered all
necessary documentation and taken all action necessary to cause each relevant
domain name registrar to transfer or register in the name of Purchaser all
internet domain names owned, used or registered by or for Seller Group, Acquired
Entities or their Affiliates and used primarily in connection with the Business.
     7.11 Resignations. LifePoint will cause to deliver to Purchaser the
original resignations set forth in Section 5.12 above.
     7.12 Post-Signing Breaches of Representations and Warranties.
          (a) As of the Closing, there shall not be one or more material
breaches of representations or warranties of LifePoint set forth in this
Agreement that are not qualified as to “materiality” or similar qualifiers for
which (i) Purchaser has given LifePoint written notice, (ii) for which the
aggregate amount of Damages resulting from such breaches exceeds 0.3%
(three-tenths of one percent) of the Purchase Price, and (iii) for which
LifePoint has not agreed to indemnify Purchaser for Damages resulting from such
breach from the first dollar of Damages without regard to the limitations set
forth in Section 9.4(a)(i)); provided, however, that in determining the
aggregate amount of the Damages resulting from such breaches, no Damages that
arise out of or relate to any such breach will be included in such calculation
to the extent LifePoint otherwise has full economic responsibility pursuant to
this Agreement; and provided further, however, that in the event Purchaser is
required to disregard this Closing condition pursuant to Section 2.5, LifePoint
will be deemed to have waived the indemnification limitations under Section
9.4(a)(i) with respect to the applicable issue.
          (b) As of the Closing, there shall not be any breaches of
representations or warranties of LifePoint set forth in this Agreement that are
qualified as to “materiality” or similar

67



--------------------------------------------------------------------------------



 



qualifiers for which (i) Purchaser has given LifePoint written notice, and
(ii) for which LifePoint either (A) has not agreed to indemnify Purchaser for
Damages resulting from such breach from the first dollar of Damages without
regard to the limitations set forth in Section 9.4(a)(i)), or (B) does not
otherwise have full economic responsibility pursuant to this Agreement;
provided, however, that in the event Purchaser is required to disregard this
Closing condition pursuant to Section 2.5, LifePoint will be deemed to have
waived the indemnification limitations under Section 9.4(a)(i) with respect to
the applicable issue and assumed full economic responsibility for such matter.
     7.13 Damage, Destruction or Loss.
          (a) If any non-material damage, destruction or loss is known to have
occurred after the SPA Effective Time and prior to the Effective Time with
respect to any assets of any Hospital Group, at the Effective Time, LifePoint
shall pay or assign to Purchaser (i) all insurance proceeds previously paid to
LifePoint or its Affiliates arising out of such damage, destruction or loss that
have not been used to repair or replace the damaged, destroyed or lost assets,
(ii) all future insurance proceeds to which LifePoint or its Affiliates is
entitled arising out of such damage, destruction or loss (except to the extent
LifePoint has not been reimbursed through insurance proceeds for its payment of
the cost of repairing or replacing the damaged, destroyed or lost assets), and
(iii) to the extent that such insurance proceeds are limited by a deductible
under such policies, payment of an amount equal to such deductible minus
$100,000 (but if such amount is a negative number, Purchaser will not be
required to reimburse LifePoint for such amount or share any of the insurance
proceeds described in clauses (i) and (ii), above).
          (b) If a material damage, destruction or loss is known to have
occurred prior to the Effective Time with respect to any assets of any Hospital
Group, at the Effective Time, LifePoint shall (i) pay or assign to Purchaser the
insurance proceeds described in clauses (a)(i) and (ii), above, and
(ii) indemnify Purchaser (with first dollar indemnification) for any other
Damages that Purchaser suffers as a result of such damage, destruction or loss.
          (c) LifePoint shall cause any such proceeds pursuant to such insurance
policies in respect of such damage, destruction or loss to be paid to Purchaser.
     7.14 Waiver of Conditions. Purchaser may waive any conditions in writing of
this Article VII to the extent permitted by applicable law. Except as otherwise
provided herein or agreed to by the parties prior to the Closing, the
consequences of any knowing written waiver shall be (a) the elimination of the
waived condition as a valid basis for Purchaser to refuse to close the
transactions contemplated by this Agreement, and (b) the release of LifePoint
from any claim by Purchaser for resulting injuries and Damages with respect to
that waived condition.
     7.15 Restoration of Assets Retained in Consolidated Group. To the extent
(a) any assets (other than current assets) held by the Initial Acquired Entities
as of the SPA Effective Time (or any assets acquired during the Holding Period
to replace such assets) shall have been sold, transferred, or otherwise disposed
of in a transaction with LifePoint or any of its Affiliates as the buyer,
LifePoint or one of its Affiliates continues to own such assets at the Effective
Time), and (c) such assets are, individually or in the aggregate, essential to
the operation of the applicable Acquired Entity or Hospital Group, then at or
prior to the Effective Time, LifePoint

68



--------------------------------------------------------------------------------



 



shall have either (i) caused such assets to be returned to (and title to such
assets vested in) the Acquired Entities, or (ii) caused the applicable Person or
Hospital Group to acquired suitable replacement assets.
     7.16 Consents, Authorizations, Etc. Purchaser shall have obtained
documentation or other evidence reasonably satisfactory to Purchaser that:
          (a) Purchaser has (i) received all required Permits of Governmental
Authorities that Purchaser must as a matter of Law receive prior to Closing in
order to consummate the transactions contemplated herein; and (ii) received
reasonable assurance from the applicable Governmental Authorities that such
Permits as are required to operate the Facilities as operated by LifePoint and
its Affiliates during the Holding Period (other than Permits the failure of
which to obtain would not reasonably be expected to have a Hospital Group
Material Adverse Effect) shall be issued promptly following the Effective Time
and be effective as of the Effective Time;
          (b) All waiting periods under the HSR Act and any similar state Law
shall have expired or been terminated; and
          (c) All of the Acquired Entities that operate Facilities and have
historically participated in the Medicare and/or Medicaid programs will continue
to participate in such programs following the Closing.
     7.17 No Action or Proceeding. On the Closing Date, (a) no valid judgment,
order or decree of any court or other Governmental Authority restraining,
enjoining or otherwise preventing the consummation of this Agreement or the
transactions contemplated hereby shall be outstanding, and (b) no action, suit,
investigation or proceeding brought by any Governmental Authority shall be
pending before any court or other Governmental Authority or threatened in
writing by any Governmental Authority to restrain, enjoin or otherwise prevent
the consummation of this Agreement or any of the transactions contemplated
hereby, which action, suit, investigation or proceeding, in the reasonable
opinion of Purchaser, may result in a decision, ruling or finding that has or
would reasonably be expected to have a material adverse effect on the validity
or enforceability of this Agreement, or on the ability of LifePoint to perform
its obligations under this Agreement.
ARTICLE VIII
CONDITIONS TO OBLIGATIONS OF LIFEPOINT
     Subject to Section 2.5, above, except as may be waived in writing by
LifePoint, the obligations of LifePoint to consummate the transactions
contemplated hereby on the Closing Date shall be subject to the satisfaction on
or prior to the Closing Date of the following conditions:
     8.1 Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct as of the
Closing Date in each case as if made on and as of the Closing Date (except to
the extent such representations and warranties specifically speak as of an
earlier date, in which case as of such date); provided, however, that this
condition will be deemed to be satisfied so long as the failure of such
representations and

69



--------------------------------------------------------------------------------



 



warranties to be true and correct (without regard to any qualifiers with respect
to materiality contained in such representations and warranties) as of the
Closing Date would not reasonably be expected to have a material adverse effect
on Purchaser’s ability to perform its obligations under and consummate the
transactions contemplated by this Agreement.
     8.2 Compliance with Agreement. On and as of the Closing Date, Purchaser
shall have performed and complied with each covenant and agreement required by
this Agreement to be performed and complied with by it on or before the Closing
Date; provided that this condition will be deemed to be satisfied unless both
(a) LifePoint shall have given Purchaser written notice of such failure to
perform or comply and Purchaser shall not have cured such failure to perform or
comply within 30 days after receipt of such notice and (b) the respects in which
such covenants and obligations have not been performed would reasonably be
expected to have a material adverse effect on Purchaser’s ability to perform its
obligations under and consummate the transactions contemplated by this
Agreement. For the avoidance of doubt, LifePoint agrees that (i) LifePoint shall
not be excused from consummating the transactions contemplated by this Agreement
based on Purchaser’s failure or alleged failure to have performed and complied
with each covenant and agreement required by this Agreement to be performed by
Purchaser on or before the Closing Date except as provided in clauses (a) and
(b), above, (ii) LifePoint will not assert the failure or alleged failure of
Purchaser to have performed and complied with each such covenant and requirement
except as provided in clauses (a) and (b), above, and (iii) except for the
conditionality provided by this Article VIII, the sole remedy of LifePoint for
any failure of Purchaser to perform or comply with any such covenant or
requirement is to be indemnified as and to the extent set forth in Article IX.
     8.3 Closing Certificates. Purchaser shall have delivered to LifePoint a
certificate, dated as of the Closing Date and signed on behalf of Purchaser by
the President or a Vice President thereof, certifying the fulfillment of the
conditions specified in Sections 8.1 and 8.2.
     8.4 Secretary’s Certificate. At the Closing, LifePoint shall have received
copies of the following, in each case certified as of the Closing Date by a
Secretary or an Assistant Secretary of Purchaser:
          (a) resolutions of the board of directors of Purchaser (and to the
extent required by law or their Constituent Documents, shareholder or other
equity holders) authorizing the execution, delivery and performance of this
Agreement and the other agreements that Purchaser is required to execute and
deliver pursuant to the terms of this Agreement; and
          (b) the signature and incumbency of the officers of Purchaser
authorized to execute and deliver this Agreement and the other agreements and
certificates that Purchaser is required to deliver on or before the Closing Date
pursuant to this Agreement.
     8.5 Consent, Authorizations, Etc. LifePoint shall have obtained
documentation or other evidence reasonably satisfactory to LifePoint that:
          (a) LifePoint has received all required Permits of Governmental
Authorities that LifePoint must, as a matter of Law, receive prior to the
Closing in order to consummate the transactions herein contemplated; and

70



--------------------------------------------------------------------------------



 



          (b) all waiting periods under the HSR Act and any similar state Law
shall have expired or been terminated.
     8.6 No Action or Proceeding. On the Closing Date, (a) no valid judgment,
order or decree of any court or other Governmental Authority restraining,
enjoining or otherwise preventing the consummation of this Agreement or the
transactions contemplated hereby shall be outstanding, and (b) no action, suit,
investigation or proceeding brought by any Governmental Authority shall be
pending before any court or other Governmental Authority or threatened in
writing by any Governmental Authority to restrain, enjoin or otherwise prevent
the consummation of this Agreement or any of the transactions contemplated
hereby, which action, suit, investigation or proceeding, in the reasonable
opinion of LifePoint, may result in a decision, ruling or finding that has or
would reasonably be expected to have a material adverse effect on the validity
or enforceability of this Agreement or on the ability of Purchaser to perform
its obligations under this Agreement.
     8.7 Good Standing Certificate. At the Closing, Purchaser shall have
delivered to LifePoint a good standing certificate issued with respect to
Purchaser by the Secretary of State of Purchaser’s state of incorporation. Such
good standing certificate shall be dated as of a date that is not more than
60 days prior to the Closing Date.
     8.8 Constituent Documents. Purchaser shall have delivered to LifePoint true
and complete copies of Purchaser’s Constituent Documents.
     8.9 Waiver of Conditions. LifePoint may waive any conditions in writing of
this Article VIII to the extent permitted by applicable law. Except as otherwise
provided herein or agreed to by the parties prior to the Closing, the
consequences of any knowing written waiver shall be (a) the elimination of the
waived condition as a valid basis for LifePoint to refuse to close the
transactions contemplated by this Agreement, and (b) the release of Purchaser
from any claim by LifePoint for resulting injuries and Damages with respect to
that waived condition.
ARTICLE IX
INDEMNIFICATION
     9.1 Survival. Except as otherwise provided in this Article IX, (a) each
representation and warranty contained in Articles III and IV shall survive the
Closing for sixteen months after the Closing Date, provided that the
representations and warranties contained in (i) Section 3.12 (ERISA), 3.13
(Government Program Participation), 3.14 (Taxes) and 3.18 (Environmental
Conditions) shall survive the Closing for a period of six years and (ii)
Sections 3.2(c), 3.2(d), 3.3(d) and 3.3(e) shall survive until the expiration of
the applicable statute of limitations, and (b) covenants in this Agreement shall
survive the Closing. The period from the date hereof until the last date on
which a representation, warranty, covenant or other obligation survives pursuant
to this Section 9.1 shall be known as the “Survival Period.” No party, affiliate
of any party, nor any shareholder, director, officer, employee, or affiliate of
any of the foregoing shall incur any liability whatsoever as a result of any
inaccuracy in or breach of any applicable representation or warranty, except for
indemnification obligations pursuant to this Article IX with respect to those
inaccuracies, breaches, or failures as to which written notice of which has been
received prior to the expiration of the applicable Survival Period.

71



--------------------------------------------------------------------------------



 



     9.2 Indemnification by LifePoint. Subject to the provisions of this Article
IX, LifePoint shall indemnify and hold harmless Purchaser, any Affiliate of
Purchaser, and the respective officers, directors, shareholders, employees,
agents and representatives of Purchaser and its Affiliates (each, a “Purchaser
Indemnitee”) from and after the Effective Time, from and against any Damages
actually incurred by such Purchaser Indemnitee as a result of:
          (a) the Excluded Assets and Excluded Contracts;
          (b) any inaccuracy in any of the representations and warranties made
herein by LifePoint;
          (c) any breach of any of the covenants or agreements made herein by
LifePoint;
          (d) any Encumbrance of any landlord, carrier, warehouseman, mechanic
or materialman and any like Encumbrance existing at the Closing and arising in
the ordinary course of business for sums that are not delinquent or which are
being contested in good faith through appropriate proceedings; and
          (e) any LifePoint Excluded Liabilities; provided that nothing herein
shall relieve HCA of its indemnification obligations pursuant to Section 9.3.
Notwithstanding the foregoing, the sole recourse of a Purchaser Indemnitee for
any and all Damages relating to or arising from a breach of any of the covenants
or agreements contained in Sections 3.14 or 6.6, to the extent that they relate
to Taxes, shall be controlled by the provisions of Section 9.5.
     9.3 Indemnification by Purchaser. Subject to the provisions of this Article
IX, Purchaser shall indemnify and hold harmless LifePoint, Seller Group, any
Affiliate of LifePoint or Seller Group, and the respective officers, directors,
shareholders, employees, agents and representatives of LifePoint, Seller Group
and their respective Affiliates (each a “Seller Indemnitee”) from and after the
Effective Time from and against any Damages actually incurred by such Seller
Indemnitee as a result of:
          (a) any inaccuracy in any of the representations and warranties made
herein by Purchaser;
          (b) any breach of any of the covenants or agreements made herein by
Purchaser;
          (c) any HCA Excluded Liabilities; provided that nothing herein shall
relieve LifePoint of its indemnification obligations pursuant to Section 9.2.;
and
          (d) any Claims, actions, suits or proceedings arising out of any
post-Closing obligation or action on the part of the Acquired Entities under any
Contract which is not an Excluded Contract or Excluded Liability.

72



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the sole recourse of a Seller Indemnitee for any
and all Damages relating to or arising from a breach of any of the covenants or
agreements contained in Sections 3.14 or 6.6, to the extent that they relate to
Taxes, shall be controlled by the provisions of Section 9.5.
     9.4 Additional Provisions.
          (a) Notwithstanding anything in this Article IX to the contrary, the
rights of the parties to be indemnified and held harmless under this Agreement
shall be limited as follows:
               (i) No claims for indemnity by a Purchaser Indemnitee for any
inaccuracy in a representation or warranty (other than for breach of
Section 3.2, 3.3, 3.4, 3.5, 3.12(b) or 3.21, which shall each be indemnified
from the first dollar of Damages) made in this Agreement by LifePoint shall be
made unless and until the aggregate dollar amount of all such Claims exceeds
six-tenths of one percent (0.6%) of the Purchase Price, in which case LifePoint
shall be obligated to indemnify, defend and hold harmless the Purchaser
Indemnitee for all Damages above and beyond such amount (excluding the initial
six-tenths of one percent (0.6%) of the Purchase Price) provided that
materiality qualifications (and the like) will not be taken into account in
determining the magnitude of the damages occasioned by a breach for purposes of
calculating the amount of Damages.
               (ii) The maximum aggregate liability of LifePoint for Claims
pursuant to Sections 9.2 (b) and (c) shall be limited to the Purchase Price.
               (iii) The maximum aggregate liability of HCA for Claims pursuant
to Sections 9.3 (a) and (b) shall be limited to the Purchase Price.
          (b) The liability of a party with respect to any claim for indemnity
by an Indemnitee pursuant to this Article IX shall be offset dollar for dollar
by (i) any insurance proceeds received by such Indemnitee after the Effective
Time in respect of the Damages involved, (ii) any positive Tax effect actually
recognized by the Indemnitee in respect of the Damages involved, and (iii) any
other recovery made by such Indemnitee from any third party on account of the
Damages involved.
     9.5 Tax Indemnification.
          (a) LifePoint shall indemnify, defend and hold Purchaser and the
Acquired Entities harmless from and against any and all Damages for Taxes
imposed on or with respect to any Acquired Entity for a LifePoint Tax Period
(including, without limitation, any Taxes imposed on any Acquired Entity as a
result of having been a member of the LifePoint Affiliated Group under Treas.
Reg. Section 1.1502-6 or any similar provision of state, local or foreign law,
and also including any Tax liability for a LifePoint Tax Period with respect to
any Acquired Entity as a transferee or successor, by contract, law or equity).
Notwithstanding the foregoing, LifePoint shall not indemnify, defend or hold
harmless Purchaser and the Acquired Entities from and against any and all
Damages for Taxes attributable to (i) any Taxes for which Purchaser is obligated
to pay pursuant to the terms of the SPA or (ii) any action taken (which would
otherwise give rise to an Tax indemnity payment by LifePoint or its Affiliates)
after the Effective Time by Purchaser or the Acquired Entities (other than any
such action expressly required or

73



--------------------------------------------------------------------------------



 



otherwise expressly contemplated by this Agreement or with the written consent
of LifePoint) (a “Purchaser Tax Act”).
          (b) Purchaser shall indemnify, defend and hold LifePoint and the
LifePoint Affiliated Group harmless from and against any and all Damages for
(i) Taxes of any of the Acquired Entities, except to the extent LifePoint is
otherwise required to indemnify Purchaser for such Taxes pursuant to
Section 9.5(a), and (ii) Taxes attributable to a Purchaser Tax Act.
          (c) The amount of any Taxes for which indemnification is provided
under this Section 9.5 shall not be (A) increased to take account of any net Tax
cost incurred by the Indemnitee arising from the receipt of indemnity payments
hereunder or (B) reduced to take account of any net Tax benefit realized by the
Indemnitee arising from the incurrence or payment of any such Taxes. Any
indemnity payment under this Agreement shall be treated as an adjustment to the
Purchase Price for United States federal Tax purposes, unless otherwise required
by Law.
          (d) Any indemnity payment required to be made pursuant to this
Section 9.5 shall be paid within 30 days after the Indemnitee makes written
demand upon the indemnifying party, but in no case earlier than five Business
Days prior to the date on which the relevant Taxes are required to be paid to
the relevant Governmental Authority (including estimated Tax payments).
          (e) In no event shall the indemnities provided for in this Section 9.5
be subject to the provisions of Section 9.4 of this Agreement.
          (f) The provisions of this Section 9.5 shall not become effective
until the Effective Time. Prior to such time, the provisions of Section 9.5 of
the SPA will govern the subject matter of this Section 9.5.
     9.6 Claims Procedures.
          (a) If a party seeks indemnification for Damages hereunder, the party
seeking indemnification (the “Indemnitee”) shall promptly notify the party from
whom indemnification is sought (the “Indemnifying Party”) in writing of the
existence and nature of such Damages (a “Claim”), and shall include in the Claim
a reasonably detailed description of all related claims, demands, actions or
proceedings, if any, out of which the Damages arise; provided, however, that so
long as a Claim is delivered within the applicable Survival Period, failure or
delay by the Indemnitee to deliver a Claim in compliance with this provision
shall only reduce the obligation of the Indemnifying Party to the extent that
such failure impairs the Indemnifying Party’s ability to defend the claim or
mitigate Damages, in which case the Indemnifying Party shall have no obligation
to indemnify the Indemnitee to the extent of Damages, caused by such failure.
          (b) In the event of a Claim related to a claim by a third party, the
Indemnifying Party may elect to retain counsel of its choice to represent the
Indemnitee in connection with such Claim and shall pay the fees, charges and
disbursements of such counsel. The Indemnitee may participate, at its own
expense and through legal counsel of its choice, provided that (i) the
Indemnifying Party may elect to control the defense of the Indemnitee in
connection with such Claim and (ii) the Indemnitee and their counsel shall
cooperate with the

74



--------------------------------------------------------------------------------



 



Indemnifying Party and its counsel in connection with such Claim. The
Indemnifying Party shall not settle any such Proceeding without the relevant
Indemnitees’ prior written consent (which shall not be unreasonably withheld),
unless the terms of such settlement provide for no relief other than the payment
of monetary damages. Notwithstanding the foregoing, if the Indemnifying Party
elects not to retain counsel and assume control of such defense or if both the
Indemnifying Party and any Indemnitee are parties to or subjects of such
proceeding and conflicts of interests exist between the Indemnifying Party and
such Indemnitee, then the Indemnitee shall retain counsel reasonably acceptable
to the Indemnifying Party in connection with such proceeding and assume control
of the defense in connection therewith, and the fees, charges and disbursements
of no more than one such counsel per jurisdiction selected by the Indemnitee
shall be reimbursed by the Indemnifying Party.
          (c) If the Indemnifying Party shall, within a reasonable time after
said notice, fail to defend, the Indemnitee shall have the right, but not the
obligation, and without waiving any rights against the Indemnifying Party, to
undertake the defense of, and with the consent of the Indemnifying Party (such
consent not to be withheld unreasonably), to compromise or settle the Claim on
behalf, for the account, and at the risk and expense, of the Indemnifying Party
and shall be entitled to collect the amount of any settlement or judgment or
decree and all costs and expenses (including, without limitation, reasonable
attorney’s fees) in connection therewith from the Indemnifying Party. Under no
circumstances will the Indemnifying Party have any liability in connection with
any settlement of any Proceeding that is entered into without its prior written
consent (which shall not be unreasonably withheld). Except as provided in this
Section 9.6(c), the Indemnitee shall not compromise or settle any Claim.
          (d) From and after the delivery of a Claim, at the reasonable request
of the Indemnifying Party, each Indemnitee shall grant the Indemnifying Party
and its counsel, experts and representatives full access, during normal business
hours, to the books, records, personnel and properties of the Indemnitee to the
extent reasonably related to the Claim at no cost to the Indemnifying Party.
          (e) If the Indemnitee or its Affiliates subsequently recover all or
part of a third-party claim from any other Person legally obligated to pay the
claim, the Indemnitee shall repay to the Indemnifying Party the amounts
recovered up to an amount not exceeding the payment made by the Indemnifying
Party to the Indemnitee by way of indemnity.
     9.7 Exclusive Remedy. From and after the Closing, the exclusive remedy of
each party in connection with this Agreement and the transactions contemplated
hereby shall be as provided in this Article IX.
ARTICLE X
TERMINATION OF AGREEMENTS AND RELEASE
     10.1 Termination. (a) Subject to the provisions of Section 10.1(b), as of
the Effective Time, the SPA shall be terminated and the parties thereto will
have no further obligations or rights thereunder, except that the rights and
obligations of the parties under the following sections of the SPA shall survive
the Closing of the transactions contemplated hereby: (i) Article I,
Sections 2.3, 6.3, and 6.8, and Articles XI and XII; (ii) solely to the extent
they relate to

75



--------------------------------------------------------------------------------



 



Claims that have been asserted and remain outstanding as of the Effective Time,
Article III, Article IV, and Sections 9.1, 9.2, 9.3, 9.4 (other than
Section 9.4(a)(i), which shall not survive the Closing of the transactions
contemplated hereby), 9.6 and 9.7; and (iii) solely to the extent that they
relate to Claims that have been asserted and remain outstanding as of the
Effective Time or third party claims brought against a “Seller Indemnitee” (as
defined in the SPA) before or after the Effective Time, Sections 6.4, 6.5, and
6.6.
     (b) Notwithstanding the provisions of Section 10.1(a), insofar as the SPA
relates to the Clinch Valley Entities or any of the Initial Acquired Entities
that has been the subject of a Disposition or a deemed Disposition, the SPA
shall survive the closing of the transactions contemplated hereby.
     10.2 Release. Each of LifePoint and Purchaser hereby agrees that, as of the
Effective Time, each of LifePoint and Purchaser, on behalf of itself and its
Affiliates, does hereby release and forever discharge the other, their
respective Affiliates, and the officers, directors, agents, shareholders and
partners of each (“Covered Parties”) from any and all actions and causes of
action (whether at law or in equity), losses, damages, costs, expenses,
liabilities, obligations and claims or demands of any kind, that exists under
the SPA or the transactions contemplated, other than the Post Termination
Rights, whether known or unknown, foreseen or unforeseen (collectively, the
“Claims”).
ARTICLE XI
ARBITRATION
     11.1 Arbitration. (a) In case of a dispute, controversy or claim arising
out of, relating to or in connection with (i) the determination of the Damages
Adjustment Amount, (ii) if elected by either party in accordance with
Section 2.2(d), the determination of the Capital Expenditures Adjustment Amount
and the Disposition Adjustment Amount, or (iii) whether HCA has validly rejected
a Contract in accordance with Section 5.14 and the parties have not resolved
such dispute, controversy or claim within the applicable resolution periods
specified in Sections 2.2 and 5.14 have expired, either of the parties may
demand binding arbitration of the matter unless the amount of the damage or loss
is at issue in pending litigation with a third party, in which event arbitration
shall not be commenced until such amount is ascertained or both parties agree to
arbitration. Unless otherwise agreed by the parties, the arbitration shall be
administered by the American Arbitration Association (the “AAA”) and shall be
conducted by three neutral arbitrators, each having experience in the area of
healthcare mergers and acquisitions, at least one of whom shall be a practicing
attorney and one third of whom shall be a certified public accountant. Within
15 days of commencement of arbitration, HCA and LifePoint shall each select one
neutral qualified arbitrator. Within ten days of their appointment, the two
neutral arbitrators so selected shall select the third neutral qualified
arbitrator from a list of arbitrators provided by the AAA having experience in
the area of healthcare mergers and acquisitions. The third arbitrator shall act
as chair of the arbitration panel. If the arbitrators selected by the parties
are unable or fail to agree upon the third arbitrator, the third arbitrator
shall be selected by the AAA. The arbitrators shall set a limited time period
and establish procedures designed to reduce the cost and time for discovery
while allowing the parties an opportunity, adequate in the sole judgment of the
arbitrators, to discover relevant information from the opposing parties about
the subject matter of the dispute. Any dispute regarding discovery, or the
relevance or scope thereof,

76



--------------------------------------------------------------------------------



 



shall be determined by the chair of the arbitration panel and shall be governed
by the Federal Rules of Civil Procedure. The decision of a majority of the three
arbitrators as to the validity and amount of any claim shall be binding and
conclusive upon the parties to this Agreement. The award by the arbitrators
shall be in writing, shall be signed by a majority of the arbitrators and shall
include a statement of written findings of fact and conclusions regarding the
reasons for the disposition of any claim.
          (b) Judgment upon any award rendered by the arbitrators may be entered
in any court having jurisdiction. Any such arbitration shall be held in
Nashville, Tennessee under the Commercial Arbitration Rules then in effect of
the AAA. The arbitrators shall designate which party is the prevailing party in
the dispute, taking into account, among other factors, the amount in dispute and
the amount of the award. The non-prevailing party shall pay all costs and fees
associated with the arbitration. “Costs and fees” for purposes of this
subsection mean all reasonable pre-award expenses of the arbitration, including
the arbitrators’ fees, administrative fees, travel expenses, and out of pocket
expenses such as copying and telephone.
          (c) By agreeing to arbitration, the parties do not intend to deprive
any court with jurisdiction of its ability to issue a preliminary injunction,
attachment or other form of provisional remedy in aid of the arbitration and a
request of such provisional remedies by a party to a court shall not be deemed a
waiver of the agreement to arbitrate.
ARTICLE XII
MISCELLANEOUS
     12.1 Fees and Expenses. Except as otherwise provided in this Agreement,
LifePoint shall pay its own expenses (in connection with this Agreement and also
including those expenses of the Acquired Entities in connection with this
Agreement and the transactions contemplated hereby incurred prior to the
Effective Time) and Purchaser shall pay its own expenses (including any fees and
expenses of Merrill Lynch & Co. and those of the Acquired Entities in connection
with this Agreement and the transactions contemplated hereby incurred after the
Effective Time) in connection with this Agreement and the transactions
contemplated hereby. LifePoint and Purchaser shall each pay one-half of all
recording fees, transfer fees, transfer taxes, sales taxes, if any, and
documentary or stamp taxes, if any, relating to the sale and the transactions
provided for herein. Purchaser shall reimburse LifePoint for one-half of its
unamortized loan costs directly related to the Initial Closing after giving
effect to the exclusion of the Clinch Valley Entities as reflected on
LifePoint’s financial statements; LifePoint shall provide Purchaser reasonable
details and supporting information therefor. Except as set forth in the
following sentence, each party shall pay its own fees and expenses, including
for purposes of this Section, attorney fees, with respect to the preparation of
pre-merger report forms under the HSR Act. Purchaser shall pay the HSR filing
fees of all parties with respect to the filing of notifications under the HSR
Act. Further, and notwithstanding the foregoing, Purchaser will bear all fees
and expenses of all parties, resulting from or relating to any investigation or
challenge of the transactions contemplated hereby initiated by the United States
Federal Trade Commission, the United States Department of Justice or the
Attorney General of any state on, prior to or after the Closing under antitrust
or similar Laws, including costs and expenses resulting from or relating to any
“second request” issued in connection with the parties’ HSR Act filings made in
connection with the

77



--------------------------------------------------------------------------------



 



transactions contemplated hereby. Purchaser shall also pay all fees and expenses
in connection with the filing of any applicable certificates of need and the
related proceedings.
     12.2 Entire Agreement. Except for documents and agreements executed
pursuant hereto, this Agreement supersedes all prior oral discussions and
written agreements between the parties with respect to the subject matter of
this Agreement (including any term sheet or similar agreement or document
relating to the transactions contemplated hereby). This Agreement, including the
exhibits and schedules hereto and other documents delivered in connection
herewith, contains the sole and entire agreement between the parties hereto with
respect to the subject matter hereof.
     12.3 Waiver. Any term or condition of this Agreement may be waived at any
time by the party which is entitled to the benefit thereof. Any such waiver must
be in writing and must be duly executed by such party. A waiver on one occasion
shall not be deemed to be a waiver of the same or any other breach, provision or
requirement on any other occasion.
     12.4 Amendment. This Agreement may be modified or amended only by a written
instrument duly executed by each of the parties hereto.
     12.5 Counterparts; Facsimile Signatures; Reproductions. This Agreement may
be executed simultaneously in any number of counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. Facsimile signatures on this Agreement shall be deemed to be
original signatures for all purposes. This Agreement and all documents relating
hereto, including (i) consents, waivers and modifications which may hereafter be
executed, (ii) the documents delivered at the Closing, and (iii) financial
statements, certificates and other information previously or hereafter furnished
to LifePoint or to Purchaser, may be reproduced by LifePoint and by Purchaser by
any photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and, unless otherwise required by Law, LifePoint and
Purchaser may destroy any original documents so reproduced. LifePoint and
Purchaser agree and stipulate that any such reproduction shall be admissible in
evidence as the original itself in any judicial, arbitral or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by LifePoint or Purchaser in the regular course of
business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
     12.6 No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of LifePoint, Purchaser and their respective
successors or assigns, and it is not the intention of the parties to confer
third party beneficiary rights upon any other Person.
     12.7 Governing Law, Construction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE APPLICABLE TO A
CONTRACT EXECUTED AND PERFORMED IN SUCH STATE. The parties hereto agree that no
provisions of this Agreement or any related document shall be construed for or
against or interpreted to the advantage or disadvantage of any party hereto by
any court or other Governmental Authority by reason of any party’s having or
being

78



--------------------------------------------------------------------------------



 



deemed to have structured or drafted such provision, each party having
participated equally in the structuring and drafting hereof.
     12.8 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns,
including successors by merger or otherwise.
     12.9 No Assignment. Neither this Agreement nor any right hereunder or part
hereof may be assigned by any party hereto without the prior written consent of
the other parties hereto; provided, however, that LifePoint, on the one hand,
and Purchaser, on the other hand, may assign some or all of their respective
rights and obligations under this Agreement to other Persons who (a) are
wholly-owned (directly or indirectly) by LifePoint or Purchaser, respectively,
and (b) agree to be bound by the terms and conditions of this Agreement.
Notwithstanding the assignment of this Agreement or any rights or obligations
hereunder, the assignor shall be jointly and severally liable with its assignee
for its obligations hereunder.
     12.10 Headings, Gender, Etc. The headings used in this Agreement have been
inserted for convenience and do not constitute provisions to be construed or
interpreted in connection with this Agreement. Unless the context of this
Agreement otherwise requires, (a) words of any gender will be deemed to include
each other gender, (b) words using the singular or plural number also will
include the plural or singular number, respectively, (c) the terms “hereof”,
“herein”, “hereby” and derivative or similar words will refer to this entire
Agreement, (d) the terms “Article,” “Section,” “Schedule” and “Exhibit” will
refer to the specified Article or Section of this Agreement or the specified
Schedule or Exhibit to this Agreement, and (e) the terms “material contract,”
“material permit,” “material assets,” “material increase,” “material taxes,”
“material default,” “substantially all” and phrases of similar import will be
deemed to be measured with respect to the Hospital Group to which it relates
against their effect on the financial condition and operations of such Hospital
Group.
     12.11 Public Announcement. On or before the Closing, the parties hereto
will each consult with one another prior to making or issuing public statements
or announcements with respect to this Agreement or the transactions contemplated
hereby and will use good faith efforts to agree on the text of a joint public
statement or announcement and/or will use good faith efforts to obtain the other
parties’ approval of the text of any public statement or announcement to be made
solely on behalf of a party; provided that the foregoing shall not preclude any
party from making such disclosure as may be required by applicable Law or the
rules of any securities exchange or market on which securities of such party are
listed or quoted.
     12.12 Access to Information. LifePoint and Purchaser agree that, from time
to time after the Closing, upon the reasonable request of another party hereto,
they will cooperate and will cause their respective Affiliates to cooperate with
each other to effect the orderly transition of the business, operations and
affairs of the Acquired Entities. Without limiting the generality of the
foregoing, (a) LifePoint will give and will cause its Affiliates to give
representatives of the Acquired Entities reasonable access to all Books and
Records of LifePoint reasonably requested by Purchaser in the preparation of any
post-Closing financial statements, reports or Returns of the Acquired Entities
with the reasonable cost thereof to be borne by Purchaser; and (b) Purchaser
will give and will cause the Acquired Entities to give representatives of
LifePoint

79



--------------------------------------------------------------------------------



 



reasonable access to all pre-Closing Books and Records of the Acquired Entities
reasonably requested by LifePoint in the preparation of any post-Closing
financial statements, reports or Returns of LifePoint with the reasonable cost
thereof to be borne by LifePoint. The rights of access granted in this Agreement
shall be exercised in such a manner as not to cause unreasonable expense or
interfere unreasonably with the operation of the business of the Person granting
access.
     12.13 Severability; Invalid Provisions. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any present or future Law,
(a) such provisions will be fully severable; (b) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom; and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms and effect to such illegal, invalid or
unenforceable provision as may be possible.
     12.14 Cooperation. Upon request, each of the parties hereto shall cooperate
with the other in good faith, at the requesting party’s expense, in furnishing
information, testimony and other assistance in connection with any actions,
proceedings, arrangements, or disputes involving any of the parties hereto
(other than in a dispute among such parties or entities) and based upon
contracts, arrangements or acts of the Acquired Entities which were in effect or
occurred prior to the Effective Time and which relate to the business of the
Acquired Entities. Purchaser shall cause the Acquired Entities to provide any
information or documents reasonably requested by LifePoint in connection with
Tax or other disputes, settlements, investigations, proceeding or other matters
in respect of any period ending at or prior to the Effective Time. The party
requesting documents or information pursuant to this Section shall pay all fees
and expenses paid to unaffiliated third parties by the party providing such
documents or information in connection with providing such information or
document. In addition, following the Closing, the parties hereto shall cooperate
fully with each other and make available to the other, as reasonably requested,
and to any taxing authority, all information, records, documents relating to Tax
liabilities or potential Tax liabilities and tax bases of the Acquired Entities,
and shall preserve all such information, records and documents at least until
the expiration of any applicable statute of limitations or extension thereof. At
or prior to Closing, Purchaser shall provide LifePoint any reasonable
certificate or other document from any governmental authority or any other
person that may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed with respect to the transactions contemplated hereby.
     12.15 Venue; Waiver of Jury Trial. To the fullest extent permitted by
applicable law, each party hereto (a) agrees that any claim, action or
proceeding by such party seeking any relief whatsoever arising out of, or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought only in any Tennessee State court located in Davidson County and not in
any other State or Federal court in the United States of America or any court in
any other country, (ii) agrees to submit to the exclusive jurisdiction of such
courts located in Davidson County for purposes of all legal proceedings arising
out of, or in connection with, this Agreement or the transactions contemplated
hereby, (iii) waives and agrees not to assert any objection that it may now or
hereafter have to the laying of the venue of any such proceeding

80



--------------------------------------------------------------------------------



 



brought in such a court or any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (iv) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     12.16 Damages. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
NEITHER PARTY NOR ANY AFFILIATE THEREOF SHALL BE LIABLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES.
     12.17 No Inferences. Inasmuch as this Agreement is the result of
negotiations between sophisticated parties of equal bargaining power represented
by counsel, no inference in favor of, or against, either party shall be drawn
from the fact that any portion of this Agreement has been drafted by or on
behalf of such party.
     12.18 Tax and Medicare Advice and Reliance. Except as expressly provided in
this Agreement, none of the parties (nor any of the parties’ respective counsel,
accountants or other representatives) has made or is making any representations
to any other party (or to any other party’s counsel, accountants or other
representatives) concerning the consequences of the transactions contemplated
hereby under applicable tax laws or under the laws governing the Medicare
program. Each party has relied solely upon the tax and Medicare advice of its
own employees or of representatives engaged by such party and not on any such
advice provided by any other party hereto.
     12.19 Post-Closing Operations. Purchaser acknowledges that it is an
experienced and knowledgeable owner and operator of facilities and assets
similar to the Acquired Entities and the Facilities and will rely on its own
expertise in operating the Facilities from and after the Closing. Purchaser
covenants for the benefit of LifePoint to operate the Facilities in material
compliance with all applicable Laws, including Laws relating to the regulation
of the Facilities and operation of the Business and all Environmental Laws, from
and after the Closing.
     12.20 Capital Expenditures. This Agreement shall not be deemed to be an
acquisition or obligation of a capital expenditure or of funds within the
meaning of the certificate of need statute of any state, until the appropriate
Governmental Authority shall have granted a certificate of need or the
appropriate approval or ruled that no certificate of need or other approval is
required; provided, however, that nothing in this Section 12.20 is intended to
modify the parties’ obligations under Section 2.5.
     12.21 Reasonable Access. In each instance where a party is granted access
pursuant to this Agreement, such access shall be reasonable and shall be granted
during normal business hours and shall be coordinated through persons as may be
designated in writing by the granting party for such purpose. The right of
access and inspection shall be made in such a manner as not

81



--------------------------------------------------------------------------------



 



to interfere unreasonably with the operation of the granting party.
Notwithstanding the foregoing, each party understands that (a) with respect to
documents and information deemed by the granting party in good faith to be
market sensitive or competitive in nature (other than with respect to an
obligation to indemnify), (i) the party granting access will identify such
documents and information, (ii) if requested by the party seeking access, the
granting party will provide such documents and information to the other party’s
outside attorneys and accountants (who will be bound by confidentiality
agreements) for their review, and (ii) any report by such attorneys and
accountants to the accessing party with respect to such documents and
information will be in writing and subject to prior review and reasonable
approval by the granting party to confirm that any market sensitive or
competitive information is not made available to the requesting party,
(b) litigation and other materials (including internal/external legal audit
letters or reviews, patient records and similar patient information, PRO
information, National Data Bank reports, peer and quality review information and
other physician-specific confidential information) that are deemed privileged or
confidential and materials which may not be disclosed without violating
confidentiality agreements with third parties will not be made available except
to the extent permitted by law, and (c) no party shall be obligated to generate
or produce information in any prescribed format not customarily produced by such
party.
     12.22 Further Assurance Clause.
          (a) On and after the Closing Date, LifePoint, the Acquired Entities
and Purchaser will take all appropriate action and execute all documents,
instruments or conveyances of any kind which may be reasonably necessary or
advisable to carry out any of the provisions hereof, including, without
limitation, putting Purchaser in possession and operational control of the
Business and the Facilities.
          (b) The parties acknowledge and agree that it is their intent that
LifePoint and its Affiliates transfer to the Acquired Entities all Real Property
held by LifePoint and its Affiliates that is used or held for use in the
operation of the Business other than the Excluded Assets. To the extent any Real
Property (or building, improvements and fixtures on or forming a part of the
Real Property or any appurtenances or rights pertaining thereto) identified on
any Exhibit or Schedule (or which should have been identified on such Exhibit or
Schedule) is (1) misidentified, incorrectly described, or incorrectly identified
as being owned or leased by a particular entity, or (2) any such Real Property
which should have been included on any Exhibit or Schedule is inadvertently not
included on such Exhibit or Schedule and such errors are discovered subsequent
to execution of this Agreement, the parties agree that the applicable Exhibit or
Schedule shall be amended by mutual written agreement prior to Closing to
correct such errors. In the event that any such errors are discovered subsequent
to the Closing, to the extent necessary to effect the intent of this Agreement,
the parties agree that such Exhibit or Schedule shall be amended by a written
post-Closing addendum to this Agreement to correct such errors and LifePoint and
its Affiliates shall execute and deliver or cause to be executed and delivered,
deeds, assignments, instruments of correction, or such other instruments or
documents of transfer or conveyance, and to take or cause to be taken, such
other steps as may be necessary, to correctly vest or convey such real property
in or to the applicable Acquired Entity in accordance with the intent of this
Agreement. The obligations pursuant to this paragraph shall survive the Closing.

82



--------------------------------------------------------------------------------



 



     12.23 Notices. The notice provisions of the SPA for LifePoint and HCA are
incorporated by reference.
[The following page is the signature page.]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Repurchase Agreement to be
executed as of the date first above written.

             
 
                HCA INC.    
 
           
 
  By:   /s/ Gregg Gerken    
 
           
 
  Name:   Gregg Gerken    
 
  Title:   Vice President    
 
                LIFEPOINT HOSPITALS, INC.    
 
           
 
  By:   /s/ William F. Carpenter III    
 
           
 
  Name:   William F. Carpenter III    
 
  Title:   President and Chief Executive Officer    

84